Exhibit 10.1


EXECUTION COPY
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AMENDED AND RESTATED
 
CREDIT AGREEMENT
 
Dated as of July 3, 2006
 
among
 
OTELCO INC.,
 
as Borrower,
 
THE OTHER CREDIT PARTIES SIGNATORY HERETO,
 
as Credit Parties,
 
THE LENDERS SIGNATORY HERETO
 
FROM TIME TO TIME,
 
as Lenders,
 
and
 
GENERAL ELECTRIC CAPITAL CORPORATION,
 
as Administrative Agent, Agent and Lender
 
 
GE CAPITAL MARKETS, INC.
 
as Sole Lead Arranger and Sole Bookrunner
 
 
COBANK, ACB
 
as Syndication Agent and Lender

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

   
Page
1
AMOUNT AND TERMS OF CREDIT
2
       
1.1
Credit Facilities
2
 
1.2
[Intentionally Omitted]
6
 
1.2A
Swap Related Reimbursement Obligations
6
 
1.3
Prepayments
7
 
1.4
Use of Proceeds
11
 
1.5
Interest and Applicable Margins
12
 
1.6
[Intentionally Omitted]
14
 
1.7
[Intentionally Omitted]
14
 
1.8
Cash Management Systems
14
 
1.9
Fees
14
 
1.10
Receipt of Payments
15
 
1.11
Application and Allocation of Payments
15
 
1.12
Loan Account and Accounting
16
 
1.13
Indemnity
17
 
1.14
Access
18
 
1.15
Taxes
19
 
1.16
Capital Adequacy; Increased Costs; Illegality
19
 
1.17
Single Loan
21
       
2
CONDITIONS PRECEDENT
21
       
2.1
Conditions to the Additional Term Loans
21
 
2.2
Further Conditions to Each Loan
23
       
3
REPRESENTATIONS AND WARRANTIES
24
       
3.1
Corporate Existence; Compliance with Law
24
 
3.2
Executive Offices, Collateral Locations, FEIN
26
 
3.3
Corporate Power, Authorization, Enforceable Obligations
26
 
3.4
Financial Statements and Projections
27
 
3.5
Material Adverse Effect
28
 
3.6
Ownership of Property; Liens
28
 
3.7
Labor Matters
29
 
3.8
Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness
30
 
3.9
Government Regulation
30
 
3.10
Margin Regulations
30
 
3.11
Taxes
31
 
3.12
ERISA
31
 
3.13
No Litigation
33
 
3.14
Brokers
33

 
 

i

--------------------------------------------------------------------------------





 
3.15
Intellectual Property
33
 
3.16
Full Disclosure; Perfection of Liens
33
 
3.17
Environmental Matters
34
 
3.18
Insurance
35
 
3.19
Accounts
35
 
3.20
Government Contracts
35
 
3.21
Customer and Trade Relations
35
 
3.22
Agreements and Other Documents
36
 
3.23
Solvency
36
 
3.24
[Intentionally Omitted]
36
 
3.25
Mid-Maine Acquisition Agreement
36
 
3.26
Subordinated Debt
37
 
3.27
Capitalization
38
 
3.28
OFAC
38
 
3.29
Patriot Act
38
       
4
FINANCIAL STATEMENTS AND INFORMATION
39
       
4.1
Reports and Notices
39
 
4.2
Communication with Accountants
39
       
5
AFFIRMATIVE COVENANTS
39
       
5.1
Maintenance of Existence and Conduct of Business
39
 
5.2
Payment of Charges
40
 
5.3
Books and Records
40
 
5.4
Insurance; Damage to or Destruction of Collateral
41
 
5.5
Compliance with Laws
43
 
5.6
Supplemental Disclosure
43
 
5.7
Intellectual Property
43
 
5.8
Environmental Matters
44
 
5.9
Landlords' Agreements, Mortgagee Agreements, Bailee Letters and Real Estate
Purchases
44
 
5.10
Interest Rate Protection
45
 
5.11
CoBank Capital
45
 
5.12
Further Assurances
46
 
5.13
Subsidiaries and Collateral
46
 
5.14
Change of Law Applicable to Mid-Missouri Telephone
46
 
5.15
Change of Law Applicable to Mid-Maine Telecom
47
 
5.16
Mid-Maine Software and Systems Transition
48
 
5.17
Post Closing Covenant
46
       
6
NEGATIVE COVENANTS
48
       
6.1
Mergers, Subsidiaries, Etc.
48
 
6.2
Investments; Loans and Advances
52
 
6.3
Indebtedness
54
 
6.4
Employee Loans and Affiliate Transactions
57
 
6.5
Capital Structure and Business
58

 
 

ii

--------------------------------------------------------------------------------





 
6.6
Guaranteed Indebtedness
59
 
6.7
Liens
60
 
6.8
Sale of Stock and Assets
61
 
6.9
ERISA
62
 
6.10
Financial Covenants
62
 
6.11
Hazardous Materials
62
 
6.12
Sale/Leasebacks
62
 
6.13
Cancellation of Indebtedness
62
 
6.14
Restricted Payments
62
 
6.15
Change of Corporate Name or Location; Change of Fiscal Year
65
 
6.16
No Impairment of Intercompany Transfers
65
 
6.17
No Speculative Transactions
65
 
6.18
[Intentionally Omitted]
66
 
6.19
Changes Relating to Subordinated Debt; Material Contracts
66
 
6.20
Holding Companies
67
 
6.21
Designated Senior Debt
67
 
6.22
Limitations on Accumulation of Funds
67
 
6.23
Limitations on Creation of Subsidiaries
68
       
7
TERM
 
69
         
7.1
Termination
69
 
7.2
Survival of Obligations Upon Termination of Financing Arrangements
69
       
8
EVENTS OF DEFAULT; RIGHTS AND REMEDIES69
69
       
8.1
Events of Default
69
 
8.2
Remedies.
72
 
8.3
Waivers by Credit Parties
72
       
9
ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT
72
       
9.1
Assignment and Participations
72
 
9.2
Appointment of Agent
75
 
9.3
Agent's Reliance, Etc.
76
 
9.4
GE Capital and Affiliates
76
 
9.5
Lender Credit Decision
77
 
9.6
Indemnification
77
 
9.7
Successor Agent
77
 
9.8
Setoff and Sharing of Payments
78
 
9.9
Advances; Payments; Non-Funding Lenders; Information; Actions in Concert
79
       
10
SUCCESSORS AND ASSIGNS
82
       
10.1
Successors and Assigns
82
       
11
MISCELLANEOUS
82
     

 
 

iii

--------------------------------------------------------------------------------





 
11.1
Complete Agreement; Modification of Agreement
82
 
11.2
Amendments and Waivers; Joinder Agreement
82
 
11.3
Fees and Expenses
85
 
11.4
No Waiver
86
 
11.5
Remedies
86
 
11.6
Severability
87
 
11.7
Conflict of Terms
87
 
11.8
Confidentiality
87
 
11.9
GOVERNING LAW
87
 
11.10
Notices
88
 
11.11
Section Titles
89
 
11.12
Counterparts
89
 
11.13
WAIVER OF JURY TRIAL
89
 
11.14
Press Releases and Related Matters
89
 
11.15
Reinstatement
90
 
11.16
Advice of Counsel
90
 
11.17
No Strict Construction
90
 
11.18
Effect of Amendment and Restatement of the Original Credit Agreement
90

 
 

iv

--------------------------------------------------------------------------------



INDEX OF APPENDICES
 
Annex A (Recitals)
-
Definitions
Annex B (Section 1.2)
-
[Intentionally Omitted]
Annex C (Section 1.8)
-
Cash Management System
Annex D (Section 2.1(a))
-
Closing Checklist
Annex E (Section 4.1(a))
-
Financial Statements and Projections — Reporting
Annex F (Section 4.1(b))
-
Collateral Reports
Annex G (Section 6.10)
-
Financial Covenants
Annex H (Section 9.9(a))
-
Lenders' Wire Transfer Information
Annex I (Section 11.10)
-
Notice Addresses
Annex J (from Annex A-Commitments definition)
-
Commitments as of Restatement Closing Date
     
Exhibit 1.1(a)(i)
-
Form of Notice of Revolving Credit Advance
Exhibit 1.1(a)(ii)
-
Form of Revolving Note
Exhibit 1.1(b)
-
Form of Term Note
Exhibit 1.1(c)(i)
-
Form of Notice of Swing Line Advance
Exhibit 1.1(c)(ii)
-
Form of Swing Line Note
Exhibit 1.5(e)
-
Form of Notice of Conversion/Continuation
Exhibit 5.13
 
Form of Joinder Agreement
Exhibit 6.3(a)(viii)
 
Form of Subordinated Intercompany Note
Exhibit 9.1(a)
-
Form of Assignment Agreement
     
Schedule A-1
 
Consolidated EBITDA - Four Fiscal Quarters Ending on March 31, 2006
Schedule A-2
 
Consolidated EBITDA – 2005/2006
Schedule 1.1
-
Agent's Representatives
Disclosure Schedule 1.4
-
Sources and Uses; Funds Flow Memorandum
Disclosure Schedule 3.1
-
Type of Entity; State of Organization; Telecommunications Approvals
Disclosure Schedule 3.2
-
Executive Offices, Collateral Locations, FEIN
Disclosure Schedule 3.4(a)
-
Financial Statements
Disclosure Schedule 3.4(b)
-
Pro Forma
Disclosure Schedule 3.6
-
Real Property
Disclosure Schedule 3.7
-
Labor Matters
Disclosure Schedule 3.8
-
Ventures, Subsidiaries and Affiliates; Outstanding Stock
Disclosure Schedule 3.11
-
Tax Matters
Disclosure Schedule 3.12
-
ERISA Plans
Disclosure Schedule 3.13
-
Litigation
Disclosure Schedule 3.14
-
Brokers
Disclosure Schedule 3.15
-
Intellectual Property
Disclosure Schedule 3.17
-
Hazardous Materials
Disclosure Schedule 3.18
-
Insurance
Disclosure Schedule 3.19
-
Accounts
Disclosure Schedule 3.20
-
Government Contracts

 
 

v

--------------------------------------------------------------------------------


 
Disclosure Schedule 3.22
-
Material Agreements
Disclosure Schedule 3.27
-
Capitalization
Disclosure Schedule 6.2
-
Investments
Disclosure Schedule 6.3
-
Indebtedness
Disclosure Schedule 6.4(a)
-
Transactions with Affiliates
Disclosure Schedule 6.6
 
Guaranteed Indebtedness
Disclosure Schedule 6.7
-
Existing Liens

 
 

vi

--------------------------------------------------------------------------------


 
This AMENDED AND RESTATED CREDIT AGREEMENT (this "Agreement"), dated as of July
3, 2006 among OTELCO INC., a Delaware corporation ("Borrower"); the other Credit
Parties signatory hereto; GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation (in its individual capacity, "GE Capital"), for itself, as Lender,
and as Agent for Lenders, and the other Lenders signatory hereto from time to
time.
 
RECITALS
 
WHEREAS, pursuant to the Credit Agreement dated as of December 21, 2004 among
Borrower, GE Capital, as Lender and as Agent for Lenders and the other Lenders
from time to time party thereto (as amended, supplemented or otherwise modified
prior to the date hereof, the "Original Credit Agreement") the Lenders extended
Term Loans to Borrower in the initial aggregate principal amount of Eighty
Million Dollars ($80,000,000) and made available to Borrower a Revolving Loan
Commitment in a principal amount of up to Fifteen Million Dollars ($15,000,000);
 
WHEREAS, Borrower has requested that the Lenders and Agent amend and restate
(but not novate) the terms and conditions of the Original Credit Agreement on
the terms and conditions further set forth herein in order to, among other
things, provide for the extension to Borrower of Forty Million Dollars
($40,000,000) of Additional Term Loans (as defined below) to finance the
Mid-Maine Acquisition, to provide working capital for the Borrower and its
Subsidiaries and for other corporate purposes, to fund permitted capital
expenditures and to pay transaction fees and expenses related to the amendment
and restatement of this Agreement and the Mid-Maine Acquisition; and for these
purposes, each Term Lender having an Additional Term Loan Commitment is willing
to make such Additional Term Loans to Borrower and amend and restate the
Original Credit Agreement upon the terms and conditions set forth herein; and
 
WHEREAS, pursuant to the Original Credit Agreement Borrower agreed to secure all
of its obligations under the Loan Documents by granting to Agent, for the
benefit of Agent and Lenders, a security interest in and lien upon substantially
all of its existing and after-acquired personal and real property;
 
WHEREAS, in connection with this amendment and restatement of the Original
Credit Agreement on the terms and conditions further set forth herein and the
extension of the Additional Term Loans hereunder, and as a condition to the
funding by the Lenders of the same, each of the parties to the Collateral
Documents acknowledges and reaffirms (a) the continuance of Agent's Liens, on
behalf of itself and Lenders, pursuant to the Collateral Documents and (b) the
continuing effectiveness of Collateral Documents as security for the
Obligations, including the Additional Term Loans advanced hereunder;
 
WHEREAS, pursuant to the Original Credit Agreement, each of the Guarantors
guaranteed all of the obligations of Borrower to Agent and Lenders under the
Loan Documents and granted to Agent, for the benefit of Agent and Lenders, a
security interest in and lien upon substantially all of its existing and
after-acquired personal and real property to secure such guaranty, other than
property of a PUC Restricted Subsidiary;


--------------------------------------------------------------------------------


 
WHEREAS, in connection with the amendment and restatement of the Original Credit
Agreement on the terms and conditions further set forth herein and the extension
of the Additional Term Loans hereunder, and as a condition to the funding by the
Lenders of the same, each of the Guarantors acknowledges and reaffirms (a) the
continuance of Agent's Liens, on behalf of itself and Lenders, pursuant to the
Collateral Documents, (b) the continuing effectiveness of the Subsidiary
Guaranty pursuant to which it guarantees all of the obligations of Borrower to
Agent and Lenders under the Loan Documents, including the obligations of
Borrower in connection with the Additional Term Loans and (c) the continuing
effectiveness of the Security Agreement, pursuant to which it granted to Agent,
for the benefit of Agent and Lenders, of a security interest in and lien upon
substantially all of its existing and after-acquired personal property, other
than property of a PUC Restricted Subsidiary, to secure, among other things, its
obligations under the Subsidiary Guaranty; and
 
WHEREAS, capitalized terms used in this Agreement shall have the meanings
ascribed to them in Annex A and, for purposes of this Agreement and the other
Loan Documents, the rules of construction set forth in Annex A shall govern. All
Annexes, Disclosure Schedules, Exhibits and other attachments (collectively,
"Appendices") hereto, or expressly identified to this Agreement, are
incorporated herein by reference, and taken together with this Agreement, shall
constitute but a single agreement. These Recitals shall be construed as part of
the Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto hereby amend and restate the Original Credit Agreement in its
entirety and agree as follows:
 
1AMOUNT AND TERMS OF CREDIT
 
1.1  Credit Facilities.
 
(a)  Revolving Credit Facility.
 
(i)  Subject to the terms and conditions hereof, each Revolving Lender agrees to
make available to Borrower from time to time until the Commitment Termination
Date its Pro Rata Share of advances (each, a "Revolving Credit Advance"). The
Pro Rata Share of the Revolving Loan of any Revolving Lender shall not at any
time exceed its separate Revolving Loan Commitment. The obligations of each
Revolving Lender hereunder shall be several and not joint. Until the Commitment
Termination Date and subject to the terms and conditions hereof, Borrower may
from time to time borrow, repay and reborrow under this Section 1.1(a);
provided, that the amount of any Revolving Credit Advance to be made at any time
shall not exceed Borrowing Availability at such time. Each Revolving Credit
Advance shall be made on notice by Borrower to one of the representatives of
Agent identified in Schedule 1.1 at the address specified therein. Any such
notice must be given no later than (1) 1:00 p.m. (New York time) on the Business
Day of the proposed Revolving Credit Advance, in the case of an Index Rate Loan,
or (2) 11:00 a.m. (New York time) on the date which is three (3) Business Days
prior to the proposed Revolving Credit Advance, in the case of a LIBOR Loan.
Each such notice (a "Notice of Revolving Credit Advance") must be given in
writing (by telecopy or overnight courier) substantially in the form of Exhibit
1.1(a)(i), and shall include the information required in such Exhibit and such
other information as may be required by Agent. If Borrower desires to have the
Revolving Credit Advances bear interest by reference to a LIBOR Rate, it must
comply with Section 1.5(e).

2

--------------------------------------------------------------------------------


 
(ii)  Except as provided in Section 1.12, Borrower shall execute and deliver to
each Revolving Lender a note to evidence the Revolving Loan Commitment of that
Revolving Lender. Each note shall be in the principal amount of the Revolving
Loan Commitment of the applicable Revolving Lender, dated the Original Closing
Date and substantially in the form of Exhibit 1.1(a)(ii) (each a "Revolving
Note" and, collectively, the "Revolving Notes"). Each Revolving Note shall
represent the obligation of Borrower to pay the amount of the applicable
Revolving Lender's Revolving Loan Commitment or, if less, such Revolving
Lender's Pro Rata Share of the aggregate unpaid principal amount of all
Revolving Credit Advances to Borrower together with interest thereon as
prescribed in Section 1.5. The entire unpaid balance of the Revolving Loan and
all other non-contingent Obligations shall be immediately due and payable in
full in immediately available funds on the Commitment Termination Date.
 
(b)  Original Term Loan; Additional Term Loan.
 
(i)  On the Original Closing Date, pursuant to the Original Credit Agreement,
Lenders party thereto advanced a term loan to Borrower in the aggregate
principal amount of $80,000,000 (the "Original Term Loan"). On the Restatement
Closing Date and subject to the satisfaction or waiver by Agent and each Lender
of each of the conditions set forth in Section 2, the Lenders agree that the
terms and conditions of the Term Loan shall be amended and restated on the terms
and conditions set forth herein. Subject to the terms and conditions hereof,
each Term Lender having an Additional Term Loan Commitment agrees to make a term
loan (collectively, the "Additional Term Loan") on the Restatement Closing Date
to Borrower in the original principal amount of its Additional Term Loan
Commitment. The obligations of each Term Lender hereunder shall be several and
not joint. The obligations of each Term Lender having an Additional Term Loan
Commitment hereunder shall be several and not joint. The Term Loan shall be
evidenced by promissory notes substantially in the form of Exhibit 1.1(b) (each
a "Term Note" and collectively the "Term Notes"), and, except as provided in
Section 1.12, Borrower shall execute and deliver each Term Note to the
applicable Term Lender. Each Term Note shall represent the obligation of
Borrower to pay the amount of the applicable Term Lender's Total Term Loan
Commitment, together with interest thereon as prescribed in Section 1.5.
Borrower further agrees that, promptly after the receipt from a Lender of a Term
Note executed and delivered by Borrower pursuant to the Original Credit
Agreement, Borrower shall execute and deliver to such Lender a Term Note in
replacement of such Term Note in the principal amount of the Term Loans of such
Lender hereunder.

3

--------------------------------------------------------------------------------


 
(ii)  [Intentionally Omitted]
 
(iii)  The entire unpaid balance of the Term Loan shall be due and payable in
full in immediately available funds on the Commitment Termination Date, if not
sooner paid in full. No payment with respect to the Term Loan may be reborrowed.
 
(iv)  Each payment of principal with respect to the Term Loan made pursuant to
this Section 1.1(b) shall be paid to Agent for the ratable benefit of each Term
Lender, ratably in proportion to each such Term Lender's respective Total Term
Loan Commitment. 
 
(c)  Swing Line Facility.
 
(i)  Subject to the terms and conditions hereof, the Swing Line Lender shall
make available from time to time until the Commitment Termination Date advances
(each, a "Swing Line Advance") in accordance with this Section 1.1(c). The
aggregate amount of Swing Line Advances outstanding shall not exceed at any time
the lesser of (A) the Swing Line Commitment and (B) the Maximum Amount less the
sum of the outstanding balance of the Revolving Loan at such time and the
Reserves in effect at such time ("Swing Line Availability"). Until the
Commitment Termination Date, Borrower may from time to time borrow, repay and
reborrow under this Section 1.1(c). Each Swing Line Advance shall be made
pursuant to a notice of Swing Line Advance (a "Notice of Swing Line Advance") in
writing substantially in the form of Exhibit 1.1(c)(i), delivered by Borrower to
the Swing Line Lender and Agent in accordance with this Section 1.1(c). Any such
notice must be given no later than 1:00 p.m. (New York time) on the Business Day
of the proposed Swing Line Advance. Unless the Swing Line Lender has received at
least one Business Day's prior written notice from Requisite Revolving Lenders
instructing it not to make a Swing Line Advance, the Swing Line Lender shall,
notwithstanding the failure of any condition precedent set forth in Section 2.2,
be entitled to fund that Swing Line Advance, and to have such Revolving Lender
make Revolving Credit Advances in accordance with Section 1.1(c)(iii) or
purchase participating interests in accordance with Section 1.1(c)(iv).
Notwithstanding any other provision of this Agreement or the other Loan
Documents, the Swing Line Loan shall constitute an Index Rate Loan. Borrower
shall repay the aggregate outstanding principal amount of the Swing Line Loan
upon demand therefor by Agent.
 
(ii)  Borrower shall execute and deliver to the Swing Line Lender a promissory
note to evidence the Swing Line Commitment. Such note shall be in the principal
amount of the Swing Line Commitment of the Swing Line Lender, dated the Original
Closing Date and substantially in the form of Exhibit 1.1(c)(ii) (the "Swing
Line Note"). The Swing Line Note shall represent the obligation of Borrower to
pay the amount of the Swing Line Commitment or, if less, the aggregate unpaid
principal amount of all Swing Line Advances made to Borrower together with
interest thereon as prescribed in Section 1.5. The entire unpaid balance of the
Swing Line Loan and all other noncontingent Obligations shall be immediately due
and payable in full in immediately available funds on the Commitment Termination
Date if not sooner paid in full.

4

--------------------------------------------------------------------------------


 
(iii)  The Swing Line Lender, at any time and from time to time but no less
frequently than once weekly, shall on behalf of Borrower (and Borrower hereby
irrevocably authorizes the Swing Line Lender to so act on its behalf) request
each Revolving Lender (including the Swing Line Lender) to make a Revolving
Credit Advance to Borrower (which shall be an Index Rate Loan) in an amount
equal to that Revolving Lender's Pro Rata Share of the principal amount of the
Swing Line Loan (the "Refunded Swing Line Loan") outstanding on the date such
notice is given. Unless any of the events described in Sections 8.1(h) or 8.1(i)
has occurred (in which event the procedures of Section 1.1(c)(iv) shall apply)
and regardless of whether the conditions precedent set forth in this Agreement
to the making of a Revolving Credit Advance are then satisfied, each Revolving
Lender shall disburse directly to Agent, its Pro Rata Share of a Revolving
Credit Advance on behalf of the Swing Line Lender, prior to 3:00 p.m. (New York
time), in immediately available funds on the Business Day next succeeding the
date that notice is given. The proceeds of the Revolving Credit Advances
referred to in the immediately preceding sentence shall be immediately paid to
the Swing Line Lender and applied to repay the Refunded Swing Line Loan.
 
(iv)  If, prior to refunding a Swing Line Loan with a Revolving Credit Advance
pursuant to Section 1.1(c)(iii), one of the events described in Sections 8.1(h)
or 8.1(i) has occurred, then, subject to the provisions of Section 1.1(c)(v)
below, each Revolving Lender shall, on the date such Revolving Credit Advance
was to have been made for the benefit of Borrower, purchase from the Swing Line
Lender an undivided participation interest in the Swing Line Loan in an amount
equal to its Pro Rata Share of such Swing Line Loan. Upon request, each
Revolving Lender shall promptly transfer to the Swing Line Lender, in
immediately available funds, the amount of its participation interest.
 
(v)  Each Revolving Lender's obligation to make Revolving Credit Advances in
accordance with Section 1.1(c)(iii) and to purchase participation interests in
accordance with Section 1.1(c)(iv) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Revolving Lender may have against
the Swing Line Lender, Borrower or any other Person for any reason whatsoever;
(B) the occurrence or continuance of any Default or Event of Default; (C) any
inability of Borrower to satisfy the conditions precedent to borrowing set forth
in this Agreement at any time or (D) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. If any Revolving
Lender does not make available to Agent or the Swing Line Lender, as applicable,
the amount required pursuant to Sections 1.1(c)(iii) or 1.1(c)(iv), as the case
may be, the Swing Line Lender shall be entitled to recover such amount on demand
from such Revolving Lender, together with interest thereon for each day from the
date of non-payment until such amount is paid in full at the Federal Funds Rate
for the first two Business Days and at the Index Rate thereafter.
 
(d)  Reliance on Notices. Agent shall be entitled to rely upon, and shall be
fully protected in relying upon, any Notice of Revolving Credit Advance, Notice
of Swing Line Advance, Notice of Conversion/Continuation or similar notice
believed by Agent to be genuine. Agent may assume that each Person executing and
delivering any notice in accordance herewith was duly authorized, unless the
responsible individual acting thereon for Agent has actual knowledge to the
contrary.

5

--------------------------------------------------------------------------------


 
1.2  [Intentionally Omitted] .
 
1.2A Swap Related Reimbursement Obligations.


(a) Borrower agrees to reimburse each Swap Related L/C Provider in immediately
available funds in the amount of any payment made by such Swap Related L/C
Provider under a Swap Related L/C (such reimbursement obligation, whether
contingent upon payment by such Swap Related L/C Provider under its Swap Related
L/C or otherwise, being herein called a "Swap Related Reimbursement
Obligation"). No Swap Related Reimbursement Obligation for any Swap Related L/C
may exceed the amount of the payment obligations owed by Borrower under the
interest rate protection or hedging agreement or transaction supported by the
Swap Related L/C.


(b) A Swap Related Reimbursement Obligation shall be due and payable by Borrower
within one (1) Business Day after the date on which the related payment is made
by the applicable Swap Related L/C Provider under a Swap Related L/C.


(c) Any Swap Related Reimbursement Obligation shall, during the period in which
it is unpaid, bear interest at the rate per annum equal to the LIBOR Rate plus
one percent (1%), as if the unpaid amount of the Swap Related Reimbursement
Obligation were a LIBOR Loan, and not at any otherwise applicable Default Rate.
Such interest shall be payable upon demand. The following additional provisions
apply to the calculation and charging of interest on Swap Related Reimbursement
Obligations by reference to the LIBOR Rate:


(i) The LIBOR Rate shall be determined for each successive one-month LIBOR
Period during which the Swap Related Reimbursement Obligation is unpaid,
notwithstanding the occurrence of any Event of Default and even if the LIBOR
Period were to extend beyond the Commitment Termination Date.


(ii) If a Swap Related Reimbursement Obligation is paid during a monthly period
for which the LIBOR Rate is determined, interest shall be pro-rated and charged
for the portion of the monthly period during which the Swap Related
Reimbursement Obligation was unpaid. Section 1.13(b) shall not apply to any
payment of a Swap Related Reimbursement Obligation during the monthly period.


(d) Except as provided in the foregoing provisions of this Section 1.2A and in
Section 11.3, Borrower shall not be obligated to pay to a Swap Related L/C
Provider or any of its Affiliates any letter of credit fees or any other fees,
charges or expenses, in respect of its Swap Related L/C or arranging for any
interest rate protection or hedging agreement or transaction supported by its
Swap Related L/C. Each Swap Related L/C Provider and its Affiliates shall look
to the beneficiary of a Swap Related L/C for payment of any such fees, charges
or expenses and such beneficiary may factor such letter of credit fees or other
fees, charges, or expenses into the pricing of any interest rate protection or
hedging arrangement or transaction supported by such Swap Related L/C. 

6

--------------------------------------------------------------------------------




(e) If a Swap Related L/C is revocable prior to its scheduled expiry date, the
Swap Related L/C Provider agrees not to revoke such Swap Related L/C unless the
Commitment Termination Date or an Event of Default has occurred.


(f) Each Swap Related L/C Provider or any of its Affiliates shall be permitted
to (i) provide confidential or other information furnished to it by any of the
Credit Parties (including, without limitation, copies of any documents and
information in or referred to in the Closing Checklist, Financial Statements and
Compliance Certificates) to a beneficiary or potential beneficiary of its Swap
Related L/C and (ii) receive confidential or other information from the
beneficiary or potential beneficiary relating to any agreement or transaction
supported or to be supported by its Swap Related L/C. However, no confidential
information shall be provided to any Person under this paragraph unless the
Person has agreed to comply with the covenant substantially as contained in
Section 11.8 of this Agreement.


(g) For the avoidance of doubt, nothing in this Agreement shall require Borrower
to enter into any Swap Related L/C.


1.3  Prepayments.
 
(a)  Voluntary Prepayments. Borrower may at any time on at least three (3) days’
prior notice to Agent and Lenders voluntarily prepay all of the Term Loan. In
addition, subject to the following sentence, Borrower may at any time on at
least three (3) days' prior written notice to Agent and Lenders voluntarily
prepay part of the Term Loan; provided that any such partial prepayment shall be
in a minimum amount of $1,000,000 and integral multiples of $500,000 in excess
of such amount. Notwithstanding the preceding sentence, if Borrower has given
notice of a voluntary partial prepayment of the Term Loan (such notice, a
"Voluntary Partial Prepayment Notice"), any Term Lender holding a portion of the
Term Loan may elect, by notice to Agent prior to the prepayment date, to decline
the amount of such voluntary partial prepayment of the Term Loan to the extent
it would be applied to prepay the portion of the Term Loan held by such
declining Term Lender assuming none of the Term Lenders declined such prepayment
(the aggregate amount, if any, so declined by the declining Term Lenders in
respect of a Voluntary Partial Prepayment Notice, the "Declined Voluntary
Prepayment Amount"), in which case (i) in respect of a Voluntary Partial
Prepayment Notice Borrower may only prepay the Term Loan, and shall prepay the
Term Loan, in each case in an amount equal to the amount of the voluntary
partial prepayment specified in such Voluntary Partial Prepayment Notice less
the Declined Voluntary Prepayment Amount in respect thereof and (ii) the amount
prepaid shall be applied to the Term Loan pursuant to Section 1.11(a) for the
ratable benefit of each Term Lender that did not decline such prepayment. In
addition, Borrower may at any time on at least 10 days' prior written notice to
Agent terminate the Revolving Loan Commitment; provided that upon such
termination, all Loans and other Obligations shall be immediately due and
payable in full. Any such voluntary prepayment and any such termination of the
Revolving Loan Commitment must be accompanied by the payment of the Fee required
by Section 1.9(c), if any, plus the payment of any LIBOR funding breakage costs
in accordance with Section 1.13(b). Upon any such termination of the Revolving
Loan Commitment, Borrower's right to request Revolving Credit Advances shall
simultaneously be terminated.

7

--------------------------------------------------------------------------------


 
(b)  Mandatory Prepayments.
 
(i)  If at any time the sum of the outstanding balances of the Revolving Loan
and the Swing Line Loan exceed the Maximum Amount less the Reserves as then in
effect, Borrower shall immediately repay the aggregate outstanding Revolving
Credit Advances to the extent required to eliminate such excess.
 
(ii)  No later than the Business Day following receipt by any Credit Party of
Net Cash Proceeds of any Disposition (other than Excluded Disposition Proceeds),
Borrower shall prepay the Obligations in amount equal to the Net Cash Proceeds
of such Disposition; provided, however, that so long as (a) no Default or Event
of Default has occurred and is continuing, (b) the Net Cash Proceeds of all
Dispositions (other than Excluded Disposition Proceeds) from the first day of
the then current Fiscal Year through the applicable date of determination do not
exceed $1,000,000 in the aggregate for all Credit Parties combined and (c) the
applicable Credit Party shall have delivered to Agent written notice on or prior
to the fifth Business Day after such Disposition (if such Disposition is a
Condemnation) or on or prior to the third Business Day prior to the consummation
of such Disposition (if such Disposition is not a Condemnation) of its election
to allocate all or a portion of the Net Cash Proceeds of such Disposition to
reinvest in capital assets used or to be used in the businesses of the Credit
Parties of the type engaged in by the Credit Parties as of the Restatement
Closing Date or businesses reasonably related thereto (a "Reinvestment
Transaction"), the applicable Credit Party may apply all or a portion of such
Net Cash Proceeds to such Reinvestment Transaction within 180 days following
such Disposition; provided, further, that (1) any portion of such Net Cash
Proceeds that Borrower does not so elect in such written notice to allocate to
such Reinvestment Transaction shall be applied to prepay the Loans in accordance
with this Section 1.3(b)(ii) no later than the Business Day following receipt
thereof by Agent; (2) until such Reinvestment Transaction is consummated, the
amount of such Net Cash Proceeds allocated to such Reinvestment Transaction
shall either be (x) deposited in a cash collateral account held by Agent or (y)
applied to reduce the outstanding principal balance of the Revolving Loan (which
application shall not result in a permanent reduction of the Revolving Loan
Commitment) and upon such application to the Revolving Loan Agent shall
establish a Reserve against the Borrowing Availability in an amount equal to the
amount of such proceeds so applied; (3) Borrower may request a Revolving Credit
Advance or release from such cash collateral account, as applicable, to fund
such Reinvestment Transaction and so long as the conditions in Section 2.2 have
been met, Revolving Lenders shall make such Revolving Credit Advance or Agent
shall release funds from such cash collateral account to fund such Reinvestment
Transaction; (4) in the event such Net Cash Proceeds have been applied against
the Revolving Loan, the Reserve established with respect to such Net Cash
Proceeds shall be reduced by the amount of such Revolving Credit Advance; and
(5) if such Reinvestment Transaction is not consummated within 180 days
following such Disposition or to the extent any portion of such Net Cash
Proceeds allocated to such Reinvestment Transaction are not applied to such
Reinvestment Transaction within 180 days following such Disposition, (A) such
Net Cash Proceeds then held in such account shall immediately be applied to
prepay the Loans in accordance with this Section 1.3(b)(ii) and (B) any Reserve
allocated to such Reinvestment Transaction shall be immediately utilized through
the borrowing by Borrower of a Revolving Credit Advance, the proceeds of which
shall be applied to the prepayment of the Loans in accordance with this Section
1.3(b)(ii).

8

--------------------------------------------------------------------------------


 
(iii)  No later than the Business Day following receipt by any Credit Party of
Net Cash Proceeds of any Debt Issuance (other than Excluded Debt Issuance
Proceeds) or any Stock Issuance (other than Excluded Stock Issuance Proceeds),
Borrower shall prepay the Obligations in an amount equal to such Net Cash
Proceeds. No later than the Business Day following the ninetieth (90th) day
following receipt by any Credit Party of Net Cash Proceeds of any Debt Issuance
referred to in clause (c) or (d) of the definition of Excluded Debt Issuance
Proceeds, Borrower shall prepay the Obligations in an amount equal to the amount
(if any) of the Net Cash Proceeds from such Debt Issuance that have not been
applied as provided in subclause (i) or (ii) of such clause (c) or (d), as
applicable. No later than the Business Day following the ninetieth (90th) day
following receipt by any Credit Party of Net Cash Proceeds of any Stock Issuance
referred to in clause (c) of the definition of Excluded Stock Issuance Proceeds,
Borrower shall prepay the Obligations in an amount equal to the amount (if any)
of the Net Cash Proceeds from such Stock Issuance that have not been applied as
provided in subclauses (i), (ii), (iii) or (iv) of such clause (c).
 
(iv)  On each IDS Payment Date occurring on or after June 30, 2005 on which the
payment of cash interest on one or more series or issues of IDS Subordinated
Notes is then prohibited pursuant to Section 6.14 (such one or more series or
issues of IDS Subordinated Notes, the "Subject IDS Subordinated Notes"),
Borrower shall prepay the Obligations in an aggregate amount equal to the lesser
of:
 
(A) 100% of the amount of (I) Distributable Cash as of such IDS Payment Date
minus (II) the aggregate amount of cash dividends paid by Borrower on its common
stock and cash interest payments made by Borrower on the Subordinated Debt in
accordance with Sections 6.14(e) and (f) during the period from January 1, 2005
through the end of the Fiscal Quarter most recently ended prior to such IDS
Payment Date, and
 
(B) 60% of the Consolidated Interest Expense (excluding any PIK Amounts) accrued
to and including such IDS Payment Date from the immediately preceding IDS
Payment Date which is attributable to such Subject IDS Subordinated Notes.

9

--------------------------------------------------------------------------------


 
(v)  On each IDS Payment Date occurring on or after June 30, 2005 on which the
payment of cash dividends on Borrower’s Class A common stock is then prohibited
pursuant to Section 6.14, Borrower shall prepay the Obligations in an aggregate
amount equal to:
 
(A) 75% of the amount of Excess Cash as of such IDS Payment Date, minus 
 
(B) the sum of (1) the aggregate amount of cash dividends paid by Borrower on
its Class A common stock in accordance with Section 6.14(e) during the period
from January 1, 2005 through the end of the Fiscal Quarter most recently ended
prior to such IDS Payment Date and (2) the amount, if any, of any mandatory
prepayment of the Loans on such IDS Payment Date pursuant to Section 1.3(b)(iv).
 
(vi)  Borrower shall prepay the Obligations from insurance and condemnation
proceeds in accordance with Section 5.4(c) and the Mortgages, respectively.
 
(vii)  Upon the occurrence of a Change of Control, Borrower shall promptly (but
in any event within three (3) Business Days of such Change of Control) deliver
written notice to each Lender offering to prepay in full the aggregate principal
amount of such Lender's Pro Rata Share of the Loans then outstanding, together
with accrued and unpaid interest thereon, without premium, plus the payment of
any LIBOR funding breakage costs in accordance with Section 1.13(b). If a Lender
shall, within ten (10) Business Days of its receipt of such notice, deliver to
Borrower written notice of its acceptance of such offer, Borrower shall, within
sixty (60) days of the occurrence of such Change of Control, prepay in full the
aggregate principal amount of the such Lender's Pro Rata Share of the Loans
outstanding as of the date of such prepayment, together with accrued and unpaid
interest thereon, without premium, plus the payment of any LIBOR funding
breakage costs in accordance with Section 1.13(b) and the amount prepaid shall
be applied to the Loans pursuant to Section 1.11(a) for the ratable benefit of
each Lender that accepted such offer.
 
The Agent shall give prompt notice to each Lender of the amount of each
mandatory prepayment made by Borrower under this Section 1.3(b). Notwithstanding
the foregoing, if the amount of any mandatory prepayment made by Borrower under
this Section 1.3(b) (other than Section 1.3(b)(i) and Section 1.3(b)(vii)) shall
be for less than all of the Term Loan (a "Mandatory Partial Term Prepayment" and
the amount thereof the "Mandatory Partial Term Prepayment Amount"), any Term
Lender holding a portion of the Term Loan may elect, by notice to Agent promptly
following such Lender’s receipt of notice thereof pursuant to the preceding
sentence, to decline to receive its ratable share of such Mandatory Partial Term
Prepayment Amount, in which case the Mandatory Partial Term Prepayment Amount
shall be applied to the Term Loan pursuant to Section 1.11(a) for the ratable
benefit of each Term Lender that did not decline such prepayment.

10

--------------------------------------------------------------------------------


 
(c)  Application of Certain Mandatory Prepayments. Any prepayments made by
Borrower pursuant to Sections 1.3(b)(ii), (b)(iii), (b)(iv) or (b)(v) above, and
any prepayments from insurance and condemnation proceeds in accordance with
Section 5.4(c) and the Mortgage(s), respectively, shall be applied as follows:
first, to Fees and reimbursable expenses of Agent then due and payable pursuant
to any of the Loan Documents; second, to interest then due and payable on the
Loans, ratably in proportion to the interest accrued as to each Loan; and third,
to prepay the outstanding principal balance of the Loans, ratably in proportion
to the outstanding principal balance of each Loan. Neither the Revolving Loan
Commitment nor the Swing Line Commitment shall be permanently reduced by the
amount of any such prepayments.
 
(d)  Termination of Revolving Loan Commitment Upon Change of Control Mandatory
Prepayment. To the extent that any Lender having a Revolving Loan Commitment
elects to accept the offer of prepayment set forth in the notice delivered by
Borrower pursuant to Section 1.3(b)(vii), on the date that Borrower prepays such
Lender's Pro Rata Share of the Loans in accordance with Section 1.3(b)(vii),
such Lender's Pro Rata Share of the Revolving Loan Commitment shall terminate
and be reduced to zero; provided, however, that any such prepayment and any such
termination of the Revolving Loan Commitment must be accompanied by the payment
of the Fee required by Section 1.9(c), if any, plus the payment of any LIBOR
funding breakage costs in accordance with Section 1.13(b). Upon any such
termination of the Revolving Loan Commitment, Borrower's right to request
Revolving Credit Advances from such Lender shall simultaneously be terminated.
 
(e)  No Implied Consent. Nothing in this Section 1.3 shall be construed to
constitute Agent's or any Lender's consent to any transaction that is not
permitted by other provisions of this Agreement or the other Loan Documents.
 
1.4  Use of Proceeds. Borrower shall utilize the proceeds of the Original Term
Loan, the Revolving Loan and the Swing Line Loan solely for the Refinancing (and
to pay any related transaction expenses), and for the financing of Borrower's
ordinary working capital and general corporate purposes, including Permitted
Acquisitions, Restricted Payments and Consolidated Capital Expenditures, in each
case to the extent not prohibited by this Agreement. Borrower shall utilize the
proceeds of the Additional Term Loan to finance the Mid-Maine Acquisition, to
pay related fees and expenses and for the financing of Borrower's ordinary
working capital and general corporate purposes, including Permitted
Acquisitions, Restricted Payments and Consolidated Capital Expenditures, in each
case to the extent not prohibited by this Agreement. Disclosure Schedule (1.4)
contains a description of Borrower's sources and uses of the proceeds of the
Additional Term Loan as of the Restatement Closing Date, including the sources
and uses of any other funds to be applied to consummate the Mid-Maine
Acquisition and the Restatement Related Transactions, and a funds flow
memorandum detailing how funds from each source are to be transferred to
particular uses.
 
11

--------------------------------------------------------------------------------


 
1.5  Interest and Applicable Margins.
 
(a)  Borrower shall pay interest to Agent, for the ratable benefit of Lenders in
accordance with the various Loans being made by each Lender, in arrears on each
applicable Interest Payment Date, at the following rates: (i) with respect to
the Revolving Credit Advances, the Index Rate plus the Applicable Revolver Index
Margin per annum or, at the election of Borrower, the applicable LIBOR Rate plus
the Applicable Revolver LIBOR Margin per annum, based on the aggregate Revolving
Credit Advances outstanding from time to time; (ii) with respect to the Term
Loan, the Index Rate plus the Applicable Term Loan Index Margin per annum or, at
the election of Borrower, the applicable LIBOR Rate plus the Applicable Term
Loan LIBOR Margin per annum; and (iii) with respect to the Swing Line Loan, the
Index Rate plus the Applicable Revolver Index Margin per annum.
 
The Applicable Margins are as follows:
 

   
Periods prior to Restatement Closing Date:
 
Periods on or after Restatement Closing Date:
 
Applicable Revolver Index Margin
   
3.00
%
 
2.25
%
Applicable Revolver LIBOR Margin
   
4.00
%
 
3.25
%
Applicable Term Loan Index Margin
   
3.00
%
 
2.25
%
Applicable Term Loan LIBOR Margin
   
4.00
%
 
3.25
%

 
(b)  If any payment on any Loan becomes due and payable on a day other than a
Business Day, the maturity thereof will be extended to the next succeeding
Business Day (except as set forth in the definition of LIBOR Period) and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.
 
(c)  All computations of Fees calculated on a per annum basis and interest shall
be made by Agent on the basis of a 360-day year (or, in the case of interest on
Index Rate Loans, a 365 or 366 day year, as applicable), in each case for the
actual number of days occurring in the period for which such interest and Fees
are payable. The Index Rate is a floating rate determined for each day. Each
determination by Agent of an interest rate and Fees hereunder shall be final,
binding and conclusive on Borrower, absent manifest error.
 
(d)  So long as an Event of Default has occurred and is continuing, the interest
rates applicable to the Loans shall be increased by two percentage points (2%)
per annum above the rates of interest otherwise applicable hereunder ("Loan
Default Rate"), and all outstanding Loans shall bear interest at the Loan
Default Rate applicable to such Loans. Interest at the Loan Default Rate shall
accrue from the initial date of such Event of Default until that Event of
Default is cured or waived and shall be payable upon demand. Any other amounts
payable hereunder (other than the Loans) or the other Loan Documents that are
not paid when due shall bear interest, from the date when due until paid in
full, at a rate per annum equal to the Index Rate plus the Applicable Term Loan
Index Margin plus two percentage points (2%).

12

--------------------------------------------------------------------------------


 
(e)  So long as no Event of Default has occurred and is continuing, Borrower
shall have the option to (i) request that any Revolving Credit Advance be made
as a LIBOR Loan, (ii) convert at any time all or any part of outstanding Loans
(other than the Swing Line Loan) from Index Rate Loans to LIBOR Loans, (iii)
convert any LIBOR Loan to an Index Rate Loan, subject to payment of LIBOR
breakage costs in accordance with Section 1.13(b) if such conversion is made
prior to the expiration of the LIBOR Period applicable thereto, or (iv) continue
all or any portion of any Loan (other than the Swing Line Loan) as a LIBOR Loan
upon the expiration of the applicable LIBOR Period and the succeeding LIBOR
Period of that continued Loan shall commence on the first day after the last day
of the LIBOR Period of the Loan to be continued. Any Loan or group of Loans
having the same proposed LIBOR Period to be made or continued as, or converted
into, a LIBOR Loan must be in a minimum amount of $1,000,000 and integral
multiples of $500,000 in excess of such amount. Any such election must be made
by 11:00 a.m. (New York time) on the third Business Day prior to (1) the date of
any proposed Advance which is to bear interest at the LIBOR Rate, (2) the end of
each LIBOR Period with respect to any LIBOR Loans to be continued as such, or
(3) the date on which Borrower wishes to convert any Index Rate Loan to a LIBOR
Loan for a LIBOR Period designated by Borrower in such election. If no election
is received with respect to a LIBOR Loan by 11:00 a.m. (New York time) on the
third Business Day prior to the end of the LIBOR Period with respect thereto (or
an Event of Default has occurred and is continuing), that LIBOR Loan shall be
converted to an Index Rate Loan at the end of its LIBOR Period. Borrower must
make such election by notice to Agent in writing, by telecopy or overnight
courier. In the case of any conversion or continuation, such election must be
made pursuant to a written notice (a "Notice of Conversion/Continuation") in the
form of Exhibit 1.5(e).
 
(f)  Notwithstanding anything to the contrary set forth in this Section 1.5, if
a court of competent jurisdiction determines in a final order that the rate of
interest payable hereunder exceeds the highest rate of interest permissible
under law (the "Maximum Lawful Rate"), then so long as the Maximum Lawful Rate
would be so exceeded, the rate of interest payable hereunder shall be equal to
the Maximum Lawful Rate; provided, however, that if at any time thereafter the
rate of interest payable hereunder is less than the Maximum Lawful Rate,
Borrower shall continue to pay interest hereunder at the Maximum Lawful Rate
until such time as the total interest received by Agent, on behalf of Lenders,
is equal to the total interest that would have been received had the interest
rate payable hereunder been (but for the operation of this paragraph) the
interest rate payable since the Original Closing Date as otherwise provided in
this Agreement. Thereafter, interest hereunder shall be paid at the rate(s) of
interest and in the manner provided in Sections 1.5(a) through (e), unless and
until the rate of interest again exceeds the Maximum Lawful Rate, and at that
time this paragraph shall again apply. In no event shall the total interest
received by any Lender pursuant to the terms hereof exceed the amount that such
Lender could lawfully have received had the interest due hereunder been
calculated for the full term hereof at the Maximum Lawful Rate. If the Maximum
Lawful Rate is calculated pursuant to this paragraph, such interest shall be
calculated at a daily rate equal to the Maximum Lawful Rate divided by the
number of days in the year in which such calculation is made. If,
notwithstanding the provisions of this Section 1.5(f), a court of competent
jurisdiction shall finally determine that a Lender has received interest
hereunder in excess of the Maximum Lawful Rate, Agent shall, to the extent
permitted by applicable law, promptly apply such excess in the order specified
in Section 1.11 and thereafter shall refund any excess to Borrower or as a court
of competent jurisdiction may otherwise order.

13

--------------------------------------------------------------------------------


 
1.6  [Intentionally Omitted].
 
1.7  [Intentionally Omitted].
 
1.8  Cash Management Systems. Borrower will maintain until the Termination Date
the cash management systems described in Annex C (the "Cash Management
Systems"), except that with respect to the Mid-Maine Entities, Borrower shall
not be required to establish and maintain such Cash Management Systems until
April 1, 2007.
 
1.9  Fees.
 
(a)  Borrower shall pay to GE Capital, individually, the Fees specified in the
GE Capital Fee Letter at the times specified for payment therein. On the
Restatement Closing Date, Borrower shall pay to GE Capital and each Lender the
Fees specified in the Lender Fee Letter.
 
(b)  As additional compensation for the Revolving Lenders, Borrower shall pay to
Agent, for the ratable benefit of such Lenders, in arrears, on each Interest
Payment Date for Index Rate Loans prior to the Commitment Termination Date and
on the Commitment Termination Date, a Fee for Borrower's non-use of available
funds in an amount equal to:
 
(i)  For periods on and after the Restatement Closing Date, one-half of one
percent (0.50%) per annum (calculated on the basis of a 360 day year for actual
days elapsed) of the difference between (x) the Maximum Amount (as in effect
from time to time) and (y) the average for the period of the daily closing
balance of the Revolving Loan and Swing Line Loan outstanding during the period
for which such Fee is due; and
 
(ii)  for periods prior to the Restatement Closing Date, either (A) where the
average daily closing principal balances of the Revolving Loan and Swing Line
Loan outstanding during such period is less than fifty percent (50%) of the
Maximum Amount, three fourths of one percent (0.75%) per annum (calculated on
the basis of a 360 day year for actual days elapsed) of the difference between
(x) the Maximum Amount (as in effect from time to time) and (y) the average for
the period of the daily closing balance of the Revolving Loan and Swing Line
Loan outstanding during the period for which such Fee is due; or (B) where the
average daily closing principal balances of the Revolving Loan and Swing Line
Loan outstanding during such period is equal to or greater than fifty percent
(50%) of the Maximum Amount, one half of one percent (0.50%) per annum
(calculated on the basis of a 360 day year for actual days elapsed) of the
difference between (x) the Maximum Amount (as in effect from time to time) and
(y) the average for the period of the daily closing balances of the Revolving
Loan and Swing Line Loan outstanding during the period for which such Fee is
due.

14

--------------------------------------------------------------------------------


 
(c)  If Borrower voluntarily prepays all or any portion of the Term Loan
pursuant to Section 1.3(a), Borrower shall pay to Agent, for the benefit of the
Term Lenders being prepaid, as liquidated damages and compensation for the costs
of being prepared to make funds available hereunder an amount equal to the
Applicable Percentage (as defined below) multiplied by the principal amount of
the Term Loan so prepaid. As used herein, the term "Applicable Percentage" shall
mean one percent (1%), in the case of a prepayment on or prior to the first
anniversary of the Restatement Closing Date. After the first anniversary of the
Restatement Closing Date, the Applicable Percentage shall mean zero percent. The
Credit Parties agree that the Applicable Percentages are a reasonable
calculation of Lenders' lost profits in view of the difficulties and
impracticality of determining actual damages resulting from an early termination
of the Commitments.
 
(d)  [Intentionally Omitted]
 
1.10  Receipt of Payments
 
Borrower shall make each payment under this Agreement not later than 2:00 p.m.
(New York time) on the day when due in immediately available funds in Dollars to
the Collection Account. For purposes of computing interest and Fees and
determining Borrowing Availability as of any date, all payments shall be deemed
received on the Business Day on which immediately available funds therefor are
received in the Collection Account prior to 2:00 p.m. New York time. Payments
received after 2:00 p.m. New York time on any Business Day or on a day that is
not a Business Day shall be deemed to have been received on the following
Business Day.
 
1.11  Application and Allocation of Payments.
 
(a)  So long as no Event of Default has occurred and is continuing, (i) payments
matching specific scheduled payments then due shall be applied to those
scheduled payments; (ii) voluntary prepayments shall be applied in accordance
with the provisions of Section 1.3(a); and (iii) mandatory prepayments shall be
applied as set forth in Section 1.3(c). All payments and prepayments applied to
a particular Loan shall be applied ratably to the portion thereof held by each
Lender as determined by its applicable Pro Rata Share, except as otherwise
provided in Section 1.3(a) and Section 1.3(b) if a Term Lender declines a
partial prepayment of the Term Loan or if a partial prepayment is made pursuant
to Section 1.3(b)(vii). As to any other payment, and as to all payments made
when an Event of Default has occurred and is continuing or following the
Commitment Termination Date, Borrower hereby irrevocably waives the right to
direct the application of any and all payments received from or on behalf of
Borrower and unless expressly stated otherwise in this Agreement, payments shall
be applied to amounts then due and payable in the following order: (1) to Fees
and Agent's expenses reimbursable hereunder; (2) to interest on the Loans,
unpaid Swap Related Reimbursement Obligations, and unpaid Hedging Obligations of
Borrower to a Lender pursuant to an interest rate protection agreement entered
into in accordance and solely to comply with Section 5.10 with any Lender,
ratably in proportion to the interest accrued as to each Loan, unpaid Swap
Related Reimbursement Obligations, and unpaid Hedging Obligations of Borrower to
a Lender pursuant to an interest rate protection agreement entered into in
accordance and solely to comply with Section 5.10 with any Lender, as
applicable; (3) to principal payments on the Loans, unpaid Swap Related
Reimbursement Obligations, and unpaid Hedging Obligations of Borrower to a
Lender pursuant to an interest rate protection agreement entered into in
accordance and solely to comply with Section 5.10 with any Lender, ratably in
proportion to the outstanding principal balance of each Loan, unpaid Swap
Related Reimbursement Obligations and Hedging Obligations of Borrower to a
Lender pursuant to an interest rate protection agreement entered into in
accordance and solely to comply with Section 5.10 with any Lender, as
applicable; and (4) to all other Obligations including expenses of Lenders to
the extent reimbursable under Section 11.3.

15

--------------------------------------------------------------------------------


 
(b)  Agent is authorized to, and at its sole election may, charge to the
Revolving Loan balance on behalf of Borrower and cause to be paid all Fees,
expenses, Charges, costs (including insurance premiums in accordance with
Section 5.4(a)) and interest and principal, other than principal of the
Revolving Loan, owing by Borrower under this Agreement or any of the other Loan
Documents if and to the extent Borrower fails to pay promptly any such amounts
as and when due, even if the amount of such charges would exceed Borrowing
Availability at such time. At Agent's option and to the extent permitted by law,
any charges so made shall constitute part of the Revolving Loan hereunder.
 
1.12  Loan Account and Accounting. Agent shall maintain a loan account (the
"Loan Account") on its books to record: all Advances and the Term Loan, all
payments made by Borrower, and all other debits and credits as provided in this
Agreement with respect to the Loans or any other Obligations. All entries in the
Loan Account shall be made in accordance with Agent's customary accounting
practices as in effect from time to time. The balance in the Loan Account, as
recorded on Agent's most recent printout or other written statement, shall,
absent manifest error, be presumptive evidence of the amounts due and owing to
Agent and Lenders by Borrower; provided that any failure to so record or any
error in so recording shall not limit or otherwise affect Borrower's duty to pay
the Obligations. Agent shall render to Borrower a monthly accounting of
transactions with respect to the Loans setting forth the balance of the Loan
Account for the immediately preceding month. Unless Borrower notifies Agent in
writing of any objection to any such accounting (specifically describing the
basis for such objection), within 30 days after the date thereof, each and every
such accounting shall, absent manifest error, be deemed final, binding and
conclusive on Borrower in all respects as to all matters reflected therein. Only
those items expressly objected to in such notice shall be deemed to be disputed
by Borrower. Notwithstanding any provision herein contained to the contrary, any
Lender may elect (which election may be revoked) to dispense with the issuance
of Notes to that Lender and may rely on the Loan Account as evidence of the
amount of Obligations from time to time owing to it.

16

--------------------------------------------------------------------------------


 
1.13  Indemnity.
 
(a)  Each Credit Party that is a signatory hereto shall jointly and severally
indemnify and hold harmless each of Agent, Lenders and their respective
Affiliates, and each such Person's respective officers, directors, employees,
attorneys, agents and representatives (each, an "Indemnified Person"), from and
against any and all suits, actions, proceedings, claims, damages, losses,
liabilities and expenses (including reasonable attorneys' fees and disbursements
and other costs of investigation or defense, including those incurred upon any
appeal) that may be instituted or asserted by any third party or by any Credit
Party against or incurred by any such Indemnified Person as the result of credit
having been extended, suspended or terminated under this Agreement and the other
Loan Documents and the administration of such credit, and in connection with or
arising out of the transactions contemplated hereunder and thereunder and any
actions or failures to act in connection therewith, including any and all
Environmental Liabilities and legal costs and expenses arising out of or
incurred in connection with disputes between or among any parties to any of the
Loan Documents (collectively, "Indemnified Liabilities"); provided, that no such
Credit Party shall be liable for any indemnification to an Indemnified Person to
the extent that any such suit, action, proceeding, claim, damage, loss,
liability or expense results from (i) that Indemnified Person's gross negligence
or willful misconduct as finally determined by a court of competent
jurisdiction, (ii) any dispute among any of Agent and the Lenders which dispute
does not involve any Credit Party or (iii) any settlement effected without the
consent of a Credit Party. NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE
TO ANY OTHER PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY
BENEFICIARY OF SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY
THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES
WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR
TERMINATED UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION
CONTEMPLATED HEREUNDER OR THEREUNDER.

 
(b)  To induce Lenders to provide the LIBOR Rate option on the terms provided
herein, if (i) any LIBOR Loans are repaid in whole or in part prior to the last
day of any applicable LIBOR Period (whether that repayment is made pursuant to
any provision of this Agreement or any other Loan Document or occurs as a result
of acceleration, by operation of law or otherwise); (ii) Borrower shall default
in payment when due of the principal amount of or interest on any LIBOR Loan;
(iii) Borrower shall refuse to accept any borrowing of, or shall request a
termination of, any borrowing of, conversion into or continuation of, LIBOR
Loans after Borrower has given notice requesting the same in accordance
herewith; or (iv) Borrower shall fail to make any prepayment of a LIBOR Loan
after Borrower has given a notice thereof in accordance herewith, then Borrower
shall indemnify and hold harmless each Lender from and against all losses, costs
and expenses resulting from or arising from any of the foregoing. Such
indemnification shall include any loss (excluding loss of margin) or expense
arising from the reemployment of funds obtained by it or from fees payable to
terminate deposits from which such funds were obtained. For the purpose of
calculating amounts payable to a Lender under this Section 1.13(b), each Lender
shall be deemed to have actually funded its relevant LIBOR Loan through the
purchase of a deposit bearing interest at the LIBOR Rate in an amount equal to
the amount of that LIBOR Loan and having a maturity comparable to the relevant
LIBOR Period; provided, that each Lender may fund each of its LIBOR Loans in any
manner it sees fit, and the foregoing assumption shall be utilized only for the
calculation of amounts payable under this subsection. As promptly as practicable
under the circumstances, each Lender shall provide Borrower with its written
calculation of all amounts payable pursuant to this Section 1.13(b), and such
calculation shall be binding on the parties hereto unless Borrower shall object
in writing within ten (10) Business Days of receipt thereof, specifying the
basis for such objection in detail.

17

--------------------------------------------------------------------------------


 
1.14  Access.Each Credit Party that is a party hereto shall, during normal
business hours, from time to time upon reasonable prior notice as frequently as
Agent reasonably determines to be appropriate: (a) provide Agent and any of its
officers, employees and agents access during normal business hours to its
properties, facilities and senior management employees (including officers) of
each Credit Party and to the Collateral, (b) permit Agent, and any of its
officers, employees and agents, to inspect and make extracts from any Credit
Party's books and records and to audit in scope and manner consistent with
lending industry practices any Credit Party’s books and records, and (c) permit
Agent, and its officers, employees and agents, to inspect, review, evaluate and
make test verifications and counts of the Accounts, Inventory and other
Collateral of any Credit Party (collectively, an "Inspection"); provided that
Borrower shall be obligated to reimburse Agent for its reasonable costs and
expenses incurred in connection with an Inspection only (i) for each Inspection
commenced while an Event of Default has occurred and is continuing and (ii) for
one Inspection per year commenced while no Event of Default has occurred and is
continuing. If an Event of Default has occurred and is continuing or if access
is necessary to preserve or protect the Collateral as reasonably determined by
Agent, each such Credit Party shall provide such access to Agent and to each
Lender at all times and without advance notice. Furthermore, so long as any
Event of Default has occurred and is continuing, Borrower shall provide Agent
and each Lender with access to its suppliers and customers. Each Credit Party
shall make available to Agent and its counsel, as promptly as reasonably
practical under the circumstances, originals or copies of all books and records
that Agent may reasonably request. Each Credit Party shall deliver any document
or instrument necessary for Agent, as it may from time to time reasonably
request, to obtain records from any service bureau or other Person that
maintains records for such Credit Party, and shall maintain duplicate records or
supporting documentation on media, including computer tapes and discs owned by
such Credit Party. Agent will give Lenders at least five (5) days' prior written
notice of regularly scheduled audits. Representatives of other Lenders may
accompany Agent's representatives on regularly scheduled audits at no charge to
Borrower.

18

--------------------------------------------------------------------------------


 
1.15  Taxes.
 
(a)  Any and all payments by Borrower hereunder or under the Notes shall be
made, in accordance with this Section 1.15, free and clear of and without
deduction for any and all present or future Taxes. If Borrower shall be required
by law to deduct any Taxes from or in respect of any sum payable hereunder or
under the Notes, (i) the sum payable shall be increased as much as shall be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 1.15) Agent or Lenders,
as applicable, receive an amount equal to the sum they would have received had
no such deductions been made, (ii) Borrower shall make such deductions, and
(iii) Borrower shall pay the full amount deducted to the relevant taxing or
other authority in accordance with applicable law. Within thirty (30) days after
the date of any payment of Taxes, Borrower shall furnish to Agent the original
or a certified copy of a receipt evidencing payment thereof. Agent and Lenders
shall not be obligated to return or refund any amounts received pursuant to this
Section.
 
(b)  Each Credit Party that is a signatory hereto shall jointly and severally
indemnify and, within ten (10) days of demand therefor, pay Agent and each
Lender for the full amount of Taxes (including any Taxes imposed by any
jurisdiction on amounts payable under this Section 1.15) paid by Agent or such
Lender, as appropriate, and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally asserted.
 
(c)  Each Lender, organized under the laws of a jurisdiction outside the United
States (a "Foreign Lender") as to which payments to be made under this Agreement
or under the Notes are exempt from United States withholding tax under an
applicable statute or tax treaty, shall provide to Borrower and Agent a properly
completed and executed IRS Form W-8ECI or Form W-8BEN or other applicable form,
certificate or document prescribed by the IRS or the United States certifying as
to such Foreign Lender's entitlement to such exemption (a "Certificate of
Exemption"). Any foreign Person that seeks to become a Lender under this
Agreement shall provide a Certificate of Exemption to Borrower and Agent prior
to becoming a Lender hereunder. No foreign Person may become a Lender hereunder
if such Person fails to deliver a Certificate of Exemption in advance of
becoming a Lender.
 
1.16  Capital Adequacy; Increased Costs; Illegality.
 
(a)  If any Lender shall have determined that any law, treaty, governmental (or
quasi-governmental) rule, regulation, guideline or order regarding capital
adequacy, reserve requirements or similar requirements or compliance by any
Lender with any request or directive from any Governmental Authority charged
with the administration or interpretation thereof or otherwise having
jurisdiction in respect thereof regarding capital adequacy, reserve requirements
or similar requirements (whether or not having the force of law), in each case,
adopted after the Original Closing Date, increases or would have the effect of
increasing the amount of capital, reserves or other funds required to be
maintained by such Lender and thereby reducing the rate of return on such
Lender's capital as a consequence of its obligations hereunder, then Borrower
shall from time to time upon demand by such Lender (with a copy of such demand
to Agent) pay to Agent, for the account of such Lender, additional amounts
sufficient to compensate such Lender for such reduction. A certificate as to the
amount of that reduction and showing the basis of the computation thereof
submitted by such Lender to Borrower and to Agent shall, absent manifest error,
be final, conclusive and binding for all purposes.

19

--------------------------------------------------------------------------------


 
(b)  If, due to either (i) the introduction of or any change in any law or
regulation (or any change in the interpretation thereof by any Governmental
Authority charged with the administration or interpretation thereof or otherwise
having jurisdiction in respect thereof) or (ii) the compliance with any
guideline or request from any Governmental Authority (whether or not having the
force of law), in each case adopted after the Original Closing Date, there shall
be any increase in the cost to any Lender of agreeing to make or making, funding
or maintaining any LIBOR Loan, then Borrower shall from time to time, upon
demand by such Lender (with a copy of such demand to Agent), pay to Agent for
the account of such Lender additional amounts sufficient to compensate such
Lender for such increased cost. A certificate as to the amount of such increased
cost, submitted to Borrower and to Agent by such Lender, shall be conclusive and
binding on Borrower for all purposes, absent manifest error. Each Lender agrees
that, as promptly as practicable after it becomes aware of any circumstances
referred to above which would result in any such increased cost, the affected
Lender shall, to the extent not inconsistent with such Lender's internal
policies of general application, use reasonable commercial efforts to minimize
costs and expenses incurred by it and payable to it by Borrower pursuant to this
Section 1.16(b). In no event shall Borrower be obligated to compensate any
Lender pursuant to this Section 1.16(b) for any increased cost incurred by such
Lender more than 180 days prior to the date that such Lender notifies Borrower
of such Lender’s intention to claim compensation under this Section 1.16(b)
(except that, if the circumstances referred to above which would result in any
such increased cost is retroactive, then the 180 day period referred to above
shall be extended to include the period of retroactive effect thereof).
 
(c)  Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof by any Governmental Authority charged with the
administration or interpretation thereof or otherwise having jurisdiction in
respect thereof) shall make it unlawful, or any Governmental Authority shall
assert that it is unlawful, for any Lender to agree to make or to make or to
continue to fund or maintain any LIBOR Loan, then, unless that Lender is able to
make or to continue to fund or to maintain such LIBOR Loan at another branch or
office of that Lender without, in that Lender's opinion, adversely affecting it
or its Loans or the income obtained therefrom, on notice thereof and demand
therefor by such Lender to Borrower through Agent, (i) the obligation of such
Lender to agree to make or to make or to continue to fund or maintain LIBOR
Loans shall terminate and (ii) Borrower shall forthwith (but not earlier than
the last day of the applicable LIBOR Period, except if required by law) prepay
in full all outstanding LIBOR Loans owing to such Lender, together with interest
accrued thereon, unless Borrower, within five (5) Business Days after the
delivery of such notice and demand, converts all LIBOR Loans into Index Rate
Loans.

20

--------------------------------------------------------------------------------


 
(d) Within fifteen (15) days after receipt by Borrower of written notice and
demand from any Lender (an "Affected Lender") for payment of additional amounts
or increased costs as provided in Sections 1.15(a), 1.16(a) or 1.16(b), Borrower
may, at its option, notify Agent and such Affected Lender of its intention to
replace the Affected Lender. So long as no Default or Event of Default has
occurred and is continuing, Borrower, with the consent of Agent, may obtain, at
Borrower's expense, a replacement Lender ("Replacement Lender") for the Affected
Lender, which Replacement Lender must be reasonably satisfactory to Agent. If
Borrower obtains a Replacement Lender within 90 days following notice of its
intention to do so, the Affected Lender must sell and assign its Loans and
Commitments to such Replacement Lender for an amount equal to the principal
balance of all Loans held by the Affected Lender and all accrued interest and
Fees with respect thereto through the date of such sale; provided, that Borrower
shall have reimbursed such Affected Lender for the additional amounts or
increased costs that it is entitled to receive under this Agreement through the
date of such sale and assignment. Notwithstanding the foregoing, Borrower shall
not have the right to obtain a Replacement Lender if the Affected Lender
rescinds its demand for increased costs or additional amounts within five (5)
Business Days following its receipt of Borrower's notice of intention to replace
such Affected Lender. Furthermore, if Borrower gives a notice of intention to
replace and does not so replace such Affected Lender within ninety (90) days
thereafter, Borrower's rights under this Section 1.16(d) shall terminate and
Borrower shall promptly pay all increased costs or additional amounts demanded
by such Affected Lender pursuant to Sections 1.15(a), 1.16(a) and 1.16(b).
 
1.17 Single Loan. All Loans to Borrower and all of the other Obligations of
Borrower arising under this Agreement and the other Loan Documents shall
constitute one general obligation of Borrower secured, until the Termination
Date, by all of the Collateral.
 
2 CONDITIONS PRECEDENT
 
2.1 Conditions to the Additional Term Loans. No Lender having an Additional Term
Loan Commitment shall be obligated to make any Additional Term Loan on the
Restatement Closing Date, or to take, fulfill, or perform any other action
hereunder, until the following conditions have been satisfied or provided for in
a manner satisfactory to Agent and Lenders, or waived in writing by Agent and
Lenders:
 
(a) Credit Agreement; Loan Documents. This Agreement or counterparts hereof
shall have been duly executed by, and delivered to, Borrower, each other Credit
Party, Agent and Lenders; and Agent and Lenders shall have received such
documents, instruments, agreements and legal opinions as Agent or any Lender
shall reasonably request in connection with the transactions contemplated by
this Agreement and the other Loan Documents, including all those listed in the
Closing Checklist attached hereto as Annex D, each in form and substance
reasonably satisfactory to Agent and Lenders.
 
(b) Repayment of Prior Lender Obligations; Satisfaction of Outstanding L/Cs. (i)
Agent and Lenders shall have received fully executed originals of pay-off
letters reasonably satisfactory to Agent confirming that all of the Prior Lender
Obligations will be repaid in full from the proceeds of the Additional Term Loan
and all Liens upon any of the property of any of the Mid-Maine Entities in favor
of any Prior Lender shall be terminated by such Prior Lender immediately upon
such payment; and (ii) all letters of credit, if any, issued or guaranteed by
any Prior Lender shall have been cash collateralized.
 
21

--------------------------------------------------------------------------------



(c) Approvals. Agent and Lenders shall have received (i) satisfactory evidence
that the Credit Parties have obtained all required consents and approvals of all
Persons including all requisite Governmental Authorities, including the FCC, any
applicable PUC and any applicable Franchising Authority, to the execution,
delivery and performance of this Agreement and the other Loan Documents and the
consummation of the Restatement Related Transactions or (ii) an officer's
certificate in form and substance reasonably satisfactory to Agent affirming
that no such consents or approvals are required.
 
(d) [Intentionally Omitted].
 
(e) Payment of Fees. Borrower shall have paid the Fees required to be paid on
the Restatement Closing Date in the respective amounts specified in Section 1.9
(including the Fees specified in the Fee Letters), and shall have reimbursed
Agent for all fees, costs and expenses of closing presented as of the
Restatement Closing Date.
 
(f) [Intentionally Omitted].
 
(g) Due Diligence. Agent shall have completed its business and legal due
diligence, including a roll forward of its previous Collateral audit with
results reasonably satisfactory to Agent.
 
(h) Consummation of Restatement Related Transactions. Agent and Lenders shall
have received fully executed copies of the Mid-Maine Acquisition Agreement and
each of the Restatement Related Transactions Documents, each of which shall be
in form and substance reasonably satisfactory to Agent and Lenders. The
Mid-Maine Acquisition shall have been consummated in accordance with the terms
of the Mid-Maine Acquisition Agreement. The Restatement Related Transactions
(other than the Mid-Maine Acquisition) shall have been consummated on terms
reasonably acceptable to Agent.
 
(i) Consolidated Senior Leverage Ratio and Consolidated Total Leverage Ratio. As
of the Restatement Closing Date and on a Pro Forma Basis after giving effect to
the Restatement Related Transactions, the Consolidated Senior Leverage Ratio
shall not exceed 3.75 to 1.00 and the Consolidated Total Leverage Ratio shall
not exceed 6.25 to 1.00, and Agent and Lenders shall have received a certificate
of Borrower certifying thereto as required by paragraph CC of Annex D.
 
2.2 Further Conditions to Each Loan.
 
22

--------------------------------------------------------------------------------


 
(a) Except as otherwise expressly provided herein, no Revolving Lender shall be
obligated to fund any Advance, if, as of the date thereof:
 
(i) any representation or warranty by any Credit Party contained herein or in
any other Loan Document is untrue or incorrect as of such date (A) as stated if
such representation or warranty contains an express materiality qualification or
(B) in any material respect if such representation or warranty does not contain
such a qualification, except to the extent that such representation or warranty
expressly relates to an earlier date (in which case such representation or
warranty shall not have been untrue or incorrect as of such earlier date (A) as
stated if such representation or warranty contains an express materiality
qualification or (B) in any material respect if such representation or warranty
does not contain such a qualification) and except for changes therein expressly
permitted or expressly contemplated by this Agreement, and Requisite Revolving
Lenders have determined not to make such Advance (or have instructed the Swing
Line Lender not to make such Advance) as a result of the fact that such
representation or warranty is untrue or incorrect as aforesaid;
 
(ii) any event or circumstance having a Material Adverse Effect has occurred
since the date hereof and Requisite Revolving Lenders have determined not to
make such Advance (or have instructed the Swing Line Lender not to make such
Advance) as a result of the fact that such event or circumstance has occurred;
 
(iii) any Default or Event of Default has occurred and is continuing or would
result from the funding of such Advance, and Requisite Revolving Lenders shall
have determined not to make such Advance (or have instructed the Swing Line
Lender not to make such Advance) as a result of that Default or Event of
Default; or
 
(iv) after giving effect to any Revolving Advance, the outstanding principal
amount of the Revolving Loan would exceed the Maximum Amount less the sum of the
then outstanding principal amount of the Swing Line Loan and the Reserves then
in effect, or after giving effect to any Swing Line Advance, the outstanding
principal amount of the Swing Line Loan would exceed the lesser of (A) the Swing
Line Commitment and (B) the Maximum Amount less the sum of the then outstanding
principal amount of the Revolving Loan and the Reserves then in effect.
 
(b) Except as otherwise expressly provided herein, no Term Lender having an
Additional Term Loan Commitment shall be obligated to fund the Additional Term
Loan if, as of the date thereof:
 
(i) any representation or warranty by any Credit Party contained herein or in
any other Loan Document is untrue or incorrect as of such date (A) as stated if
such representation or warranty contains an express materiality qualification or
(B) in any material respect if such representation or warranty does not contain
such a qualification, except to the extent that such representation or warranty
expressly relates to an earlier date (in which case such representation or
warranty shall not have been untrue or incorrect as of such earlier date (A) as
stated if such representation or warranty contains an express materiality
qualification or (B) in any material respect if such representation or warranty
does not contain such a qualification) and except for changes therein expressly
permitted or expressly contemplated by this Agreement, and Requisite Term
Lenders have determined not to fund the Additional Term Loan as a result of the
fact that such representation or warranty is untrue or incorrect as aforesaid;
 
23

--------------------------------------------------------------------------------


 
(ii) any event or circumstance having a Material Adverse Effect has occurred
since the date hereof and Requisite Term Lenders have determined not to fund the
Additional Term Loan as a result of the fact that such event or circumstance has
occurred; or
 
(iii)  any Default or Event of Default has occurred and is continuing and
Requisite Term Lenders shall have determined not to fund the Additional Term
Loan as a result of that Default or Event of Default.
 
The request and acceptance by Borrower of the proceeds of any Advance or the
Term Loan shall be deemed to constitute, as of the date thereof, (i) a
representation and warranty by Borrower that the conditions in this Section 2.2
have been satisfied and (ii) a reaffirmation by Borrower of the granting and
continuance of Agent's Liens, on behalf of itself and Lenders, pursuant to the
Collateral Documents.
 
3 REPRESENTATIONS AND WARRANTIES
 
To induce Lenders to make the Loans, the Credit Parties executing this
Agreement, jointly and severally, make the following representations and
warranties to Agent and each Lender with respect to all Credit Parties, each and
all of which shall survive the execution and delivery of this Agreement.
 
24

--------------------------------------------------------------------------------



3.1 Corporate Existence; Compliance with Law. Each Credit Party (a) is a
corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing under the laws of its respective
jurisdiction of incorporation or organization, and, in the case of the entities
that are Credit Parties as of the Restatement Closing Date, their respective
jurisdiction of incorporation or organization are as set forth in Disclosure
Schedule (3.1); (b) is duly qualified to conduct business and is in good
standing in each other jurisdiction where its ownership or lease of property or
the conduct of its business requires such qualification, except where the
failure to be so qualified could not reasonably be expected to have a Material
Adverse Effect; (c) has the requisite power and authority and the legal right to
own, pledge, mortgage or otherwise encumber and operate its properties, to lease
the property it operates under lease and to conduct its business as now,
heretofore and proposed to be conducted; (d) subject to specific representations
regarding Environmental Laws, has all licenses, permits, consents or approvals
from or by, and has made all filings with, and has given all notices to, all
Governmental Authorities having jurisdiction, to the extent required for such
ownership, operation and conduct, in each case except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect; (e) is in compliance with its charter and bylaws or
partnership or operating agreement, as applicable; and (f) subject to specific
representations set forth herein regarding ERISA, Environmental Laws,
Communications Laws, tax and other laws, is in compliance with all applicable
provisions of law and regulation, except where the failure to comply,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. Except as set forth in Disclosure Schedule (3.1), each
Credit Party has all Communications Licenses and Governmental Authorizations and
has filed all required federal and state applications and notifications, in each
case necessary for the operation of the Telecommunications Businesses in the
United States respectively conducted by the Credit Parties (the Communications
Licenses, Governmental Authorizations and federal and state applications and
notifications necessary for the operation of the Telecommunications Businesses
in the United States respectively conducted by the Credit Parties, the
"Telecommunications Approvals"), except for those Telecommunications Approvals
the absence of which, individually or in the aggregate, could not reasonably be
expect to have a Material Adverse Effect. As of the Restatement Closing Date,
Disclosure Schedule (3.1) correctly lists (i) all such Communications Licenses
and Governmental Authorizations; (ii) the geographical area to which each of
such Communications Licenses and Governmental Authorizations relates; (iii) the
Governmental Authority that issued each of such Communications Licenses and
Governmental Authorizations; (iv) the expiration date, if any, of each of such
Communications Licenses and Governmental Authorizations; and (v) if not issued
in the name of a Credit Party, the name of the Person in whose name such
Communications Licenses and Governmental Authorizations are nominally issued.
All Telecommunications Approvals granted to the Credit Parties remain in full
force and effect, except to the extent the failure thereof to be in full force
and effect, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect, and have not been revoked, suspended,
canceled or modified in any adverse way, that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, and are not
subject to any conditions or requirements that are not generally imposed by the
FCC, any PUC, any Franchising Authority or any other Governmental Authority upon
the holders of such Telecommunications Approvals that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
Except as set forth in Disclosure Schedule (3.1), each Credit Party has filed
all required reports, applications and statements of account with the FCC, the
Copyright Office, any PUC and any Franchising Authority, as the case may be, and
has paid all Franchise, license, regulatory, copyright royalty or other fees and
charges which have become due pursuant to any Telecommunications Approvals,
except for fees or charges the failure to pay, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. Except as
set forth in Disclosure Schedule (3.1), no Credit Party is in violation of, or
in default of, in a manner that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, any applicable
Communications Law or the provisions, terms and conditions of any
Telecommunications Approval. There are no pending or, to the knowledge of any
Credit Party, threatened formal complaints, proceedings, letters of inquiry,
notices of apparent liability, investigations, protests, petitions or other
written objections against any Credit Party at the FCC or the PUC or Franchising
Authority of any jurisdiction in which any Credit Party operates, except for
matters which, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
 
25

--------------------------------------------------------------------------------


 
3.2 Executive Offices, Collateral Locations, FEIN. As of the Restatement Closing
Date, Disclosure Schedule (3.2) sets forth (i) each Credit Party's name as it
appears in official filings in the state of its incorporation or other
organization, (ii) the type of entity of each Credit Party, (iii) the
organizational identification number issued by each Credit Party's state of
incorporation or organization or a statement that no such number has been
issued, and (iv) each Credit Party's state of organization or incorporation. As
of the Restatement Closing Date, the current location of each Credit Party's
chief executive office and the warehouses and premises at which any Collateral
is located are set forth in Disclosure Schedule (3.2), and none of such
locations has changed within 12 months preceding the Restatement Closing Date.
In addition, Disclosure Schedule (3.2) lists the federal employer identification
number of each Credit Party.
 
3.3 Corporate Power, Authorization, Enforceable Obligations. The execution,
delivery and performance by each Credit Party of the Loan Documents to which it
is a party and the creation of all Liens provided for therein: (a) are within
such Person's power; (b) have been duly authorized by all necessary corporate,
limited liability company or limited partnership action; (c) do not contravene
any provision of such Person's charter, bylaws or partnership or operating
agreement as applicable; (d) do not violate any law or regulation, or any order
or decree of any court or other Governmental Authority except where such
violation, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect; (e) do not conflict with or result in the breach
or termination of, constitute a default under or accelerate or permit the
acceleration of any performance required by, any indenture, mortgage, deed of
trust, lease, agreement or other instrument to which such Person is a party or
by which such Person or any of its property is bound; (f) do not result in the
creation or imposition of any Lien upon any of the property of such Person other
than those in favor of Agent, on behalf of itself and Lenders, pursuant to the
Loan Documents; and (g) do not require the consent or approval of any
Governmental Authority or any other Person, except (i) those referred to in
Section 2.1(c), all of which will have been duly obtained, made or complied with
prior to the Restatement Closing Date and (ii) any consents or approvals of any
Person other than a Governmental Authority where the failure to obtain such
consents or approvals of any such Person, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. Each of the
Loan Documents shall be duly executed and delivered by each Credit Party that is
a party thereto and each such Loan Document shall constitute a legal, valid and
binding obligation of such Credit Party enforceable against it in accordance
with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or limiting
creditors rights generally or by general principles of equity, regardless of
whether considered in a proceeding in equity or at law.
 
3.4 Financial Statements and Projections. Except for the Projections, all
Financial Statements concerning Borrower and its Subsidiaries that are referred
to below have been prepared in accordance with GAAP consistently applied
throughout the periods covered (except as disclosed therein and except, with
respect to unaudited Financial Statements, for the absence of footnotes and
normal year-end audit adjustments) and present fairly in all material respects
the financial position of the Persons covered thereby as at the dates thereof
and the results of their operations and cash flows for the periods then ended.
 
26

--------------------------------------------------------------------------------


 
(a) Financial Statements. The following Financial Statements attached hereto as
Disclosure Schedule (3.4(a)) have been delivered to Agent and Lenders on the
date hereof:
 
(i) The audited consolidated balance sheets of Borrower and its Subsidiaries as
of December 31, 2005 and the related consolidated statements of operations,
members’ equity and cash flows for each of the three Fiscal Years in the period
ended December 31, 2005, certified by BDO Seidman, LLP, and the audited
consolidated balance sheet of Mid-Maine Holdco and its Subsidiaries as of
December 31, 2005 and the related consolidated statements of operations,
stockholder’s equity and cash flows for the year then ended, certified by Berry,
Dunn, Parker & McNeil.
 
(ii) The unaudited consolidated balance sheet of Borrower and its Subsidiaries
as of March 31, 2006 and the related consolidated statements of operation,
members' equity and cash flows for the Fiscal Quarter then ended.
 
(iii) The unaudited consolidated balance sheet of Mid-Maine and its Subsidiaries
as of March 31, 2006 and the related consolidated statements of operations and
stockholder's equity for the Fiscal Quarter then ended.
 
(b) Pro Forma. The Pro Forma delivered on or prior to the date hereof and
attached hereto as Disclosure Schedule (3.4(b)) (i) was prepared by Borrower
giving pro forma effect to the Restatement Related Transactions, (ii) was based
on (A) the unaudited consolidated balance sheet of Borrower and its Subsidiaries
as of March 31, 2006 and (B) the unaudited consolidated balance sheet of Mid
Maine and its Subsidiaries as of March 31, 2006, (iii) was prepared based upon
substantially the same accounting principles as those used in the preparation of
the financial statements described above and (iv) on a pro forma basis, presents
fairly in all material respects the financial position of the Persons covered
thereby as at the date thereof.
 
(c) Projections. The Projections delivered to the Lenders have been prepared by
Borrower in light of the past operations of its businesses, but including future
payments of known contingent liabilities, and reflect projections giving effect
to the Restatement Related Transactions for the five (5) year period beginning
on the Restatement Closing Date on a year-by-year basis. The Projections are
based upon substantially the same accounting principles as those used in the
preparation of financial statements described above and the estimates and
assumptions stated therein, all of which Borrower believes to be reasonable in
light of then-current conditions and then-current facts known to Borrower at the
time prepared and as of the Restatement Closing Date and, as of the Restatement
Closing Date, reflect Borrower's good faith and reasonable estimates of the
future financial performance of Borrower and of the other information projected
therein for the period set forth therein.
 
27

--------------------------------------------------------------------------------



3.5 Material Adverse Effect. Between December 31, 2005 and the Restatement
Closing Date, (a) no Credit Party has incurred any obligations, contingent or
noncontingent liabilities, liabilities for Charges, long-term leases or unusual
forward or long-term commitments that are not reflected in the Pro Forma and
that, alone or in the aggregate, could reasonably be expected to have a Material
Adverse Effect, (b) no contract, lease or other agreement or instrument has been
entered into by any Credit Party or has become binding upon any Credit Party's
assets, and no law or regulation known by the Credit Parties to be applicable to
any Credit Party has been adopted that, individually or in the aggregate, has
had or could reasonably be expected to have a Material Adverse Effect, and (c)
no Credit Party is in default and to the best of each Credit Party's knowledge
no third party is in default under any material contract, lease or other
agreement or instrument, that alone or in the aggregate could reasonably be
expected to have a Material Adverse Effect. Between December 31, 2005 and the
Restatement Closing Date no event or circumstance has occurred, that alone or
together with other events or circumstances, could reasonably be expected to
have a Material Adverse Effect.
 
3.6 Ownership of Property; Liens. As of the Restatement Closing Date, (i) all
Material Real Estate is listed on Disclosure Schedule (3.6), under the heading
"Material Real Estate," and constitutes all of the Material Real Estate owned,
leased or subleased by any Credit Party and (ii) the other real property listed
in Disclosure Schedule (3.6) constitutes, to the best of each Credit Party’s
knowledge after due inquiry, all of the other real property owned, leased or
subleased by any Credit Party. Each Credit Party owns good and marketable fee
simple title to all of its owned Real Estate, and valid and marketable leasehold
interests in all of its leased Real Estate, all as described on Disclosure
Schedule (3.6), and copies of all such leases or a summary of terms thereof
reasonably satisfactory to Agent have been delivered or otherwise made available
to Agent. Disclosure Schedule (3.6) further describes (i) any Material Real
Estate with respect to which any Credit Party is a lessor, sublessor or assignor
as of the Restatement Closing Date and (ii) to the best of each Credit Party’s
knowledge after due inquiry, any other Real Estate with respect to which any
Credit Party is a lessor, sublessor or assignor as of the Restatement Closing
Date. Each Credit Party also has good and, as applicable, marketable title to,
valid leasehold interests in, or other valid rights to use, all of its personal
property and assets. As of the Restatement Closing Date, none of the properties
and assets of any Credit Party are subject to any Liens other than Permitted
Encumbrances, and there are no facts, circumstances or conditions known to any
Credit Party that may result in any Liens (including Liens arising under
Environmental Laws) other than Permitted Encumbrances. Each Credit Party has
received all deeds, assignments, waivers, consents, nondisturbance and
attornment or similar agreements, bills of sale and other documents, and has
duly effected all recordings, filings and other actions necessary to establish,
protect and perfect such Credit Party's right, title and interest in and to all
such Real Estate and other properties and assets. Disclosure Schedule (3.6) also
describes any purchase options, rights of first refusal or other similar
contractual rights in effect on the Restatement Closing Date pertaining to any
Real Estate owned by any Credit Party.  Disclosure Schedule (3.6) also describes
any purchase options, rights of first refusal or other similar contractual
rights in effect on the Restatement Closing Date pertaining to any Credit
Party's leasehold interest (1) in any Real Estate leased by such Credit Party
which was created or granted by any Credit Party or any Person claiming by,
through or under a Credit Party and (2) to the knowledge the Credit Parties, in
any Material Real Estate leased by such Credit Party which was created or
granted by any other Person. As of the Restatement Closing Date, no portion of
any Credit Party's Real Estate has suffered any material damage by fire or other
casualty loss that has not heretofore been repaired and restored in all material
respects to its original condition or otherwise remedied. As of the Restatement
Closing Date, all permits required to have been issued or appropriate to enable
the Real Estate to be lawfully occupied and used for all of the purposes for
which it is currently occupied and used have been lawfully issued and are in
full force and effect, except for those permits the absence of which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
28

--------------------------------------------------------------------------------


 
3.7 Labor Matters. Except as set forth in Disclosure Schedule (3.7), as of the
Restatement Closing Date: (a) no strikes or other material labor disputes
against any Credit Party are pending or, to any Credit Party's knowledge,
threatened; (b) hours worked by and payment made to employees of each Credit
Party comply with the Fair Labor Standards Act and each other federal, state,
local or foreign law applicable to such matters; (c) all payments due from any
Credit Party for employee health and welfare insurance have been paid or accrued
as a liability on the books of such Credit Party; (d) no Credit Party is a party
to or bound by any collective bargaining agreement, management agreement,
consulting agreement, employment agreement, bonus, restricted stock, stock
option, or stock appreciation plan or agreement or any similar plan, agreement
or arrangement (and true and complete copies of any agreements described on
Disclosure Schedule (3.7) have been delivered to Agent); (e) there is no
organizing activity involving any Credit Party pending or, to any Credit Party's
knowledge, threatened by any labor union or group of employees; (f) there are no
representation proceedings pending or, to any Credit Party's knowledge,
threatened with the National Labor Relations Board, and no labor organization or
group of employees of any Credit Party has made a pending demand for
recognition; and (g) there are no complaints or charges against any Credit Party
pending or, to the knowledge of any Credit Party, threatened to be filed with
any Governmental Authority or arbitrator based on, arising out of, in connection
with, or otherwise relating to the employment or termination of employment by
any Credit Party of any individual, except any of the foregoing that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
3.8 Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness.
Except as set forth in Disclosure Schedule (3.8), as of the Restatement Closing
Date, no Credit Party has any Subsidiaries, is engaged in any joint venture or
partnership with any other Person, or is an Affiliate of any other Person. As of
the Restatement Closing Date, all of the issued and outstanding Stock of each
Credit Party (other than Borrower) is owned by each of the Stockholders and in
the amounts set forth in Disclosure Schedule (3.8). Except as set forth in
Disclosure Schedule (3.8), there are no outstanding rights to purchase, options,
warrants or similar rights or agreements pursuant to which any Credit Party
(other than Borrower) may be required to issue, sell, repurchase or redeem any
of its Stock or other equity securities or any Stock or other equity securities
of its Subsidiaries. All outstanding Indebtedness and Guaranteed Indebtedness of
each Credit Party as of the Restatement Closing Date (except for the
Obligations) is described in Section 6.3 (including Disclosure Schedule (6.3)).
None of the Holding Companies has engaged in any trade or business, or has any
assets (other than Stock of its Subsidiaries and assets incidental to the
ownership thereof), or has Incurred any Indebtedness or Guaranteed Indebtedness
(other than Indebtedness permitted under Section 6.3 and Guaranteed Indebtedness
permitted under Section 6.6).
 
29

--------------------------------------------------------------------------------


 
3.9 Government Regulation. No Credit Party is an "investment company" or an
"affiliated person" of, or "promoter" or "principal underwriter" for, an
"investment company," as such terms are defined in the Investment Company Act of
1940. No Credit Party is subject to regulation under the Federal Power Act, or
any other federal or state statute that restricts or limits its ability to incur
Indebtedness or to perform its obligations hereunder. The making of the Loans by
Lenders to Borrower, the application of the proceeds thereof and repayment
thereof and the consummation of the Restatement Related Transactions will not
violate any provision of any such statute or any rule, regulation or order
issued by the Securities and Exchange Commission.
 
3.10 Margin Regulations. No Credit Party is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of "purchasing" or "carrying" any "margin stock" as such
terms are defined in Regulation U of the Federal Reserve Board as now and from
time to time hereafter in effect (such securities being referred to herein as
"Margin Stock"). No Credit Party owns any Margin Stock as of the Restatement
Closing Date. None of the proceeds of the Loans or other extensions of credit
under this Agreement will be used, directly or indirectly, for the purpose of
purchasing or carrying any Margin Stock, for the purpose of reducing or retiring
any Indebtedness that was originally incurred to purchase or carry any Margin
Stock or for any other purpose that could reasonably be expected to cause any of
the Loans or other extensions of credit under this Agreement to be considered a
"purpose credit" within the meaning of Regulations T, U or X of the Federal
Reserve Board. No Credit Party will take or permit to be taken any action that
could reasonably be expected to cause any Loan Document to violate any
regulation of the Federal Reserve Board.
 
3.11 Taxes. All Federal, state and other material tax returns, reports and
statements, including information returns, required by any Governmental
Authority to be filed by any Credit Party have been filed with the appropriate
Governmental Authority and all Charges have been paid prior to the date on which
any fine, penalty, interest or late charge may be added thereto for nonpayment
thereof, excluding Charges or other amounts being contested in accordance with
Section 5.2(b). Proper and accurate amounts have been withheld by each Credit
Party from its respective employees for all periods in full and complete
compliance with all applicable federal, state, local and foreign laws and such
withholdings have been timely paid to the respective Governmental Authorities.
Disclosure Schedule (3.11) sets forth as of the Restatement Closing Date those
taxable years for which any Credit Party's tax returns are currently being
audited by the IRS or any other applicable Governmental Authority and any
assessments or threatened assessments in connection with such audit, or
otherwise currently outstanding. Except as described in Disclosure Schedule
(3.11), as of the Restatement Closing Date no Credit Party has executed or filed
with the IRS or any other Governmental Authority any agreement or other document
extending, or having the effect of extending, the period for assessment or
collection of any Charges. None of the Credit Parties and their respective
predecessors are liable for any Charges: (a) under any agreement (including any
tax sharing agreements) or (b) to each Credit Party's actual knowledge, as a
transferee. As of the Restatement Closing Date, no Credit Party has agreed or
been requested to make any adjustment under IRC Section 481(a), by reason of a
change in accounting method or otherwise, which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. With
respect to all of the foregoing Section 3.11, statements with respect to any
“Credit Party” are qualified as being “to the best of our knowledge” with
respect to the Mid-Maine Entities.
 
30

--------------------------------------------------------------------------------


 
3.12 ERISA.
 
(a) Disclosure Schedule (3.12) lists all Plans and separately identifies all
Pension Plans, including Title IV Plans, Multiemployer Plans, ESOPs and Welfare
Plans, including all Retiree Welfare Plans in effect as of the Restatement
Closing Date. Copies of all such listed Plans, together with a copy of the
latest IRS/DOL 5500-series form required to be filed for each such Plan (other
than any Multiple Employer Plan or any Multiemployer Plan) have been made
available to Agent. Except with respect to Multiple Employer Plans and
Multiemployer Plans, each Qualified Plan has been determined by the IRS to
qualify under Section 401 of the IRC, the trusts created thereunder have been
determined to be exempt from tax under the provisions of Section 501 of the IRC,
and nothing has occurred that would cause the loss of such qualification or
tax-exempt status except where the failure to so qualify or the loss of such
qualification, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. Each Plan is in compliance with the
applicable provisions of ERISA and the IRC, including the timely filing of all
reports required under the IRC or ERISA, including the statement required by 29
CFR Section 2520.104-23 except for any noncompliance that, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect. Neither any Credit Party nor ERISA Affiliate has failed to make any
material contribution or pay any material amount due as required by either
Section 412 of the IRC or Section 302 of ERISA or the terms of any such Plan.
Neither any Credit Party nor ERISA Affiliate has engaged in a "prohibited
transaction," as defined in Section 406 of ERISA and Section 4975 of the IRC, in
connection with any Plan, that would subject any Credit Party to a material tax
on prohibited transactions imposed by Section 502(i) of ERISA or Section 4975 of
the IRC.
 
(b) Except as set forth in Disclosure Schedule (3.12): (i) no Title IV Plan
(other than the NTCA Retirement and Security Program (the "NTCA Plan")) has any
Unfunded Pension Liability that, in the aggregate for all such Title IV Plans
combined, exceeds $100,000 and the liability of the Credit Parties and ERISA
Affiliates with respect to the Unfunded Pension Liability under the NTCA Plan is
not material; (ii) no ERISA Event or event described in Section 4062(e) of ERISA
with respect to any Title IV Plan has occurred or is reasonably expected to
occur in either case that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect; (iii) there are no pending, or to
the knowledge of any Credit Party, threatened claims (other than claims for
benefits in the normal course), sanctions, actions or lawsuits, asserted or
instituted against any Plan (other than a Multiple Employer Plan or a
Multiemployer Plan) or any Person as fiduciary or sponsor of any Plan (other
than a Multiple Employer Plan or a Multiemployer Plan) that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect;
(iv) no Credit Party or ERISA Affiliate has incurred or reasonably expects to
incur any material liability as a result of a complete or partial withdrawal
from a Multiemployer Plan; (v) within the last five years no Title IV Plan of
any Credit Party or ERISA Affiliate has been terminated, whether or not in a
"standard termination" as that term is used in Section 404(b)(1) of ERISA, nor
has any Title IV Plan of any Credit Party or ERISA Affiliate (determined at any
time within the past five years) with Unfunded Pension Liabilities been
transferred outside of the "controlled group" (within the meaning of Section
4001(a)(14) of ERISA) of any Credit Party or ERISA Affiliate except for any
Transfer or transaction that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; (vi) except in the
case of any ESOP, as of the Restatement Closing Date, Stock of all Credit
Parties and their ERISA Affiliates makes up, in the aggregate, no more than 10%
of fair market value of the assets of any Plan (other than a Multiple Employer
Plan or a Multiemployer Plan) measured on the basis of fair market value as of
the latest valuation date of any Plan; and (vii) as of the Restatement Closing
Date, no liability under any Title IV Plan has been satisfied with the purchase
of a contract from an insurance company that is not rated AAA by the Standard &
Poor's Corporation or an equivalent rating by another nationally recognized
rating agency.
 
31

--------------------------------------------------------------------------------



(c) With respect to all of the foregoing Section 3.12, statements with respect
to any Plan are qualified as being "to the best of our knowledge after due
inquiry" with respect to any Plan of the Mid-Maine Entities.
 
3.13 No Litigation. No action, claim, lawsuit, demand, investigation or
proceeding is now pending or, to the knowledge of any Credit Party, threatened
against any Credit Party, before any Governmental Authority or before any
arbitrator or panel of arbitrators (collectively, "Litigation"), (a) that
challenges any Credit Party's right or power to enter into or perform any of its
obligations under the Loan Documents to which it is a party, or the validity or
enforceability of any Loan Document or any action taken thereunder, or (b) that
has a reasonable risk of being determined adversely to any Credit Party and
that, if so determined, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. Except as set forth on Disclosure
Schedule (3.13), as of the Restatement Closing Date there is no Litigation
pending or threatened that seeks damages in excess of $500,000 or injunctive
relief against, or alleges criminal misconduct of, any Credit Party.
 
3.14 Brokers. Except as set forth on Disclosure Schedule (3.14), no broker or
finder acting on behalf of any Credit Party or Affiliate thereof brought about
the obtaining, making or closing of the Loans or the Restatement Related
Transactions, and no Credit Party or Affiliate thereof has any obligation to any
Person in respect of any finder's or brokerage fees in connection therewith.
 
32

--------------------------------------------------------------------------------


 
3.15 Intellectual Property. As of the Restatement Closing Date, each Credit
Party owns or has rights to use all Intellectual Property necessary to continue
to conduct its business as now or heretofore conducted by it or proposed to be
conducted by it, and each Patent, Trademark and registered Copyright and each
License with respect to any such Patent, Trademark or registered Copyright, is
listed, together with application or registration numbers, as applicable, and
together with each owner thereof, in Disclosure Schedule (3.15). Each Credit
Party conducts its business and affairs without infringement of or interference
with any Intellectual Property of any other Person except for any such
infringement or interference that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. Except as set forth in
Disclosure Schedule (3.15), no Credit Party is aware of any infringement claim
by any other Person with respect to any Intellectual Property except for any
infringement or interference that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
 
3.16 Full Disclosure; Perfection of Liens. The information contained in this
Agreement, any of the other Loan Documents, the Financial Statements, the
Collateral Reports and the other written reports from time to time delivered
hereunder or any written statement furnished by or on behalf of any Credit Party
to Agent or any Lender pursuant to the terms of this Agreement do not contain
and will not contain any untrue statement of a material fact or omit to state a
material fact known to any Credit Party and necessary to make the statements
contained herein or therein not misleading in light of the circumstances under
which they were made. Projections from time to time delivered hereunder are or
will be based in all material respects upon the estimates and assumptions stated
therein, all of which Borrower believed at the time of delivery to be reasonable
in light of then current conditions and then current facts known to Borrower as
of such delivery date, and reflect Borrower's good faith and reasonable
estimates of the future financial performance of Borrower and of the other
information projected therein for the period set forth therein, it being
understood that the Projections are not facts and the actual performance of the
entities covered by the Projections may differ significantly from that
projected. The Liens granted to Agent, on behalf of itself and Lenders, pursuant
to the Collateral Documents will at all times be fully perfected first priority
Liens in and to the Collateral described therein, subject, as to priority, only
to Permitted Encumbrances.
 
3.17 Environmental Matters.
 
(a) Except as set forth in Disclosure Schedule (3.17), as of the Restatement
Closing Date: (i) the Real Estate is free of contamination from any Hazardous
Material except for such contamination that would not materially and adversely
impact any Credit Party’s ability to use such Real Estate in the operation of
its business and that would not result in Environmental Liabilities that,
individually or in the aggregate, could reasonably be expected to exceed
$500,000; (ii) no Credit Party has caused or suffered to occur any Release of
Hazardous Materials on, at, in, under, above, to, from or about any of its Real
Estate that would result in Environmental Liabilities that, individually or in
the aggregate, could reasonably be expected to exceed $500,000, except that with
respect to the Mid-Maine Entities, the representation in this clause (ii) is
qualified as being “to the best of our knowledge after due inquiry” with respect
to the Mid-Maine Entities; (iii) the Credit Parties are in compliance with all
Environmental Laws, except for such noncompliance that would not result in
Environmental Liabilities which, individually or in the aggregate, could
reasonably be expected to exceed $500,000; (iv) the Credit Parties have
obtained, and are in compliance with, all Environmental Permits required by
Environmental Laws for the operations of their respective businesses as
presently conducted or as proposed to be conducted, except where the failure to
so obtain or comply with such Environmental Permits would not result in
Environmental Liabilities that, individually or in the aggregate, could
reasonably be expected to exceed $500,000, and to the knowledge of the Credit
Parties all such Environmental Permits are valid, uncontested and in good
standing; (v) no Credit Party has actual knowledge of any facts, circumstances
or conditions, including any Releases of Hazardous Materials, that are likely to
result in any Environmental Liabilities of any Credit Party which, individually
or in the aggregate, could reasonably be expected to exceed $500,000, and no
Credit Party has knowingly permitted any current or former tenant or occupant of
the Real Estate to engage in any such operations; (vi) there is no Litigation
arising under or related to any Environmental Laws, Environmental Permits or
Hazardous Material that seeks damages, penalties, fines, costs or expenses in
excess of $500,000 or injunctive relief against, or that alleges criminal
misconduct by, any Credit Party; (vii) no written notice has been received by
any Credit Party identifying it as a "potentially responsible party" or
requesting information under CERCLA or analogous state statutes, and to the
actual knowledge of the Credit Parties, there are no facts, circumstances or
conditions that may result in any Credit Party being identified as a
"potentially responsible party" under CERCLA or analogous state statutes; and
(viii) the Credit Parties have provided to Agent copies of all environmental
reports, reviews and audits and all material written information pertaining to
actual or potential Environmental Liabilities, in each case if prepared by or at
the instruction of, or otherwise in the possession or control of, any Credit
Party, in each case relating to any Credit Party.
 
33

--------------------------------------------------------------------------------



(b) Each Credit Party hereby acknowledges and agrees that none of the Lenders or
Agent (i) is now, or has ever been, in control of any of the Real Estate or any
Credit Party's affairs, and (ii) has the capacity through the provisions of the
Loan Documents or otherwise to influence any Credit Party's conduct with respect
to the ownership, operation or management of any of its Real Estate or
compliance with Environmental Laws or Environmental Permits.
 
3.18 Insurance. Disclosure Schedule (3.18) lists all insurance policies of any
nature maintained, as of the Restatement Closing Date, for current occurrences
by each Credit Party, as well as a summary of the terms of each such policy. As
of the Restatement Closing Date, each Credit Party is in compliance with its
obligations under Section 5.4.
 
3.19 Accounts. Disclosure Schedule (3.19) lists all banks and other financial
institutions at which any Credit Party maintains deposit or other accounts as of
the Restatement Closing Date and such Schedule correctly identifies the name,
address and telephone number of each depository, the name in which the account
is held, a description of the purpose of the account, the complete account
number therefor and, if such account is a deposit account, whether such account
is (a) a "Blocked Account", "Excluded Account" or "Disbursement Account" for the
purposes of Annex C or (b) a "PUC Restricted Subsidiary Account".
 
34

--------------------------------------------------------------------------------


 
3.20 Government Contracts. Except as set forth in Disclosure Schedule (3.20), as
of the Restatement Closing Date, no Credit Party is a party to any contract or
agreement with any Governmental Authority and no Credit Party's Accounts are
subject to the Federal Assignment of Claims Act (31 U.S.C. Section 3727) or any
similar state or local law.
 
3.21 Customer and Trade Relations. As of the Restatement Closing Date, there
exists no actual or, to the knowledge of any Credit Party, threatened
termination or cancellation of, or any material adverse modification or change
in the business relationship of any Credit Party with any customer or supplier
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
3.22 Agreements and Other Documents. As of the Restatement Closing Date, each
Credit Party has provided to Agent or its counsel, on behalf of Lenders,
accurate and complete copies (or summaries) of all of the following agreements
or documents to which it is subject as of the Restatement Closing Date and each
of which is listed in Disclosure Schedule (3.22): (i) supply agreements and
purchase agreements not terminable by such Credit Party within 60 days following
written notice issued by such Credit Party and involving transactions in excess
of $1,000,000 per annum; (ii) leases of Equipment having a remaining term of one
year or longer and requiring aggregate rental and other payments in excess of
$500,000 per annum; (iii) licenses and permits held by the Credit Parties, the
absence of which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect; (iv) instruments and documents evidencing any
Indebtedness or Guaranteed Indebtedness of such Credit Party and any Lien
granted by such Credit Party with respect thereto; and (v) instruments and
agreements evidencing the issuance of any equity securities, warrants, rights or
options to purchase equity securities of such Credit Party. Except as set forth
on Disclosure Schedule (3.22), as of the Restatement Closing Date, no Credit
Party is a party to or bound by any surety bond agreement or bonding requirement
with respect to products or services sold by it or any trademark or patent
license agreement with respect to products sold by it.
 
3.23 Solvency. Both before and after giving effect to (a) the Loans to be made
on the Restatement Closing Date or such other date as Loans requested hereunder
are made, (b) the disbursement of the proceeds of such Loans pursuant to the
instructions of Borrower, (c) the consummation of the Restatement Related
Transactions and (d) the payment and accrual of all transaction costs in
connection with the foregoing, each Credit Party is and will be Solvent.
 
3.24 [Intentionally Omitted].
 
3.25 Mid-Maine Acquisition Agreement. As of the Restatement Closing Date,
Borrower has delivered to Agent and Lenders a complete and correct copy of the
Mid-Maine Acquisition Agreement (including all schedules, exhibits, amendments,
supplements, modifications, assignments and all other documents delivered
pursuant thereto or in connection therewith). No Credit Party and no other
Person party thereto is in default in any material respect in the performance or
compliance with any provisions thereof. The Mid-Maine Acquisition Agreement
complies in all material respects with, and the Mid-Maine Acquisition has been
consummated in accordance in all material respects with, all applicable laws.
The Mid-Maine Acquisition Agreement is in full force and effect as of the
Restatement Closing Date and has not been terminated, rescinded or withdrawn.
All requisite approvals by Governmental Authorities having jurisdiction over the
seller (or sellers) under the Mid-Maine Acquisition Agreement, any Credit Party
and other Persons referenced therein, with respect to the transactions
contemplated by the Mid-Maine Acquisition Agreement, have been obtained, and no
such approvals imposed any conditions to the consummation of the transactions
contemplated by the Mid-Maine Acquisition Agreement or to the conduct by any
Credit Party of its business thereafter. To each Credit Party's actual
knowledge, none of the representations or warranties in the Mid-Maine
Acquisition Agreement made by Mid-Maine Holdco thereunder contain any untrue
statement of a material fact or omit any fact necessary to make the statements
therein not misleading. As of the Restatement Closing Date, each of the
representations and warranties given by each applicable Credit Party or MM
Merger Corp. in the Mid-Maine Acquisition Agreement is true and correct in all
material respects, except that the representation in this sentence is qualified
as being "to the best of our knowledge after due inquiry" with respect to the
Mid-Maine Entities.
 
35

--------------------------------------------------------------------------------


 
3.26 Subordinated Debt. As of the Original Closing Date, Borrower has delivered
to Agent and Lenders a complete and correct copy of the Initial IDS Subordinated
Notes Documents (including all schedules, exhibits, amendments, supplements,
modifications, assignments and all other documents delivered pursuant thereto or
in connection therewith). The subordination provisions contained in the Initial
IDS Subordinated Notes Documents and, on and after the execution, delivery
and/or Incurrence thereof, any Subsequent IDS Subordinated Notes Documents and
any Additional Subordinated Debt Documents, are enforceable against Borrower,
the Guarantors party thereto and the holders of such Indebtedness by Agent and
Lenders. All Obligations constitute "Senior Lender Indebtedness", "Designated
Senior Indebtedness" and "Senior Indebtedness" or like term under and as defined
in (i) the Initial IDS Subordinated Notes Documents, entitled to the benefits of
the subordination provisions contained in the Initial IDS Subordinated Notes
Documents and, (ii) on and after the execution, delivery and/or Incurrence
thereof, any Subsequent IDS Subordinated Notes Documents and any Additional
Subordinated Debt Documents, entitled to the benefits of the subordination
provisions contained in any Subsequent IDS Subordinated Notes Documents and any
Additional Subordinated Debt Documents. This Agreement and the other Loan
Documents constitute "Senior Credit Documents" or like term as defined in the
Initial IDS Subordinated Notes Documents and, on and after the execution,
delivery and/or Incurrence thereof, any Subsequent IDS Subordinated Notes
Documents and any Additional Subordinated Debt Documents. The Incurrence of the
Obligations, including the Additional Term Loans, did not and does not violate
the Initial IDS Subordinated Notes Documents and, on and after the execution,
delivery and/or Incurrence thereof, any Subsequent IDS Subordinated Notes
Documents and any Additional Subordinated Debt Documents. The Incurrence of the
Revolving Credit Commitment on the Original Closing Date, the Additional Term
Loans on the Restatement Closing Date and any Revolving Credit Advance on the
date of borrowing hereunder did not, does not and would not violate the Initial
IDS Subordinated Notes Documents and, on after the execution, delivery and/or
Incurrence thereof, any Subsequent IDS Subordinated Notes Documents and any
Additional Subordinated Debt Documents. Borrower acknowledges that Agent and
each Lender are entering into this Agreement and are extending the Commitments
in reliance upon this Section 3.26 and the subordination provisions of the
Initial IDS Subordinated Notes Documents and, on and after the execution,
delivery and/or Incurrence thereof, of any Subsequent IDS Subordinated Notes
Documents and any Additional Subordinated Debt Documents. The Initial IDS
Subordinated Notes Documents (a) have not been amended or otherwise modified
after the Original Closing Date and (b) remain in full force and effect as of
the Restatement Closing Date. Neither the Borrower nor any Subsidiary has
entered into or become obligated under any Subordinated Debt Documents after the
Original Closing Date.
 
36

--------------------------------------------------------------------------------


 
3.27 Capitalization. On the Restatement Closing Date, after giving effect to the
Loans and the Restatement Related Transactions, the authorized Stock of Borrower
shall consist of (a) 2,000,000 shares of preferred stock, par value $0.01 per
share, none of which are issued or outstanding, (b) 20,000,000 shares of Class A
common stock, par value $0.01 per share (such authorized shares of Class A
common stock, together with any subsequently authorized shares of such common
stock, the "Class A Common Stock") of which 9,676,733 shares are issued and
outstanding and (c) 800,000 shares of Class B common stock, par value $0.01 per
share (such authorized shares of Class B common stock, together with any
subsequently authorized shares of such common stock, the "Class B Common Stock")
of which 544,671 shares are issued and outstanding. All such outstanding shares
have been duly and validly issued, are fully paid and nonassessable and are free
of preemptive rights. Except as set forth in Disclosure Schedule (3.27), on the
Restatement Closing Date, Borrower does not have outstanding any Stock
convertible into or exchangeable for its Stock or outstanding any rights to
subscribe for or to purchase, or any options for the purchase of, or any
agreement providing for the issuance (contingent or otherwise) of, or any calls,
commitments or claims of any character relating to, its Stock or any Stock
appreciation or similar rights.
 
3.28 OFAC. No Credit Party (i) is a person whose property or interest in
property is blocked or subject to blocking pursuant to Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by such
executive order, or is otherwise associated with any such person in any manner
violative of such executive order, or (iii) is a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.
 
3.29 Patriot Act. Each Credit Party is in compliance with (i) the Trading with
the Enemy Act, as amended, and each of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any other enabling legislation or executive order relating thereto,
and (ii) the Uniting And Strengthening America By Providing Appropriate Tools
Required To Intercept And Obstruct Terrorism (USA Patriot Act of 2001). No part
of the proceeds of the Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.
 
37

--------------------------------------------------------------------------------


 
4 FINANCIAL STATEMENTS AND INFORMATION
 
4.1 Reports and Notices.
 
(a) Each Credit Party executing this Agreement hereby agrees that from and after
the Restatement Closing Date and until the Termination Date, it shall deliver to
Agent or to Agent and Lenders, as required, the Financial Statements, Compliance
Certificates, notices, Projections and other information at the times, to the
Persons and in the manner set forth in Annex E.
 
(b) Each Credit Party executing this Agreement hereby agrees that from and after
the Restatement Closing Date and until the Termination Date, it shall deliver to
Agent or to Agent and Lenders, as required, the various Collateral Reports at
the times, to the Persons and in the manner set forth in Annex F.
 
4.2 Communication with Accountants. Each Credit Party executing this Agreement
authorizes (a) Agent and (b) so long as an Event of Default has occurred and is
continuing, each Lender, to communicate directly with its independent certified
public accountants, including BDO Seidman LLP, and authorizes and shall request
those accountants to disclose and make available to Agent and each Lender any
and all Financial Statements and other supporting financial documents, schedules
and information relating to any Credit Party (including copies of any issued
management letters) with respect to the business, results of operations,
financial condition and other affairs of any Credit Party, provided that an
officer of Borrower will be given the reasonable opportunity to participate in
any direct communication with the Credit Parties’ independent public
accountants.
 
5 AFFIRMATIVE COVENANTS
 
Each Credit Party executing this Agreement jointly and severally agrees as to
all Credit Parties that from and after the date hereof and until the Termination
Date:
 
5.1 Maintenance of Existence and Conduct of Business. Each Credit Party shall:
do or cause to be done all things necessary to preserve and keep in full force
and effect its corporate or organizational existence (except to the extent
permitted by Section 6.1) and its material rights and franchises, including,
without limitation, all Telecommunications Approvals; continue to conduct its
business substantially as now conducted or as otherwise permitted hereunder; and
at all times maintain, preserve and protect all of its material assets and
properties used or useful in the conduct of its business, and keep the same in
reasonable repair, working order and condition in all material respects (taking
into consideration ordinary wear and tear) and from time to time make, or cause
to be made, all necessary or appropriate repairs, replacements and improvements
thereto consistent with industry practices.
 
38

--------------------------------------------------------------------------------


 
5.2 Payment of Charges.
 
(a) Subject to Section 5.2(b), each Credit Party shall pay and discharge or
cause to be paid and discharged promptly all Charges payable by it, including
(i) Charges imposed upon it, its income and profits, or any of its material
property (real, personal or mixed) and all Charges with respect to tax, social
security and unemployment withholding with respect to its employees, except such
unpaid Charges which will not cumulatively in the aggregate for all unpaid
Charges of all Credit Parties result in more than $200,000 in liabilities for
all Credit Parties combined, (ii) lawful claims for labor, materials, supplies
and services or otherwise, and (iii) all storage or rental charges payable to
warehousemen and bailees, in each case, before any thereof shall become past
due, except in the case of clauses (ii) and (iii) where the failure to pay or
discharge such Charges, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.
 
(b) Each Credit Party may in good faith contest, by appropriate proceedings, the
validity or amount of any Charges, Taxes or claims described in Section 5.2(a);
provided, that (i) adequate reserves with respect to such contest are maintained
on the books of such Credit Party, in accordance with GAAP, (ii) no Lien shall
be imposed to secure payment of such Charges (other than payments to
warehousemen and/or bailees) that is superior to any of the Liens securing
payment of the Obligations and such contest is maintained and prosecuted
continuously and with diligence and operates to suspend collection or
enforcement of such Charges, (iii) none of the Collateral becomes subject to
forfeiture or loss as a result of such contest, and (iv) such Credit Party shall
promptly pay or discharge such contested Charges, Taxes or claims and all
additional charges, interest, penalties and expenses, if any, and shall deliver
to Agent evidence reasonably acceptable to Agent of such compliance, payment or
discharge, if such contest is terminated or discontinued adversely to such
Credit Party or the conditions set forth in this Section 5.2(b) are no longer
met.
 
5.3 Books and Records. Each Credit Party shall keep adequate books and records
with respect to its business activities in which proper entries, reflecting all
financial transactions, are made in order to permit the preparation of financial
statements in accordance with GAAP.
 
5.4 Insurance; Damage to or Destruction of Collateral.
 
(a) The Credit Parties shall, at their sole cost and expense, maintain (i) the
policies of insurance described on Disclosure Schedule (3.18) as in effect on
the date hereof or (ii) casualty insurance on all real and personal property on
an all risks basis (including the perils of flood and quake), covering the
repair and replacement cost of all such property and coverage for business
interruption and public liability insurance (including products/completed
operations liability coverage) in each case of the kinds customarily carried or
maintained by Persons of established reputation engaged in similar businesses
and in each case with insurers and in amounts reasonably acceptable to Agent (it
being agreed that any insurer having an A.M. Best policy holders rating of at
least "A- minus" shall be acceptable to Agent). Such policies of insurance shall
contain provisions pursuant to which the insurer agrees to provide 30 days (or,
in the case of cancellation for nonpayment of premium, 10 days') prior written
notice to Agent in the event of any non-renewal, cancellation or amendment of
any such insurance policy. If any Credit Party at any time or times hereafter
shall fail to obtain or maintain any of the policies of insurance required above
or to pay all premiums relating thereto, Agent may at any time or times
thereafter obtain and maintain such policies of insurance and pay such premiums
and take any other action with respect thereto that Agent reasonably deems
advisable. Agent shall have no obligation to obtain insurance for any Credit
Party or pay any premiums therefor. By doing so, Agent shall not be deemed to
have waived any Default or Event of Default arising from any Credit Party's
failure to maintain such insurance or pay any premiums therefor. All sums so
disbursed, including reasonable attorneys' fees, court costs and other charges
related thereto, shall be payable on demand by Borrower to Agent and shall be
additional Obligations hereunder secured by the Collateral.
 
39

--------------------------------------------------------------------------------


 
(b) Agent reserves the right at any time upon any change in any Credit Party's
insurance risk profile (including any change in the product mix maintained by
any Credit Party or any laws affecting the potential liability of such Credit
Party) to require additional forms and limits of insurance to, in Agent's
opinion, adequately protect both Agent's and Lenders' interests in all or any
portion of the Collateral and to ensure that each Credit Party is protected by
insurance in amounts and with coverage customary for its industry; provided that
so long as no Event of Default has occurred and is continuing, the Credit
Parties shall be required to obtain such additional forms and limits of
insurance only on the annual renewal date of the applicable insurance policy (or
on a date reasonably selected by Agent if there is no such annual renewal date).
If reasonably requested by Agent, each Credit Party shall deliver to Agent from
time to time a report of a reputable insurance broker, reasonably satisfactory
to Agent, with respect to its insurance policies.
 
40

--------------------------------------------------------------------------------



(c) Each Credit Party shall deliver to Agent, in form and substance reasonably
satisfactory to Agent, Certificates of Insurance and endorsements to all general
liability and other liability policies naming Agent, on behalf of itself and
Lenders, as additional insured. Each Credit Party (other than a PUC Restricted
Subsidiary) shall deliver to Agent, in form and substance reasonably
satisfactory to Agent, Certificates of Insurance and endorsements to all "All
Risk" and business interruption insurance naming Agent, on behalf of itself and
Lenders, as lender's loss payee (via a Lenders Loss Payable endorsement. Each
Credit Party (other than a PUC Restricted Subsidiary) irrevocably makes,
constitutes and appoints Agent (and all officers, employees or agents designated
by Agent), so long as any Default or Event of Default has occurred and is
continuing or the anticipated insurance proceeds exceed $500,000, as each such
Credit Party's true and lawful agent and attorney-in-fact for the purpose of
making, settling and adjusting claims under such "All Risk" policies of
insurance, endorsing the name of each such Credit Party on any check or other
item of payment for the proceeds of such "All Risk" policies of insurance and
for making all determinations and decisions with respect to such "All Risk"
policies of insurance. Agent shall have no duty to exercise any rights or powers
granted to it pursuant to the foregoing power-of-attorney. Borrower shall
promptly notify Agent and Lenders of any loss, damage or destruction to the
Collateral in the amount of $500,000 or more, whether or not covered by
insurance, and if any Credit Party receives insurance proceeds in respect of any
such loss, damage or destruction to the Collateral, it shall immediately pay
them to Agent for application in accordance with this Section 5.4(c) (it being
understood that proceeds of business interruption insurance shall be retained by
the applicable Credit Party except during the occurrence and continuance of a
Default or an Event of Default). After deducting from such proceeds the
expenses, if any, incurred by Agent in the collection or handling thereof, Agent
may, at its option, apply such proceeds to the reduction of the Obligations of
Borrower in accordance with Section 1.3(c) or permit or require each Credit
Party to use such money, or any part thereof, to promptly begin and diligently
pursue the replacement, repair, restoration or rebuilding of the Collateral with
materials and workmanship of substantially the same quality as existed before
the loss, damage or destruction. Notwithstanding the foregoing, if the casualty
giving rise to such insurance proceeds could not reasonably be expected to have
a Material Adverse Effect and such insurance proceeds do not exceed $750,000 in
the aggregate, Agent shall permit the applicable Credit Party either to replace,
restore, repair or rebuild the property or to reinvest such proceeds in revenue
producing capital assets used in the businesses of the Credit Parties of the
type engaged in by the Credit Parties as of the Restatement Closing Date or
businesses reasonably related thereto; provided that if such Credit Party has
not completed or entered into binding agreements to complete such replacement,
restoration, repair or rebuilding within 180 days following such casualty or has
not consummated such reinvestment within 180 days following such casualty, Agent
may apply such insurance proceeds to the Obligations of Borrower in accordance
with Section 1.3(c). All insurance proceeds that are to be made available to any
Credit Party to replace, repair, restore or rebuild such Collateral or to fund
such reinvestment shall either be (x) deposited in a cash collateral account
held by Agent or (y) applied by Agent to reduce the outstanding principal
balance of the Revolving Loan (which application shall not result in a permanent
reduction of the Revolving Loan Commitment) and upon such application, Agent
shall establish a Reserve against the Borrowing Availability in an amount equal
to the amount of such proceeds so applied. Thereafter, such funds shall be made
available to Borrower to provide funds to replace, repair, restore or rebuild
such Collateral or to fund such reinvestment as follows: (i) Borrower shall
request a Revolving Credit Advance or release from such cash collateral account
be made to fund such replacement, repair, restoration or rebuilding or to fund
such reinvestment in the amount requested to be released; (ii) so long as the
conditions in Section 2.2 have been met, Revolving Lenders shall make such
Revolving Credit Advance or Agent shall release funds from such cash collateral
account; and (iii) in the case of insurance proceeds applied against the
Revolving Loan, the Reserve established with respect to such insurance proceeds
shall be reduced by the amount of such Revolving Credit Advance. To the extent
not used to replace, repair, restore or rebuild the Collateral or to fund such
reinvestment, such insurance proceeds shall be applied in accordance with
Section 1.3(c) and such Reserve shall be immediately utilized through the
borrowing by Borrower of a Revolving Credit Advance, the proceeds of which shall
be applied to prepay the Loans in accordance with Section 1.3(c).
 
41

--------------------------------------------------------------------------------



5.5 Compliance with Laws. Each Credit Party shall comply in all respects with
all federal, state, local and foreign laws and regulations applicable to it,
including those relating to ERISA and labor matters, Communications Laws and
Environmental Laws and Environmental Permits, except to the extent that the
failure to comply, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. Each Credit Party shall duly and
timely comply in all respects with the provisions, terms and conditions of all
Telecommunications Approvals, except to the extent that such failure,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
5.6 Supplemental Disclosure. From time to time as may be reasonably requested by
Agent (which request will not be made more frequently than once each year absent
the occurrence and continuance of a Default or an Event of Default), the Credit
Parties shall supplement each Disclosure Schedule hereto, or any representation
herein or in any other Loan Document, with respect to any matter hereafter
arising that, if existing or occurring at the date of this Agreement, would have
been required to be set forth or described in such Disclosure Schedule or as an
exception to such representation or that is necessary to correct any information
in such Disclosure Schedule or representation which has been rendered materially
inaccurate thereby (and, in the case of any supplements to any Disclosure
Schedule, such Disclosure Schedule shall be appropriately marked to show the
changes made therein); provided that (a) no such supplement to any such
Disclosure Schedule or representation shall (x) amend, supplement or otherwise
modify any Disclosure Schedule or representation, or (y) be deemed a waiver of
any Default or Event of Default resulting from the matters disclosed therein,
except as consented to by Agent and Requisite Lenders in writing and in the case
of clause (x) except for changes permitted or required by Annex C and changes
otherwise constituting matters expressly permitted or expressly contemplated by
this Agreement and (b) no supplement shall be required or permitted as to
representations and warranties that relate solely to the Restatement Closing
Date.
 
5.7 Intellectual Property. Each Credit Party will conduct its business and
affairs without infringement of or interference with any Intellectual Property
of any other Person and shall comply with the terms of its Licenses, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
 
5.8 Environmental Matters. Each Credit Party shall and shall cause each Person
within its control to: (a) conduct its operations and keep and maintain its Real
Estate in compliance with all Environmental Laws and Environmental Permits other
than noncompliance that, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect; (b) implement any and all
investigation, remediation, removal and response actions that are appropriate or
necessary to operate the Real Estate in the manner presently operated or to
otherwise materially comply with Environmental Laws and Environmental Permits
pertaining to the presence, generation, treatment, storage, use, disposal,
transportation or Release of any Hazardous Material on, at, in, under, above,
to, from or about any of its Real Estate; (c) notify Agent promptly after such
Credit Party has actual knowledge of any violation of Environmental Laws or
Environmental Permits or any Release on, at, in, under, above, to, from or about
any Real Estate that is reasonably likely to result in Environmental Liabilities
in excess of $500,000; and (d) promptly forward to Agent a copy of any written
order, notice, request for information or any communication or report received
by such Credit Party in connection with any such violation or Release or any
other matter relating to any Environmental Laws or Environmental Permits that
could reasonably be expected to result in Environmental Liabilities in excess of
$500,000, in each case whether or not the Environmental Protection Agency or any
other Governmental Authority has taken or threatened any action in connection
with any such violation, Release or other matter. If Agent at any time has a
reasonable basis to believe that there is a violation of any Environmental Laws
or Environmental Permits by any Credit Party or any Environmental Liability
arising thereunder, or a Release of Hazardous Materials on, at, in, under,
above, to, from or about any of its Real Estate, that, in each case, could
reasonably be expected to have a Material Adverse Effect, then each Credit Party
shall, upon Agent's written request (i) cause the performance of such
environmental audits relating to the suspected violation or Release, including
subsurface sampling of soil and groundwater, and preparation of such
environmental reports, at Borrower's expense, as Agent may from time to time
reasonably request, which shall be conducted by reputable environmental
consulting firms reasonably acceptable to Agent and shall be in form and
substance reasonably acceptable to Agent, and (ii) permit Agent or its
representatives to have access to all Real Estate for the purpose of conducting
such environmental audits and testing as Agent deems reasonably appropriate
relating to the suspected violation or Release, including subsurface sampling of
soil and groundwater. Borrower shall reimburse Agent for the costs of such
audits and tests and the same will constitute a part of the Obligations secured
hereunder.
 
42

--------------------------------------------------------------------------------


 
5.9 Landlords' Agreements, Mortgagee Agreements, Bailee Letters and Real Estate
Purchases. Each Credit Party shall obtain a landlord's agreement, mortgagee
agreement or bailee letter, as applicable, from the lessor of each leased
property, mortgagee of owned property or bailee with respect to any warehouse,
processor or converter facility or other location where Collateral having a
value, individually or in the aggregate, in excess of $250,000 is stored or
located, which agreement or letter shall contain a waiver or subordination of
all Liens or claims that the landlord, mortgagee or bailee may assert against
the Collateral at that location, and shall otherwise be reasonably satisfactory
in form and substance to Agent. After the Restatement Closing Date, no real
property or warehouse space shall be leased having annual rental payments in
excess of $50,000 by any Credit Party and no Inventory (other than Inventory of
a PUC Restricted Subsidiary) shall be shipped to a processor or converter under
arrangements established after the Restatement Closing Date without the prior
written consent of Agent, unless and until a satisfactory landlord agreement or
bailee letter, as appropriate, shall first have been obtained with respect to
such location. To the extent permitted hereunder, if any Credit Party (other
than a PUC Restricted Subsidiary) proposes to acquire a fee ownership interest
or leasehold interest in any Material Real Estate after the Restatement Closing
Date, it shall concurrently provide to Agent a mortgage or deed of trust or
leasehold mortgage or deed of trust, as applicable, granting Agent a first
priority Lien on such Real Estate or leasehold interest therein, as applicable,
together with environmental audits, mortgage title insurance commitment, real
property survey, local counsel opinion(s), and, if required by Agent,
supplemental casualty insurance and flood insurance, and such other documents,
instruments or agreements, in each case, reasonably requested by Agent, and in
each case, in form and substance reasonably satisfactory to Agent. In addition,
if any Real Property owned or leased by any Credit Party (other than a PUC
Restricted Subsidiary) shall subsequently become or be determined to be Material
Real Estate, promptly following a request from Agent, such Credit Party shall
provide to Agent a mortgage or deed of trust or leasehold mortgage or deed of
trust, as applicable, granting Agent a first priority Lien on such Real Estate,
or leasehold interest therein, as applicable, together with environmental
audits, mortgage title insurance commitment, real property survey, local counsel
opinion(s), and, if required by Agent, supplemental casualty insurance and flood
insurance, and such other documents, instruments or agreements, in each case,
reasonably requested by Agent, and in each case, in form and substance
reasonably satisfactory to Agent.
 
43

--------------------------------------------------------------------------------


 
5.10 Interest Rate Protection . On and from the Restatement Closing Date and at
all times thereafter prior to the Commitment Termination Date for at least a
period of two years from the Restatement Closing Date, Borrower shall maintain
interest rate cap, swap or collar agreements, or other agreements or
arrangements designed to provide protection against fluctuations in interest
rates, which shall be on terms, for periods and with counterparties reasonably
acceptable to Agent, provided that the initial period of such shall be for at
least two years, and pursuant to which Borrower is protected against increases
in interest rates from and after the date of such contracts as to a notional
amount of not less than fifty percent (50%) and no greater than one hundred
percent (100%) of all Loans outstanding from time to time.
 
5.11 CoBank Capital. So long as CoBank is a Lender hereunder, Borrower will
acquire or maintain ownership of non-voting participation certificates in CoBank
in such amounts and at such times as CoBank may require in accordance with
CoBank’s Bylaws and Capital Plan (as each may be amended from time to time),
except that the maximum amount of non-voting participation certificates that
Borrower may be required to purchase in CoBank in connection with the Loans may
not exceed the maximum amount permitted by the Bylaws at the time this Agreement
is entered into. The rights and obligations of the parties with respect to such
non-voting participation certificates and any distributions made on account
thereof or on account of Borrower’s patronage with CoBank shall be governed by
CoBank’s Bylaws. Borrower hereby consents and agrees that the amount of any
distributions with respect to its patronage with CoBank that are made in
qualified written notices of allocation (as defined in 26 U.S.C. § 1388) and
that are received by Borrower from CoBank, will be taken into account by
Borrower at the stated dollar amounts whether the distribution is evidenced by a
participation certificate or other form of written notice that such distribution
has been made and recorded in the name of Borrower on the records of CoBank.
CoBank’s Pro Rata Share of the Loans and other Obligations due to CoBank shall
be secured by a statutory first lien on all equity which Borrower may now own or
hereafter acquire in CoBank. Such equity shall not, however, constitute security
for the Obligations due to any other Lender. CoBank shall not be obligated to
set off or otherwise apply such equities to Borrower’s obligations to CoBank.
 
44

--------------------------------------------------------------------------------


 
5.12 Further Assurances. Each Credit Party executing this Agreement agrees that
it shall and shall cause each other Credit Party to, at such Credit Party's
expense and upon request of Agent or Requisite Lenders, duly execute and
deliver, or cause to be duly executed and delivered, to Agent and Lenders such
further instruments and do and cause to be done such further acts as may be
necessary or proper in the reasonable opinion of Agent or Requisite Lenders to
carry out more effectively the provisions and purposes of this Agreement and
each other Loan Document.
 
5.13 Subsidiaries and Collateral. The Credit Parties will take such action from
time to time as shall be necessary to ensure that (i) all Subsidiaries of
Borrower are Credit Parties hereunder, (ii) all Subsidiaries of Borrower (other
than a PUC Restricted Subsidiary) are Guarantors under the Subsidiary Guaranty,
(iii) Borrower and all Subsidiaries of Borrower (other than a PUC Restricted
Subsidiary) are Grantors under the Security Agreement and Agent (for the benefit
of itself and the Lenders) has first priority perfected Liens (subject to
Permitted Encumbrances), in substantially all the assets of Borrower and such
Subsidiaries, consistent with the provisions of the Security Agreement, (iv)
Borrower and all Subsidiaries of Borrower (other than Mid-Missouri Holding and
Mid-Maine Telecom) are Pledgors under the Pledge Agreement, and (v) Agent (for
the benefit of itself and the Lenders) has first priority perfected Liens in one
hundred percent (100%) of the outstanding Stock of each of the Subsidiaries of
Borrower (other than the stock of Mid-Missouri Telephone) consistent with the
provisions of the Pledge Agreement.
 
5.14 Change of Law Applicable to Mid-Missouri Telephone. 
 
(a) Mid-Missouri Telephone shall execute and deliver to Agent (i) a guaranty
substantially in the form of the Subsidiary Guaranty (or a Joinder Agreement in
respect of the Subsidiary Guaranty) not later than 30 days after Mid-Missouri
Telephone shall have obtained knowledge that Mid-Missouri Telephone shall not be
required by applicable law to obtain consent from the PUC in the State of
Missouri in order to execute and deliver such a guaranty and (ii) a security
agreement substantially in the form of the Security Agreement (or a Joinder
Agreement in respect of the Security Agreement) not later than 30 days after
Mid-Missouri Telephone shall not be required by applicable law to obtain consent
from the PUC in the State of Missouri in order to execute and deliver such a
security agreement.
 
(b) Mid-Missouri Holding shall execute and deliver to Agent a Joinder Agreement
in respect of the Pledge Agreement and shall pledge all of the Stock of
Mid-Missouri Telephone pursuant to the terms of the Pledge Agreement not later
than 30 days after Mid-Missouri Telephone shall have obtained knowledge that
Mid-Missouri Telephone shall not be required by applicable law to obtain consent
from the PUC in the State of Missouri in order for its Stock to be pledged to
Agent under the Pledge Agreement.
 
45

--------------------------------------------------------------------------------


 
(c) Upon (i) the execution and delivery by Mid-Missouri Telephone of (A) the
guaranty (or Joinder Agreement) referred to in paragraph (a) of this Section
5.14 and (B) the security agreement (or Joinder Agreement) referred to in
paragraph (a) of this Section 5.14 and (ii) the execution and delivery by
Mid-Missouri Holding of a Joinder Agreement in accordance with paragraph (b) of
this Section 5.14, any provision in the Loan Documents that specifically
excludes Mid-Missouri Telephone shall, mutatis mutandis, be deemed to also apply
to Mid-Missouri Telephone.
 
(d) The Credit Parties shall notify Agent and the Lenders promptly upon
obtaining knowledge that Mid-Missouri Telephone and Mid-Missouri Holding will be
required to execute and deliver documents pursuant to the foregoing clauses of
this Section 5.14. In such event, if and to the extent reasonably requested by
Agent or Requisite Lenders, Mid-Missouri Telephone and Mid-Missouri Holding will
cause to be delivered to Agent and Lenders all other relevant documentation of
the type described in Section 2 and the Closing Checklist with respect thereto.
 
5.15 Change of Law Applicable to Mid-Maine Telecom. 
 
(a) Mid-Maine Telecom shall execute and deliver to Agent (i) a guaranty
substantially in the form of the Subsidiary Guaranty (or a Joinder Agreement in
respect of the Subsidiary Guaranty) not later than 30 days after Mid-Maine
Telecom shall have obtained knowledge that Mid-Maine Telecom shall not be
required by applicable law to obtain consent from the PUC in the State of Maine
in order to execute and deliver such a guaranty and (ii) a security agreement
substantially in the form of the Security Agreement (or a Joinder Agreement in
respect of the Security Agreement) not later than 30 days after Mid-Maine
Telecom shall not be required by applicable law to obtain consent from the PUC
in the State of Maine in order to execute and deliver such a security agreement.
 
(b) Upon the execution and delivery by Mid-Maine Telecom of (A) the guaranty (or
Joinder Agreement) referred to in paragraph (a) of this Section 5.15 and (B) the
security agreement (or Joinder Agreement) referred to in paragraph (a) of this
Section 5.15, any provision in the Loan Documents that specifically excludes
Mid-Maine Telecom shall, mutatis mutandis, be deemed to also apply to Mid-Maine
Telecom.
 
(c) The Credit Parties shall notify Agent and the Lenders promptly upon
obtaining knowledge that Mid-Maine Telecom will be required to execute and
deliver documents pursuant to the foregoing clauses of this Section 5.15. In
such event, if and to the extent reasonably requested by Agent or Requisite
Lenders, Mid-Maine Telecom will cause to be delivered to Agent and Lenders all
other relevant documentation of the type described in Section 2 and the Closing
Checklist with respect thereto.
 
5.16 Mid-Maine Software and Systems Transition. No later than April 1, 2007,
Borrower shall have provided evidence reasonably satisfactory to Agent and the
Requisite Lenders that the Mid-Maine Entities shall have caused the transfer of
all business information systems, billing and other software, in each case,
material to the operation of the business of the Mid-Maine Entities (for
purposes of this paragraph, the "Systems"), to the analogous Systems of
Borrower; provided, however, that if Borrower shall not have provided such
evidence to Agent on or by the date specified above, Borrower agrees that it
shall promptly (and in any event within 30 days thereafter) cause the execution
by the relevant Mid-Maine Entities and the licensor, vendor or lessor of such
Systems of a security assignment in favor of Agent and a consent to such
security assignment, in each case reasonably acceptable to Agent and the
Requisite Lenders.

46

--------------------------------------------------------------------------------


 
5.17 Post Closing Covenant. To the extent that any landlord waivers and consents
required to be delivered pursuant to paragraph X of Annex D with respect to 900D
Hammond Street, Bangor, Maine 04401 and 1670 Broadway Bangor, ME 04401 are not
delivered to Agent and Lenders on the Restatement Closing Date, each Credit
Party agrees that it shall undertake best efforts to, and best efforts to cause
each other Credit Party to, deliver to Agent such landlord waivers and consents
on or prior to September 27, 2006; provided, however, that to the extent that
such document(s) are not delivered to Agent on or prior to such date, then
Borrower shall deliver written notice to Agent and Lenders describing in
reasonable detail efforts undertaken and reasoning that such documents were not
able to be obtained.
 
6 NEGATIVE COVENANTS
 
Each Credit Party executing this Agreement jointly and severally agrees as to
all Credit Parties that from and after the Restatement Closing Date until the
Termination Date:
 
6.1 Mergers, Subsidiaries, Etc.(a) No Credit Party shall directly or indirectly,
by operation of law or otherwise, (x) form or acquire any Subsidiary, or (y)
merge with, consolidate with, acquire all or substantially all of any division,
unit or business of, acquire all or substantially all of the assets of, acquire
all or a substantial portion of the Stock of, or otherwise combine with or
acquire, any Person, whether in a single transaction or a series of related
transactions, individually or together with any other Credit Parties, except (i)
as permitted by Section 6.1(b) below, (ii) so long as no Default or Event of
Default has occurred and is continuing or would result therefrom, (A) any
Subsidiary of Borrower may merge or consolidate with or convey all or
substantially all of its assets to Borrower provided that Borrower is the
surviving entity from any such transaction, (B) any Subsidiary of Borrower may
merge or consolidate with or convey all or substantially all of its assets to a
Subsidiary Guarantor provided that such Subsidiary Guarantor is the surviving
entity from any such transaction and (C) Borrower or any Subsidiary of Borrower
may form a Subsidiary organized under the laws of the United States so long as
contemporaneously therewith such Subsidiary becomes a Credit Party, becomes a
Subsidiary Guarantor and grants a Lien on its assets to Agent in accordance with
Section 5.13, and (iii) the Mid-Maine Acquisition consummated on the Restatement
Closing Date.
 
(b) Notwithstanding Section 6.1(a), after the Restatement Closing Date,
(x) Borrower or any Subsidiary Guarantor may acquire all or substantially all of
any division, unit or business of or all or substantially all of the assets of,
or (y) Borrower or any Subsidiary of Borrower that is a Credit Party may acquire
all of the Stock of, any Person (the "Target") (in each case, a "Permitted
Acquisition") subject to the satisfaction of each of the following conditions:

47

--------------------------------------------------------------------------------


 
(i) Agent shall receive at least thirty (30) Business Days’ prior written notice
(or such shorter period as Agent may agree) of such proposed Permitted
Acquisition, which notice shall include a reasonably detailed description of
such proposed Permitted Acquisition;
 
(ii) such Permitted Acquisition shall only involve (A) assets located in the
United States and comprising a business, or those assets of a business, of the
type engaged in by the Credit Parties as of the Restatement Closing Date or, as
applicable, a business, or those assets of a business, reasonably related
thereto or (B) the Stock of a Person organized in the United States whose assets
comprise such a business, and in each case which business would not subject
Agent or any Lender to regulatory or third party approvals in connection with
the exercise of its rights and remedies under this Agreement or any other Loan
Documents other than types of approvals applicable to the exercise of such
rights and remedies with respect to the Guarantors prior to such Permitted
Acquisition;
 
(iii) such Permitted Acquisition shall be consensual and shall have been
approved by the Target’s board of directors (or other governing body);
 
(iv) no additional Indebtedness, Guaranteed Indebtedness, contingent obligations
or other contingent liabilities shall be Incurred or otherwise be reflected on a
consolidated balance sheet of Borrower and Target after giving effect to such
Permitted Acquisition, except (A) Loans made hereunder, (B) Indebtedness secured
by purchase money Liens and Capital Leases entered into in the ordinary course
of Target’s business, provided that (1) the principal amount of such
Indebtedness and Capital Lease Obligations with respect to such Capital Leases,
together with the aggregate amount of all other outstanding purchase money
Indebtedness and Capital Lease Obligations of the Credit Parties, shall not
exceed $1,500,000 at any one time, (2) such purchase money Liens and Capital
Leases are not created in contemplation of such Permitted Acquisition and secure
only those principal obligations and any charges or interest accruing thereon
which such purchase money Liens or Capital Leases secure on the date that such
Permitted Acquisition is consummated, (3) such Indebtedness does not exceed 100%
of the purchase price of the subject assets, and (4) such purchase money Liens
or Capital Leases do not extend to any asset other than the assets being
purchased or acquired with such purchase money Indebtedness or the assets being
leased in connection with such Capital Leases, (C) contingent obligations and
contingent liabilities that do not exceed $500,000 for each such Permitted
Acquisition, (D) Guaranteed Indebtedness permitted by Section 6.6, and (E)
Indebtedness of Borrower Incurred to finance such Permitted Acquisition to the
extent such Indebtedness is expressly permitted under Section 6.3(a)(vii), (xv)
or (xvi) and to the extent that no Default or Event of Default has occurred and
is continuing or would result after giving effect to such Permitted Acquisition;

48

--------------------------------------------------------------------------------


 
(v) the sum of all amounts payable in connection with all Permitted Acquisitions
made after the Restatement Closing Date (including all deferred payments, all
non-compete payments, all transaction costs, the fair market value of all Stock
issued in connection therewith and all Indebtedness and any earn out payments or
similar obligations Incurred in connection therewith or otherwise reflected on a
consolidated balance sheet of Borrower and Target) shall not exceed $25,000,000
in any Fiscal Year for all Credit Parties combined;
 
(vi) on a Pro Forma Basis, after giving effect to such Permitted Acquisition,
the Target shall not have incurred an operating loss for the trailing
twelve-month period preceding the date of such Permitted Acquisition, as
determined based upon the Target’s financial statements for its most recently
completed fiscal year and its most recent interim financial period completed
within sixty (60) days prior to the date of consummation of such Permitted
Acquisition;
 
(vii) the business and assets acquired in such Permitted Acquisition shall be
free and clear of all Liens (other than Permitted Encumbrances);
 
(viii) the Borrower shall be the surviving entity of any merger or consolidation
involving Borrower in connection with any Permitted Acquisition, and at or prior
to the closing of any Permitted Acquisition, Agent will be granted a first
priority perfected Lien (subject to Permitted Encumbrances) in substantially all
the assets acquired pursuant thereto, consistent with the provisions of the
Security Agreement, and in the outstanding Stock of the Target, and the
applicable Credit Parties and the Target shall have executed such documents
(including a Joinder Agreement, if applicable) and taken such actions as may be
reasonably requested by Agent in connection therewith;
 
(ix) concurrently with delivery of the notice referred to in clause (i) above,
Borrower shall have delivered to Agent and Lenders, in form reasonably
satisfactory to Agent:
 
(A) a pro forma consolidated balance sheet, income statement and cash flow
statement of Borrower and its Subsidiaries (the "Acquisition Pro Forma"), based
on recent financial statements, which shall fairly present in all material
respects the assets, liabilities, financial position and results of operations
and cash flows of Borrower and its Subsidiaries in accordance with GAAP
consistently applied (subject to normal year end audit adjustments and the
absence of footnotes), but taking into account such Permitted Acquisition and
the funding of all Loans in connection therewith, and such Acquisition Pro Forma
shall reflect that on a Pro Forma Basis, no Default or Event of Default has
occurred and is continuing or would result after giving effect to such Permitted
Acquisition and the Credit Parties would have been in compliance with the
Financial Covenants for the Test Period reflected in the Compliance Certificate
most recently delivered to Agent pursuant to Section 4.1 prior to consummation
of such Permitted Acquisition (after giving effect to such Permitted Acquisition
and all Advances funded in connection therewith as if made on the first day of
such period);

49

--------------------------------------------------------------------------------


 
(B) updated versions of the most recently delivered Projections covering the
three (3) year period commencing on the date of such Permitted Acquisition and
otherwise prepared in accordance with the Projections (the "Acquisition
Projections") and based upon historical financial data of a recent date
reasonably satisfactory to Requisite Lenders, taking into account such Permitted
Acquisition; and
 
(C) a certificate of the chief financial officer of Borrower to the effect that:
(w) Borrower (after taking into consideration all rights of contribution and
indemnity each Credit Party has against each other Credit Party) will be Solvent
upon the consummation of such Permitted Acquisition; (x) the Acquisition Pro
Forma fairly presents in all material respects the financial position of
Borrower and its Subsidiaries (on a consolidated basis) as of the date thereof
after giving effect to such Permitted Acquisition; (y) the Acquisition
Projections are reasonable estimates of the future financial performance of
Borrower and its Subsidiaries subsequent to the date thereof based upon the
historical performance of the Credit Parties and the Target and show that the
Credit Parties shall continue to be in compliance with the Financial Covenants
for the 3-year period thereafter; and (z) the Credit Parties have completed
their due diligence investigation with respect to the Target and such Permitted
Acquisition, which investigation was conducted in a manner similar to that which
would have been conducted by a prudent purchaser of a comparable business and
the results of which investigation were delivered to Agent and Lenders;
 
(x) (A) at least five (5) days prior to the date of such Permitted Acquisition,
Agent and Lenders shall have received the then current draft of the acquisition
agreement, in form and substance reasonably satisfactory to Agent (it being
agreed that an acquisition agreement reflecting commercially reasonable terms
otherwise acceptable to a prudent purchaser of such assets or Stock in such
industry shall be reasonably satisfactory to Agent) and, upon request of Agent,
related agreements and instruments, and all opinions, certificates, lien search
results and other documents reasonably requested by Agent or any Lender
(collectively, the "Related Documents"), including those specified in the last
two sentences of Section 5.9, (B) at least two (2) Business Days prior to the
date of such Permitted Acquisition, Agent and Lenders shall have received, a
copy of the substantially final acquisition agreement and, upon request of
Agent, Related Documents and all such documentation shall not differ in any
material respect from the previous draft provided to Agent and Lenders, unless
in each case changes to the previous draft are reasonably satisfactory to Agent
(it being agreed that changes reflecting commercially reasonable terms otherwise
acceptable to a prudent purchaser of such assets or Stock in such industry shall
be reasonably satisfactory to Agent) and (C) on or prior to two (2) Business
Days after the closing of such Permitted Acquisition, Agent and Lenders shall
have received a copy of the final acquisition agreement and, upon request of
Agent, Related Documents;

50

--------------------------------------------------------------------------------


 
(xi) at the time of such Permitted Acquisition and after giving effect thereto,
no Default, Event of Default, Interest Deferral Period or Dividend Suspension
Period has occurred and is continuing; and
 
(xii) Agent and Lenders shall have received reasonably satisfactory evidence of
compliance with all regulatory requirements with respect to such Permitted
Acquisition.
 
6.2 Investments; Loans and Advances. Except as otherwise expressly permitted by
this Section 6, no Credit Party shall make or permit to exist any Investment in
any Person, except:
 
(a) Investments comprised of (i) notes payable, or stock or other securities
issued by Account Debtors to the Credit Parties pursuant to negotiated
agreements with respect to settlement of such Account Debtor's Accounts in the
ordinary course of business and (ii) Investments received in connection with the
bankruptcy or reorganization of suppliers or customers and in settlement of
delinquent obligations of, and other disputes with, suppliers or customers
arising in the ordinary course of business;
 
(b) Investments existing on the Restatement Closing Date and listed on
Disclosure Schedule (6.2);
 
(c) so long as Agent has not delivered an Activation Notice, Borrower may make
Investments, subject to Control Letters in favor of Agent for the benefit of
Lenders or otherwise subject to a perfected security interest in favor of Agent
for the benefit of Lenders, in (i) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency thereof
maturing within one year from the date of acquisition thereof, (ii) commercial
paper maturing no more than one year from the date of creation thereof and
currently having the highest rating obtainable from either Standard & Poor's
Ratings Group or Moody's Investors Service, Inc., (iii) certificates of deposit
maturing no more than one year from the date of creation thereof issued by
commercial banks incorporated under the laws of the United States of America,
each having combined capital, surplus and undivided profits of not less than
$300,000,000 and having a senior unsecured rating of "A" or better by a
nationally recognized rating agency (an "A Rated Bank"), (iv) time deposits
maturing no more than 30 days from the date of creation thereof with A Rated
Banks, (v) mutual funds that invest substantially all their assets in one or
more of the Investments described in clauses (i) through (iv) above, and (vi)
others approved by Agent in its reasonable discretion;
 
(d) any Credit Party may make capital contributions to any other Credit Party;
provided that the aggregate amount of (i) all capital contributions to,
intercompany loans to and other Investments in the PUC Restricted Subsidiaries
shall not at any time exceed $2,000,000 for all Credit Parties combined and (ii)
all intercompany loans by each PUC Restricted Subsidiary shall not at any time
exceed such amounts permitted under Section 6.3(a)(viii)(F);

51

--------------------------------------------------------------------------------


 
(e) intercompany loans and advances by any Credit Party to any other Credit
Party to the extent permitted by Section 6.3(a)(viii);
 
(f) Permitted Acquisitions and Investments of a Person existing at the time such
Person becomes a Subsidiary of a Credit Party in connection with a Permitted
Acquisition or at the time such Person is merged or consolidated with or into a
Credit Party in connection with a Permitted Acquisition, provided that such
Investments are not made in contemplation of such Permitted Acquisition;
 
(g) Investments consisting of deferred payment obligations received as
consideration from Asset Sales effected in accordance with the requirements of
Section 6.8, so long as such Investments do not in the aggregate exceed $250,000
at any time for all Credit Parties combined;
 
(h) prepaid expenses, negotiable instruments held for collection and lease, and
utility and workers' compensation, performance and other similar deposits, in
each case, created in the ordinary course of business;
 
(i) Guaranteed Indebtedness permitted by Section 6.6;
 
(j) Hedging Obligations of Borrower required or permitted by Section 5.10;
 
(k) Loans and advances to employees of any Credit Party in the ordinary course
of business, in each case to the extent permitted by Section 6.4(b);
 
(l) the Mid-Missouri Acquisition consummated on the Original Closing Date;
 
(m) the Mid-Maine Acquisition consummated on the Restatement Closing Date; and
 
(n) other Investments by the Credit Parties not exceeding $2,000,000 in the
aggregate at any time outstanding for all Credit Parties combined, provided that
this Section 6.2(n) shall not be applicable to Investments in a PUC Restricted
Subsidiary.
 
6.3 Indebtedness.
 
(a) No Credit Party shall create, incur, assume or permit to exist any
Indebtedness, except (without duplication):
 
(i) Indebtedness secured by purchase money security interests and Capital Leases
permitted in Section 6.7(c) and refinancings thereof or amendments or
modifications thereof that do not have the effect of increasing the principal
amount thereof or changing the amortization thereof (other than to extend the
same) and that are otherwise on terms and conditions no less favorable to any
Credit Party, Agent or any Lender, as determined by Agent, than the terms of the
Indebtedness or Capital Lease being refinanced, amended or modified;

52

--------------------------------------------------------------------------------


 
(ii) the Loans and the other Obligations;
 
(iii) unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent they are permitted to remain unfunded under applicable
law;
 
(iv) existing Indebtedness described in Disclosure Schedule (6.3) and
refinancings thereof or amendments or modifications thereof that do not have the
effect of increasing the principal amount thereof or changing the amortization
thereof (other than to extend the same) and that are otherwise on terms and
conditions no less favorable to any Credit Party, Agent or any Lender, as
determined by Agent, than the terms of the Indebtedness being refinanced,
amended or modified; provided, however, that this Section 6.3(a)(iv) shall not
be applicable to Subordinated Debt;
 
(v) unsecured, subordinated Indebtedness of Borrower evidenced by the Initial
IDS Subordinated Notes issued on the Original Closing Date as a part of the
Original Related Transactions, in an aggregate principal amount that does not
exceed at any time $85,000,000 (less the amount of any repayments of principal
thereof after the Original Closing Date);
 
(vi) unsecured, subordinated Indebtedness of Borrower evidenced by any Initial
IDS-Linked Subordinated Notes issued after the Original Closing Date as part of
Initial IDS Securities required to be issued pursuant to the Investor Rights
Agreement upon exchange of any Class B common stock of Borrower issued on the
Original Closing Date as a part of the Original Related Transactions so long as
(A) no Default, Event of Default, Interest Deferral Period or Dividend
Suspension Period has occurred and is continuing or would result as of the date
of issuance thereof and all the Exchange Conditions (as defined in the Initial
IDS Subordinated Notes Indenture) are satisfied at the time of such issuance and
exchange, (B) on a Pro Forma Basis after giving effect to the Incurrence of such
Indebtedness, the Credit Parties shall (I) have a Consolidated Total Leverage
Ratio of not more than 6.0 to 1.0 and (II) be in compliance with the Financial
Covenants and (C) Borrower shall have furnished to Agent and Lenders prior to
the Incurrence thereof a certificate from a Responsible Officer of Borrower
certifying as to compliance with the requirements of the preceding clauses (A)
and (B) and containing the calculations demonstrating compliance with the
preceding clause (B);
 
(vii) Permitted Additional Subordinated Debt of Borrower, so long as (A) the
aggregate outstanding principal amount thereof (excluding any PIK Amounts in
respect thereof) does not exceed $25,000,000 at any time, (B) no Default, Event
of Default, Interest Deferral Period or Dividend Suspension Period has occurred
and is continuing or would result as of the date of issuance thereof, (C) on a
Pro Forma Basis after giving effect to the Incurrence of such Indebtedness
(excluding PIK Amounts in respect thereof payable after the initial Incurrence
of such Indebtedness), the Credit Parties shall (I) have a Consolidated Total
Leverage Ratio of not more than 6.0 to 1.0 and (II) be in compliance with the
Financial Covenants, (D) the terms of such Indebtedness otherwise comply with
the provisions of the definition of Permitted Additional Subordinated Debt, (E)
all of the proceeds thereof shall be applied (I) concurrently with the issuance
thereof, to refinance Permitted Additional Subordinated Debt of Borrower or (II)
not later than 90 days after the date of issuance thereof, (x) to finance a
Permitted Acquisition, (y) to finance permitted Consolidated Capital
Expenditures or (z) to prepay the Loans, and (F) Borrower shall have furnished
to Agent and Lenders prior to the Incurrence thereof a certificate from a
Responsible Officer of Borrower certifying as to compliance with the
requirements of the preceding clauses (A), (B), (C) and (D) and containing the
calculations demonstrating compliance with the preceding clause (C);

53

--------------------------------------------------------------------------------


 
(viii) Indebtedness consisting of intercompany loans and advances made by a
Credit Party to any other Credit Party; provided, that: (A) the Credit Party
that is the recipient of any intercompany loan or advance (for purposes of this
paragraph, the "Obligor") shall have executed and delivered a demand note in the
form of Exhibit 6.3(a)(viii) (an "Intercompany Note") to evidence any such
intercompany Indebtedness owing at any time to the Credit Party providing such
intercompany loan or advance (for purposes of this paragraph, the "Holder"),
which Intercompany Note shall be pledged and delivered to Agent pursuant to the
applicable Pledge Agreement or Security Agreement as additional collateral
security for the Obligations (except for any such Intercompany Note executed and
delivered to a PUC Restricted Subsidiary); (B) Borrower, the applicable Obligor
and the applicable Holder shall record all intercompany transactions on its
respective books and records in a manner reasonably satisfactory to Agent; (C)
the obligations of the applicable Obligor and the applicable Holder under any
such Intercompany Note shall be subordinated to the Obligations of Borrower and
each other Credit Party hereunder in accordance with the terms of the
Intercompany Note; (D) at the time any such intercompany loan or advance is made
by any Credit Party and after giving effect thereto, Borrower and such Credit
Party shall be Solvent; (E) Agent has not delivered a notice to Borrower
prohibiting such intercompany loans and advances following the occurrence and
during the continuance of a Default or Event of Default; and (F) the aggregate
amount of (I) intercompany loans to, capital contributions to and other
Investments in the PUC Restricted Subsidiaries shall not at any time exceed
$2,000,000 for all Credit Parties combined and (II) intercompany loans by the
PUC Restricted Subsidiaries shall not at any time exceed $2,000,000 for all PUC
Restricted Subsidiaries combined;
 
(ix) [Intentionally Omitted];
 
(x) Indebtedness constituting Hedging Obligations of Borrower required or
permitted by Section 5.10;
 
(xi) Guaranteed Indebtedness permitted by Section 6.6;
 
54

--------------------------------------------------------------------------------


 
(xii) Indebtedness of Borrower or any of its Subsidiaries which may be deemed to
exist in connection with agreements providing for indemnification, purchase
price adjustments and similar obligations in connection with Permitted
Acquisitions or sales of assets permitted by this Agreement (so long as any such
obligations are those of the Person making the respective acquisition or sale,
and are not guaranteed by any other Person);
 
(xiii) Indebtedness constituting temporary bank overdrafts in the ordinary
course of business that are promptly repaid;
 
(xiv) [Intentionally Omitted];
 
(xv) unsecured, subordinated Indebtedness of Borrower evidenced by any
Subsequent IDS Subordinated Notes issued after the Original Closing Date under
any Subsequent IDS Subordinated Notes Indenture, so long as (A) no Default,
Event of Default, Interest Deferral Period or Dividend Suspension Period has
occurred and is continuing or would result as of the date of issuance thereof,
(B) on a Pro Forma Basis after giving effect to the Incurrence of such
Indebtedness (excluding PIK Amounts in respect thereof payable after the initial
Incurrence of such Indebtedness), the Credit Parties shall (I) have a
Consolidated Total Leverage Ratio of not more than 6.0 to 1.0 and (II) be in
compliance with the Financial Covenants, (C) the terms of such Indebtedness
otherwise comply with the provisions of the definitions of Subsequent IDS-Linked
Subordinated Notes and Subsequent Non-IDS-Linked Subordinated Notes, (D) all of
the proceeds thereof shall be applied (I) concurrently with the issuance
thereof, to refinance IDS Subordinated Notes or Permitted Additional
Subordinated Debt of Borrower or (II) not later than 90 days after the date of
issuance thereof, (x) to finance a Permitted Acquisition, (y) to finance
permitted Consolidated Capital Expenditures or (z) to prepay the Loans, and (E)
Borrower shall have furnished to Agent and Lenders prior to the Incurrence
thereof a certificate from a Responsible Officer of Borrower certifying as to
compliance with the requirements of the preceding clauses (A), (B) and (C) and
containing the calculations demonstrating compliance with the preceding clause
(B); and
 
(xvi) additional unsecured Indebtedness of Borrower, so long as (A) the
aggregate outstanding principal amount thereof (excluding any PIK Amounts in
respect thereof) does not exceed $5,000,000 at any time, (B) no Default, Event
of Default, Interest Deferral Period or Dividend Suspension Period has occurred
and is continuing or would result as of the date of issuance thereof, (C) on a
Pro Forma Basis after giving effect to the Incurrence of such Indebtedness
(excluding PIK Amounts in respect thereof payable after the initial Incurrence
of such Indebtedness), the Credit Parties shall (I) have a Consolidated Total
Leverage Ratio of not more than 6.0 to 1.0 and (II) be in compliance with the
Financial Covenants, and (D) Borrower shall have furnished to Agent and Lenders
prior to the Incurrence thereof a certificate from a Responsible Officer of
Borrower certifying as to compliance with the requirements of the preceding
clauses (A), (B) and (C) and containing the calculations demonstrating
compliance with the preceding clause (C).

55

--------------------------------------------------------------------------------


 
(b) No Credit Party shall, directly or indirectly, voluntarily purchase, redeem,
defease or prepay any principal of, premium, if any, interest or other amount
payable in respect of any Indebtedness, other than (i) the Obligations; (ii)
Indebtedness secured by a Permitted Encumbrance if the asset securing such
Indebtedness has been sold or otherwise disposed of in accordance with Sections
6.8(b) or (c); (iii) Indebtedness permitted by Section 6.3(a)(iv) upon any
refinancing thereof in accordance with Section 6.3(a)(iv); (iv) Indebtedness
permitted by Sections 6.3(a)(v), (vi) or (xv) upon any refinancing thereof in
accordance with Section 6.3(a)(xv); (v) Indebtedness permitted by Section
6.3(a)(vii) upon any refinancing thereof in accordance with Section 6.3(a)(vii);
(vi) Indebtedness permitted by Sections 6.3(a)(i) and (viii) so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom; (vii) Indebtedness permitted by Section 6.3(a)(iii); and (viii) as
otherwise permitted in Section 6.14.
 
6.4 Employee Loans and Affiliate Transactions.
 
(a) Except as otherwise expressly permitted in this Section 6 with respect to
Affiliates and except for transactions referred to on Disclosure Schedule
(6.4(a)), no Credit Party shall enter into or be a party to any transaction with
any other Credit Party or any Affiliate thereof except in the ordinary course
of, and pursuant to the reasonable requirements of, such Credit Party's business
and upon fair and reasonable terms that are no less favorable to such Credit
Party than would be obtained in a comparable arm's length transaction with a
Person not an Affiliate of such Credit Party. In addition, if any such
transaction or series of related transactions, except for such transactions
between Borrower and any Subsidiary Guarantor or between Subsidiary Guarantors
in the ordinary course of business, involves payments in excess of $1,000,000 in
the aggregate, the terms of these transactions must be disclosed in advance to
Agent and Lenders. All such transactions existing as of the date hereof are
described in Disclosure Schedule (6.4(a)).
 
(b) No Credit Party shall enter into any lending or borrowing transaction with
any employees of any Credit Party, except loans to its respective employees on
an arm's-length basis in the ordinary course of business consistent with past
practices for travel and entertainment expenses, relocation costs and similar
purposes and stock purchase and option financing up to a maximum of $1,000,000
in the aggregate at any one time outstanding for all Credit Parties combined.
 
6.5 Capital Structure and Business.
 
(a) No Credit Party shall:
 
(i) permit any Person (other than Borrower or any Credit Party that is a Pledgor
under the Pledge Agreement) to own any Stock of any Subsidiary of Borrower,
except that the Stock of Mid-Missouri Telephone shall be owned by Mid-Missouri
Holding and except that the Stock of Mid-Maine Telecom shall be owned by
Mid-Maine Holdco; or

56

--------------------------------------------------------------------------------


 
(ii) issue or sell any Stock to any Person, except that:
 
(A) any Subsidiary of Borrower may issue Stock to Borrower or any Pledgor (other
than Mid Missouri Telephone) under the Pledge Agreement;
 
(B) Mid-Missouri Telephone may issue Stock to Mid-Missouri Holding;
 
(C) Imagination may issue Stock to Mid-Missouri Telephone;
 
(D) Borrower may issue or sell its Class A common stock for fair market value so
long as no Change of Control occurs after giving effect thereto, no holding
company of Borrower exists after giving effect thereto and either such Class A
common stock is issued as consideration for a Permitted Acquisition or such
Class A common stock is issued for cash and not later than 90 days after the
date of issuance thereof the Net Cash Proceeds from the issuance thereof are
applied (1) to finance a Permitted Acquisition, (2) to finance a permitted
Consolidated Capital Expenditure, (3) to prepay Subordinated Debt, (4) to prepay
the Loans as required by Section 1.3(b)(iii) or (5) to make any repurchase of
shares of its common stock permitted by Section 6.14(l); and
 
(E) Borrower may issue Class A common stock as part of Initial IDS Securities
required to be issued pursuant to the Investor Rights Agreement upon exchange of
any Class B common stock of Borrower issued on the Original Closing Date as a
part of the Original Related Transactions so long as the Initial IDS-Linked
Subordinated Notes issued as part of such Initial IDS Securities are permitted
to be issued under Section 6.3(a)(vi).
 
(b) No Credit Party shall amend its charter, bylaws, operating agreement or
other organizational documents, in either case in a manner that would adversely
affect Agent or Lenders or such Credit Party's duty or ability to repay the
Obligations (it being understood that any amendment to authorize, or increase
the authorized shares of, any class of common stock of Borrower that is not
Disqualified Stock would not be prohibited). Each Credit Party that is a limited
liability company agrees that at all times (i) the limited liability company
interests, membership interests, units or other interests in such Credit Party
shall be represented by one or more certificates and (ii) such certificates and
such Credit Party's operating agreement or other organizational documents shall
expressly provide that it is a security governed by Article 8-102 of the Code.
 
(c) No Credit Party shall engage in any business other than the businesses
engaged in by it on the Restatement Closing Date or businesses reasonably
related thereto.
 
6.6 Guaranteed Indebtedness. No Credit Party shall create, incur, assume or
permit to exist any Guaranteed Indebtedness except:

57

--------------------------------------------------------------------------------


 
(a) Guaranteed Indebtedness by endorsement of instruments or items of payment
for deposit to the general account of any Credit Party;
 
(b) Guaranteed Indebtedness incurred for the benefit of any other Credit Party
if the primary obligation of such other Credit Party is permitted by this
Agreement, provided that if the payment of such primary obligation is
subordinated to the payment of any of the Obligations, then the payment of such
Guaranteed Indebtedness shall be subordinated to the payment of the Obligations
on the same basis that such primary obligation is so subordinated;
 
(c) Guaranteed Indebtedness existing on the Restatement Closing Date and
described in Disclosure Schedule 6.6;
 
(d) the Guaranties;
 
(e) Guaranteed Indebtedness incurred in the ordinary course of business of a
Credit Party with respect to surety and appeal bonds, performance and
return-of-money bonds and other similar obligations of such Credit Party up to
$250,000 in the aggregate for all Credit Parties combined;
 
(f) Guaranteed Indebtedness arising under indemnity agreements with title
insurers to cause such title insurers to issue in favor of Agent mortgagee title
insurance policies; and
 
(g) additional Guaranteed Indebtedness of the Credit Parties not to exceed an
aggregate outstanding principal amount of $250,000 at any time for all Credit
Parties combined.
 
6.7 Liens. No Credit Party shall create, incur, assume or permit to exist any
Lien on or with respect to its Accounts or any of its other properties or assets
(whether now owned or hereafter acquired) except for:
 
(a) Permitted Encumbrances;
 
(b) Liens in existence on Restatement Closing Date and summarized on Disclosure
Schedule (6.7) securing Indebtedness described on Disclosure Schedule (6.3) and
permitted refinancings, extensions and renewals thereof, including extensions or
renewals of any such Liens; provided that the principal amount so secured is not
increased and the Lien does not attach to any other property;
 
(c) Liens created after the Original Closing Date by conditional sale or other
title retention agreements (including Capital Leases) or in connection with
purchase money Indebtedness with respect to Equipment and Fixtures acquired by
any Credit Party in the ordinary course of business or in connection with
purchase money Indebtedness and Capital Leases expressly permitted to be assumed
under Section 6.1(b)(iv) in connection with Permitted Acquisitions, involving
the Incurrence of an aggregate amount of purchase money Indebtedness (including
any assumed purchase money Indebtedness) and Capital Lease Obligations
(including any assumed Capital Lease Obligations) of not more than $1,500,000
outstanding at any one time for all such Liens for all Credit Parties combined
(provided that such Liens attach only to the assets subject to such purchase
money Indebtedness and such Indebtedness is incurred within ninety (90) days
following such purchase and does not exceed 100% of the purchase price of the
subject assets);

58

--------------------------------------------------------------------------------


 
(d) leases and subleases of Real Property of a Credit Party granted to others
which do not materially interfere with the ordinary conduct of the business of
Borrower or any of its Subsidiaries; and
 
(e) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by Borrower and its Subsidiaries in the
ordinary course of business.
 
In addition, no Credit Party shall become a party to any agreement, note,
indenture or instrument, or take any other action, that would prohibit the
creation of a Lien on any of its properties or other assets in favor of Agent,
on behalf of itself and Lenders, as additional collateral for the Obligations,
except (i) operating leases, Capital Leases, Licenses and agreements evidencing
purchase money Indebtedness, in each case which only prohibit Liens upon the
assets that are subject thereto, (ii) customary non-assignment clauses in
agreements entered into in the ordinary course of business, (iii) contracts for
the sale of assets permitted by Section 6.8 and (iv) restrictions imposed by
applicable law.
 
6.8 Sale of Stock and Assets. No Credit Party shall sell, lease, license,
transfer, convey, assign or otherwise dispose of, in a single transaction or a
series of related transactions, any of its Properties or other assets, including
the Stock of any of its Subsidiaries (whether in a public or a private offering
or otherwise) or any of its Accounts (each, an "Asset Sale"), other than:
 
(a) the sale of Inventory in the ordinary course of business;
 
(b) the sale, transfer, conveyance or other disposition by a Credit Party of
Equipment, Fixtures or Real Estate that are obsolete, surplus or no longer used
or useful in such Credit Party's business and having a book value not exceeding
$500,000 in any single transaction or $1,000,000 in the aggregate in any Fiscal
Year for all Credit Parties combined;
 
(c) the sale of other Equipment and Fixtures having a book value not exceeding
$500,000 in any single transaction or $1,000,000 in the aggregate in any Fiscal
Year for all Credit Parties combined;
 
(d) the sale of Investments permitted by Section 6.2(c) in the ordinary course
of business;
 
(e) the sale of Investments acquired in settlements or bankruptcies of customers
and suppliers;

59

--------------------------------------------------------------------------------


 
(f) Sale/Leaseback Transactions permitted by and entered into in accordance with
Section 6.12;
 
(g) dispositions of customer accounts by a Credit Party in connection with
compromise or collections in the ordinary course of business;
 
(h) leases and subleases permitted under Section 6.7(d);
 
(i) transfers of assets by Borrower or any Subsidiary thereof to Borrower or any
Subsidiary Guarantor;
 
(j) Restricted Payments permitted by Section 6.14;
 
(k) Condemnations and casualties; and
 
(l) the sale of Investments of a Person existing at the time such Person became
a Subsidiary of a Credit Party in connection with a Permitted Acquisition or at
the time such Person merged or consolidated with or into a Credit Party in
connection with a Permitted Acquisition, provided that such Investments were not
made in contemplation of such Permitted Acquisition;
 
provided that each Asset Sale pursuant to the foregoing clauses of this Section
6.8 (other than clauses (j) and (k)) shall be for fair market value and (other
than Section 6.8(i)) for proceeds consisting of at least 75% cash. With respect
to any Asset Sale permitted by this Section 6.8 (other than Sections 6.8(h), (j)
and (k)), subject to Section 1.3(b), Agent agrees on reasonable prior written
notice to release its Lien on such assets or other properties in order to permit
the applicable Credit Party to effect such disposition and shall execute and
deliver to Borrower, at Borrower's expense, appropriate documentation to
acknowledge the release of Lien in respect thereof as reasonably requested by
Borrower.


6.9 ERISA. No Credit Party shall, or shall cause or permit any ERISA Affiliate
to, cause or permit to occur (i) an event that could result in the imposition of
a Lien under Section 412 of the IRC or Section 302 or 4068 of ERISA or (ii) an
ERISA Event to the extent such ERISA Event could reasonably be expected to
result in taxes, penalties or other liability of $500,000 in the aggregate.
 
6.10 Financial Covenants. Borrower shall not breach or fail to comply with any
of the Financial Covenants.
 
6.11 Hazardous Materials. No Credit Party shall cause or permit a Release of any
Hazardous Material on, at, in, under, above, to, from or about any of the Real
Estate where such Release would (a) violate in any respect, or form the basis
for any Environmental Liabilities under, any Environmental Laws or Environmental
Permits or (b) otherwise adversely impact any Credit Party’s ability to use any
of the Real Estate or any of the Collateral, in each case in the operation of
its business, other than such violations or Environmental Liabilities that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

60

--------------------------------------------------------------------------------


 
6.12 Sale/Leasebacks. No Credit Party shall engage in any Sale/Leaseback
Transaction, synthetic lease or similar transaction involving any of its assets,
except that within ninety (90) days following the date on which any Equipment or
Fixtures are put in service by any Credit Party, such Credit Party may enter
into a Sale/Leaseback Transaction with respect to such Equipment or Fixtures to
the extent permitted by Section 6.7(c).
 
6.13 Cancellation of Indebtedness. No Credit Party shall cancel any claim or
debt owing to it, except for reasonable consideration negotiated on an
arm's-length basis and in the ordinary course of its business.
 
6.14 Restricted Payments. No Credit Party shall make any Restricted Payment,
except that:
 
(a)  intercompany loans and advances may be made by any Credit Party to any
other Credit Party to the extent permitted by Section 6.3(a)(viii);
 
(b) Subsidiaries of Borrower may pay dividends and distributions to Borrower or
any Subsidiary Guarantor and Imagination may pay dividends and distributions to
Mid-Missouri Telephone;
 
(c) any Credit Party may make employee loans permitted under Section 6.4(b);
 
(d) any Credit Party may make payments of principal and interest of Intercompany
Notes issued in accordance with Section 6.3(a)(viii);
 
(e) on each IDS Payment Date (other than March 30, 2005), so long as (i) no
Default or Event of Default has occurred and is continuing or would occur as a
consequence of the payment of such cash dividends, (ii) no Interest Deferral
Period has occurred and is continuing, (iii) no Dividend Suspension Period has
occurred and is continuing, (iv) no Deferred Interest remains unpaid under any
Subordinated Debt and (v) the Compliance Certificate required to be delivered
pursuant to Section 4.1 in respect of the Fiscal Quarter most recently ended
prior to such IDS Payment Date has been timely delivered, Borrower may declare
and pay quarterly cash dividends to the holders of its Class A common stock on
such IDS Payment Date in an aggregate amount which, together with the aggregate
amount of all other cash dividends paid by Borrower on its Class A common stock
(excluding cash dividends paid by Borrower on its Class A common stock on March
30, 2005 pursuant to Section 6.14(m)) and redemptions or repurchases (excluding
such redemptions or repurchases permitted by Section 6.14(l)) by Borrower of
shares of its common stock from its officers, employees, consultants and
directors in connection with the termination of employment or engagement of any
such Person after the Original Closing Date, is less than the amount of Excess
Cash as of such IDS Payment Date;
 
(f) on each IDS Payment Date (other than March 30, 2005) (for these purposes, a
"Subject IDS Payment Date"), subject to Section 6.19(b) hereof and the
subordination provisions of the applicable Subordinated Debt Documents and the
other terms of Article 10 of the applicable IDS Subordinated Notes Indenture
(and the comparable provisions of the applicable Additional Subordinated Debt
Documents) and so long as (i) no Interest Deferral Period has occurred and is
continuing and (ii) the Compliance Certificate required to be delivered pursuant
to Section 4.1 in respect of the Fiscal Quarter most recently ended prior to
such Subject IDS Payment Date has been timely delivered, Borrower may pay
quarterly accrued and unpaid interest on the Subordinated Debt and prepay any
Deferred Interest in cash on such Subject IDS Payment Date in an aggregate
amount not to exceed:

61

--------------------------------------------------------------------------------


 

 
(I)
Distributable Cash as of such Subject IDS Payment Date minus 

 

 
(II)
the aggregate amount of (A) cash dividends paid by Borrower on its Class A
common stock during the period from January 1, 2005 through the end of the
Fiscal Quarter most recently ended prior to such Subject IDS Payment Date
(excluding cash dividends paid by Borrower on its Class A common stock on March
30, 2005 pursuant to Section 6.14(m)), (B) cash redemptions or cash repurchases
(excluding such redemptions or repurchases permitted by Section 6.14(l)) during
such period by Borrower of shares of its common stock from its officers,
employees, consultants and directors in connection with the termination of
employment or engagement of any such Person and (C) cash interest payments made
by Borrower on the Subordinated Debt during such period (excluding cash interest
payments made by Borrower on the Initial IDS Subordinated Notes on March 30,
2005 pursuant to Section 6.14(m));

 
provided, however, that notwithstanding the foregoing provisions of this Section
6.14(f), if, prior to such Subject IDS Payment Date the payment of interest on a
particular series or issue of Subordinated Debt has been deferred pursuant to
the interest deferral provisions of the Subordinated Debt Documents applicable
to such particular series or issue of Subordinated Debt on eight (8) IDS Payment
Dates in the aggregate occurring prior to such Subject IDS Payment Date, then
subject to Section 6.19(b) hereof and the subordination provisions of such
Subordinated Debt Documents and the other terms of Article 10 of the IDS
Subordinated Notes Indenture (or the comparable provisions of the Additional
Subordinated Debt Documents) applicable to such particular series or issue of
Subordinated Debt, Borrower may pay quarterly accrued and unpaid interest on
such particular series or issue of Subordinated Debt (and prepay Deferred
Interest) in cash on such Subject IDS Payment Date;
 
(g) at any time that no Default or Event of Default has occurred and is
continuing or would result, IDS Subordinated Notes permitted by Sections
6.3(a)(v), (vi) or (xv) may be refinanced with the proceeds of Subsequent IDS
Subordinated Notes in accordance with Section 6.3(a)(xv) and Permitted
Additional Subordinated Debt permitted by Section 6.3(a)(vii) may be refinanced
with the proceeds of Subsequent IDS Subordinated Notes in accordance with
Section 6.3(a)(xv) or Permitted Additional Subordinated Debt in accordance with
Section 6.3(a)(vii);

62

--------------------------------------------------------------------------------


 
(h) the Credit Parties may make the Restricted Payments on the Original Closing
Date contemplated by the Restructuring Documents as a part of the Original
Related Transactions;
 
(i) Borrower may redeem or repurchase shares of its common stock from its
officers, employees, consultants and directors in connection with the
termination of employment or engagement of any such Person, provided that (i) no
Default or Event of Default has occurred and is continuing or would result
therefrom and (ii) the aggregate amount paid in respect of all such shares so
redeemed or repurchased does not exceed $2,000,000 in any Fiscal Year;
 
(j) Borrower may issue Class A common stock as part of Initial IDS Securities
required to be issued pursuant to the Investor Rights Agreement upon exchange of
any Class B common stock of Borrower issued on the Original Closing Date as a
part of the Original Related Transactions so long as the Initial IDS-Linked
Subordinated Notes issued as part of such Initial IDS Securities are permitted
to be issued under Section 6.3(a)(vi);
 
(k) Borrower may pay dividends on its common stock solely in shares of common
stock of Borrower; and
 
(l) so long as no Default or Event of Default has occurred and is continuing or
would result, Borrower may repurchase shares of its common stock solely in
exchange for or with cash received from an issuance of its common stock
permitted by Section 6.5(a).
 
6.15 Change of Corporate Name or Location; Change of Fiscal Year. No Credit
Party shall (a) change its name as it appears in official filings in the state
of its incorporation or other organization, (b) change its chief executive
office, principal place of business or corporate offices, (c) change the type of
entity that it is, (d) change its organization identification number, if any,
issued by its state of incorporation or other organization, or (e) change its
state of incorporation or organization, in each case without at least 30 days
prior written notice to Agent and after any action required to be taken in
accordance with Section 5.13 and any other action reasonably requested by Agent
in connection therewith, including to continue the perfection of any Liens in
favor of Agent, on behalf of Lenders, in any Collateral, has been completed or
taken, and provided that any such new location shall be in the continental
United States. No Credit Party shall change its Fiscal Year, except that a
Subsidiary that becomes a Credit Party in connection with a Permitted
Acquisition may change its Fiscal Year to conform to that of Borrower.
 
6.16 No Impairment of Intercompany Transfers. No Credit Party shall directly or
indirectly enter into or become bound by any agreement, instrument, indenture or
other obligation (other than this Agreement and the other Loan Documents) that
could directly or indirectly restrict, prohibit or require the consent of any
Person with respect to the payment of dividends or distributions or the making
or repayment of intercompany loans by a Subsidiary of Borrower to Borrower
except for (a) the Loan Documents, and (b) restrictions imposed by applicable
law or any applicable rule, regulation or order.

63

--------------------------------------------------------------------------------




6.17 No Speculative Transactions. No Credit Party shall engage in any
transaction involving commodity options, futures contracts or similar
transactions, except solely to hedge against fluctuations in interest rates
required or permitted by Section 5.10.
 
6.18 [Intentionally Omitted].
 
6.19 Changes Relating to Subordinated Debt; Material Contracts


(a) No Credit Party shall change or amend the terms of any Subordinated Debt (or
any indenture, note, guarantee, agreement or other Subordinated Debt Document in
connection therewith) if the effect of such amendment is to: (i) increase the
interest rate on such Subordinated Debt (or on any Deferred Interest thereon) or
change the manner of payment thereof (including changes from cash interest to
payment-in-kind interest); (ii) change the dates upon which payments of
principal, interest or other amounts are due on such Subordinated Debt other
than to extend such dates; (iii) change any default or event of default other
than to delete or make less restrictive any default provision therein, or add
any covenant with respect to such Subordinated Debt; (iv) change the redemption
or prepayment provisions of such Subordinated Debt other than to extend the
dates therefor or to reduce the premiums payable in connection therewith; (v)
grant any security or collateral to secure payment of such Subordinated Debt or
provide any additional guaranty with respect to such Subordinated Debt (other
than, with respect to a new Subsidiary (or a PUC Restricted Subsidiary) that
becomes a Subsidiary Guarantor, a subordinated guaranty by such new Subsidiary
or PUC Restricted Subsidiary issued after such new Subsidiary or PUC Restricted
Subsidiary becomes a Subsidiary Guarantor and in the form of the subordinated
guaranty issued in connection with the Initial IDS Subordinated Notes
Documents); (vi) change the subordination provisions thereof; (vii) change the
interest deferral provisions thereof; or (viii) change or amend any other term
if such change or amendment would materially increase the obligations of any
Credit Party thereunder or confer additional material rights on the holder of
such Subordinated Debt in a manner adverse to any Credit Party, Agent or any
Lender.
 
(b) No Credit Party shall make any payment on any Indebtedness (other than the
Obligations) in contravention of the terms of the subordination provisions with
respect to any series or issue of Subordinated Debt or other Indebtedness or any
of the other terms of Articles 10 and 12 of the Initial IDS Subordinated Notes
Indenture or any Subsequent IDS Subordinated Notes Indenture (or the comparable
provisions of any Additional Subordinated Debt Documents), including, without
limitation, terms which prohibit payments (other than payments of Obligations)
(i) during the continuance of a default, or (ii) if specified Indebtedness is
accelerated, or (iii) if a payment blockage notice is delivered.
 
64

--------------------------------------------------------------------------------


 
(c) After the issuance thereof, no Credit Party shall change or amend the terms
of any Indebtedness (other than the Obligations) in a manner adverse to any
Credit Party, Agent or any Lender.
 
(d) No Credit Party shall change or amend in any manner adverse to the interests
of the Lenders the terms of its certificate of formation or organization,
operating agreement, certificate of incorporation or other organizational
documents (including by-laws) or any agreement entered into by any Credit Party
with respect to its Stock, or enter into any new agreement in any manner adverse
to the interests of the Lenders with respect to its Stock (it being understood
that any amendment to the certificate of incorporation of Borrower to authorize,
or increase the authorized shares of, any class of common stock (other than
Disqualified Stock) of Borrower would not be prohibited).
 
(e) No Credit Party shall change or amend the terms of the following material
contract in a manner that would cause a Material Adverse Effect: the M&A
Software License.
 
6.20 Holding Companies. None of the Holding Companies shall engage in any trade
or business, or own any assets (other than Stock of its Subsidiaries and assets
incidental to the ownership thereof) or Incur any Indebtedness or Guaranteed
Indebtedness (other than Indebtedness permitted under Section 6.3 and Guaranteed
Indebtedness permitted under Section 6.6).
 
6.21 Designated Senior Debt. Borrower shall not designate any Indebtedness
(other than the Obligations) as "Designated Senior Indebtedness" or "Senior
Lender Indebtedness" or like term for purposes of any Subordinated Debt
Document. 
 
6.22 Limitations on Accumulation of Funds. To the extent permitted by the
Missouri PUC without seeking Missouri PUC consent, (i) Mid-Missouri Telephone
shall not accumulate cash or cash equivalents (including funds on deposit in
bank accounts and Investments of the type permitted by Section 6.2(c)) in excess
of cash balances as may be reasonably required to be maintained by it to pay
expenses incurred by it in the ordinary course of business, and (ii)
Mid-Missouri Telephone shall immediately pay cash dividends or otherwise make
cash distributions to Mid-Missouri Holding or, to the extent permitted by
Section 6.2(d) and Section 6.3(a)(viii), intercompany loans to Borrower in an
aggregate amount equal to all such cash and cash equivalents then accumulated by
Mid-Missouri Telephone in excess of such cash balances. To the extent permitted
by the Maine PUC without seeking Maine PUC consent:


(i) prior to April 1, 2007, Mid-Maine Holdco shall cause Mid-Maine Telecom to
promptly, and in any event not less frequently than quarterly, pay cash
dividends or otherwise make cash distributions to Mid-Maine Holdco or, to the
extent permitted by Section 6.2(d) and Section 6.3(a)(viii), advance
intercompany loans to Borrower in an aggregate amount equal to all cash and cash
equivalents (including funds on deposit in bank accounts and Investments of the
type permitted by Section 6.2(c)) then accumulated by Mid-Maine Telecom in
excess of cash balances as may be reasonably required to be maintained by
Mid-Maine Telecom to pay expenses incurred by it in the ordinary course of
business; and

65

--------------------------------------------------------------------------------




(ii) from and after April 1, 2007, (A) Mid-Maine Holdco shall not permit
Mid-Maine Telecom to accumulate cash or cash equivalents (including funds on
deposit in bank accounts and Investments of the type permitted by Section
6.2(c)) in excess of cash balances as may be reasonably required to be
maintained by it to pay expenses incurred by it in the ordinary course of
business, and (B) Mid-Maine Holdco shall cause Mid-Maine Telecom to immediately
pay cash dividends or otherwise make cash distributions to Mid-Maine Holdco or,
to the extent permitted by Section 6.2(d) and Section 6.3(a)(viii), advance
intercompany loans to Borrower in an aggregate amount equal to all such cash and
cash equivalents then accumulated by Mid-Maine Telecom in excess of such cash
balances.
 
No Credit Party (other than Borrower and the PUC Restricted Subsidiaries) shall
accumulate cash or cash equivalents (including funds on deposit in bank accounts
and Investments of the type permitted by Section 6.2(c)) in excess of cash
balances as may be reasonably required to be maintained by it to pay expenses
incurred by it in the ordinary course of business, and each such Credit Party
shall immediately from time to time pay cash dividends or otherwise make cash
distributions to the Credit Party of which it is a Subsidiary or, to the extent
permitted by Section 6.2(d) and Section 6.3(a)(viii), intercompany loans to
Borrower in an aggregate amount equal to all such cash and cash equivalents then
accumulated by it in excess of such cash balances.
 
6.23 Limitations on Creation of Subsidiaries. No Credit Party will establish,
create or acquire on or after the Restatement Closing Date any Subsidiary,
provided that the Credit Parties shall be permitted to acquire the Mid-Maine
Entities pursuant to the Mid-Maine Acquisition Agreement and shall be permitted
to establish, create and, to the extent permitted by Section 6.1, acquire
Subsidiaries so long as (i) each such new Subsidiary is a Wholly-Owned
Subsidiary, (ii) all of the Stock of each such new Subsidiary is pledged
pursuant to the Pledge Agreement and the certificates representing such Stock,
together with stock or other powers duly executed in blank, are delivered to
Agent for the benefit of Lenders, and (iii) each such new Subsidiary executes
and delivers to Agent and Lenders (1) a Joinder Agreement whereby such
Subsidiary becomes a party to this Agreement as a "Credit Party" hereunder, a
party to the Subsidiary Guaranty as a "Guarantor" thereunder, a party to the
Security Agreement as a "Grantor" thereunder and, if applicable, a party to the
Pledge Agreement as a "Pledgor" thereunder (except that Mid-Maine Telecom shall
not be required to so become a party to the Subsidiary Guaranty or the Security
Agreement unless required by Section 5.15) and (2) if and to the extent
reasonably requested by Agent or Required Lenders, all other relevant
documentation of the type described in Section 2 and the Closing Checklist as
such new Subsidiary would have had to deliver if such new Subsidiary were a
Credit Party on the Restatement Closing Date.

66

--------------------------------------------------------------------------------


 
7 TERM
 
7.1 Termination. The financing arrangements contemplated hereby shall be in
effect until the Commitment Termination Date, and the Loans and all other
Obligations (other than contingent indemnity and expense reimbursement
provisions for which no claim has been made) shall be automatically due and
payable in full on such date.
 
7.2 Survival of Obligations Upon Termination of Financing Arrangements. Except
as otherwise expressly provided for herein or in any other Loan Document, no
termination or cancellation (regardless of cause or procedure) of any financing
arrangement under this Agreement shall in any way affect or impair the
obligations, duties and liabilities of the Credit Parties or the rights of Agent
and Lenders relating to any unpaid portion of the Loans or any other
Obligations, due or not due, liquidated, contingent or unliquidated or any
transaction or event occurring prior to such termination, or any transaction or
event, the performance of which is required after the Commitment Termination
Date. Except as otherwise expressly provided herein or in any other Loan
Document, all undertakings, agreements, covenants, warranties and
representations of or binding upon the Credit Parties, and all rights of Agent
and each Lender, all as contained in the Loan Documents, shall not terminate or
expire, but rather shall survive any such termination or cancellation and shall
continue in full force and effect until the Termination Date; provided, that the
provisions of Section 11, the payment obligations under Sections 1.15 and 1.16,
and the indemnities contained in the Loan Documents shall survive the
Termination Date.
 
8 EVENTS OF DEFAULT; RIGHTS AND REMEDIES
 
8.1 Events of Default. The occurrence of any one or more of the following events
(regardless of the reason therefor) shall constitute an "Event of Default"
hereunder:
 
(a) Borrower (i) fails to make any payment of principal of any of the Loans when
due and payable, or (ii) fails to make any payment of interest on, or Fees owing
in respect of, any of the Loans or any of the other Obligations within three (3)
days following the due date thereof, or (iii) fails to pay or reimburse Agent or
Lenders for any expense reimbursable hereunder or under any other Loan Document
within five (5) Business Days following Agent's demand for such reimbursement or
payment of expenses.
 
(b) Any Credit Party fails or neglects to perform, keep or observe any of the
provisions of Sections 1.4, 1.8, 5.4(a), 5.15 or 6, or any of the provisions set
forth in Annex C or G, respectively.


(c) Any Credit Party fails or neglects to perform, keep or observe any of the
provisions of Section 4 or any provisions set forth in Annex E or F,
respectively, and the same shall remain unremedied for three (3) Business Days
or more.
 
 

67

--------------------------------------------------------------------------------


 
(d) Any Credit Party fails or neglects to perform, keep or observe any other
provision of this Agreement or of any of the other Loan Documents (other than
any provision embodied in or covered by any other clause of this Section 8.1)
and the same shall remain unremedied for thirty (30) days or more after any
Credit Party first obtains knowledge or is notified of such failure or neglect.
 
(e) A default or breach occurs under any other agreement, document or instrument
to which any Credit Party is a party that is not cured within any applicable
grace period therefor, and such default or breach (i) involves the failure to
make any payment when due in respect of any Indebtedness or Guaranteed
Indebtedness (other than the Obligations and other than Guaranteed Indebtedness
with respect to which the primary obligation is not itself Indebtedness) of any
Credit Party in excess of $500,000 in the aggregate (including (x) undrawn
committed or available amounts and (y) amounts owing to all creditors under any
combined or syndicated credit arrangements), or (ii) causes, or permits any
holder of such Indebtedness or Guaranteed Indebtedness or a trustee to cause,
such Indebtedness or Guaranteed Indebtedness or a portion thereof in excess of
$500,000 in the aggregate to become due prior to its stated maturity or prior to
its regularly scheduled dates of payment, or cash collateral to be demanded in
respect thereof, in each case, regardless of whether such right is exercised by
such holder or trustee.
 
(f) Any representation or warranty herein or in any other Loan Document or in
any written statement, report, financial statement or certificate made or
delivered to Agent or any Lender by any Credit Party is untrue or incorrect as
of the date when made or deemed made (i) as stated if such representation or
warranty contains an express materiality qualification or (ii) in any material
respect if such representation and warranty does not contain such a
qualification.
 
(g) Assets of any Credit Party with a fair market value of $500,000 or more are
attached, seized, levied upon or subjected to a writ or distress warrant, or
come within the possession of any receiver, trustee, custodian or assignee for
the benefit of creditors of any Credit Party and such condition continues for
thirty (30) days or more.
 
(h) A case or proceeding is commenced against any Credit Party seeking a decree
or order in respect of such Credit Party (i) under the Bankruptcy Code or any
other applicable federal, state or foreign bankruptcy or other similar law, (ii)
appointing a custodian, receiver, liquidator, assignee, trustee or sequestrator
(or similar official) for such Credit Party or for any substantial part of any
such Credit Party's assets, or (iii) ordering the winding-up or liquidation of
the affairs of such Credit Party, and such case or proceeding shall remain
undismissed or unstayed for sixty (60) days or more or a decree or order
granting the relief sought in such case or proceeding is granted by a court of
competent jurisdiction.
 
(i) Any Credit Party (i) files a petition seeking relief under the Bankruptcy
Code or any other applicable federal, state or foreign bankruptcy or other
similar law, (ii) consents to or fails to contest in a timely and appropriate
manner to the institution of proceedings thereunder or to the filing of any such
petition or to the appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee or sequestrator (or similar official) for such
Credit Party or for any substantial part of any such Credit Party's assets,
(iii) makes an assignment for the benefit of creditors, (iv) takes any action in
furtherance of any of the foregoing, or (v) admits in writing its inability to,
or is generally unable to, pay its debts as such debts become due.
 
68

--------------------------------------------------------------------------------



(j) A final judgment or judgments for the payment of money in excess of $500,000
in the aggregate at any time are outstanding against one or more of the Credit
Parties and the same are not, within thirty (30) days after the entry thereof,
discharged or execution thereof stayed or bonded pending appeal, or such
judgments are not discharged prior to the expiration of any such stay.
 
(k) Any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Credit Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms), or any Lien
created under any Loan Document ceases to be a valid and perfected first
priority Lien (except as otherwise permitted herein or therein) in any of the
Collateral purported to be covered thereby.
 
(l) Any Change of Control occurs and Borrower shall fail to deliver written
notice to each Lender as and when required under Section 1.3(b)(vii).
 
(m) (i) a notice of termination shall have been delivered under Section 4 of the
M&A Software License or under any Replacement Software Agreement and the
applicable Replacement Software Required Actions shall not have been completed
when required as set forth in the definition of Replacement Software Required
Actions; or (ii) the M&A Software License (or, if applicable, any Replacement
Software Agreement), as applicable, shall terminate or expire prior to the
completion of the applicable Replacement Software Required Actions; or (iii)
Agent shall have exercised its rights to cure a default (as set forth in the
Software Amendment and Consent or any Replacement Amendment and Consent) of
Otelco Telephone LLC or other applicable Credit Party under the M&A Software
License (or Replacement Software Agreement, if applicable) without reimbursement
within seven (7) days thereof for the reasonable costs, fees and expenses
associated therewith.
 
(n) [Intentionally Omitted.]
 
(o) Any Telecommunications Approval, including any FCC License, PUC
Authorization or Franchise, of any Credit Party shall expire or terminate or be
modified, revoked or otherwise lost which in any case could reasonably be
expected to have a Material Adverse Effect.
 
(p) Any Event of Default (as such term is respectively defined in the Initial
IDS Subordinated Notes Indenture, any Subsequent IDS Subordinated Notes
Indenture or any Additional Subordinated Debt Document) occurs and is
continuing.
 
69

--------------------------------------------------------------------------------



8.2 Remedies.
 
(a) If any Default or Event of Default has occurred and is continuing, Agent, at
the written request of the Requisite Revolving Lenders, shall, without notice,
suspend the Revolving Loan and Swing Line Loan facilities with respect to
additional Advances, whereupon any additional Advances shall be made in the sole
discretion of the Requisite Revolving Lenders so long as such Default or Event
of Default is continuing.
 
(b) If any Event of Default has occurred and is continuing, Agent may (and at
the written request of the Requisite Lenders, shall), without notice:
(i) terminate the Revolving Loan Commitment and Swing Line Commitment with
respect to further Advances; (ii) declare all or any portion of the Obligations,
including all or any portion of any Loan to be forthwith due and payable, all
without presentment, demand, protest or further notice of any kind, all of which
are expressly waived by Borrower and each other Credit Party; or (iii) exercise
any rights and remedies provided to Agent under the Loan Documents or at law or
equity, including all remedies provided under the Code; provided, that upon the
occurrence of an Event of Default specified in Sections 8.1(h) or (i), the
Revolving Loan Commitment and Swing Line Commitment shall be immediately
terminated and all of the Obligations, including the Revolving Loan and the
Swing Line Loan, shall become immediately due and payable without declaration,
notice or demand by any Person.
 
8.3 Waivers by Credit Parties. Except as otherwise provided for in this
Agreement or by applicable law, each Credit Party waives: (a) presentment,
demand and protest and notice of presentment, dishonor, notice of intent to
accelerate, notice of acceleration, protest, default, nonpayment, maturity,
release, compromise, settlement, extension or renewal of any or all commercial
paper, accounts, contract rights, documents, instruments, chattel paper and
guaranties at any time held by Agent on which any Credit Party may in any way be
liable, and hereby ratifies and confirms whatever Agent may do in this regard,
(b) all rights to notice and a hearing prior to Agent's taking possession or
control of, or to Agent's replevy, attachment or levy upon, the Collateral or
any bond or security that might be required by any court prior to allowing Agent
to exercise any of its remedies, and (c) the benefit of all valuation,
appraisal, marshaling and exemption laws.
 
9 ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT
 
9.1 Assignment and Participations.
 
(a) Subject to the terms of this Section 9.1, any Lender may make an assignment
to a Qualified Assignee of, or sale of participations in, at any time or times,
the Loan Documents, Loans and any Commitment or any portion thereof or interest
therein, including any Lender's rights, title, interests, remedies, powers or
duties thereunder. Any assignment by a Lender shall: (i)(A) except for an
assignment to an Affiliate (as defined in clause (a) and/or (b) of the
definition of "Affiliate" in Annex A) of the assigning Lender, require the
consent of Agent (which consent shall not be unreasonably withheld or delayed
with respect to a Qualified Assignee) and (B) require the execution of an
assignment agreement (an "Assignment Agreement") substantially in the form
attached hereto as Exhibit 9.1(a) and otherwise in form and substance reasonably
satisfactory to, and acknowledged by, Agent; (ii) be conditioned on the assignee
Lender representing to the assigning Lender and Agent that it is purchasing the
applicable Loans to be assigned to it for its own account, for investment
purposes and not with a view to the distribution thereof; (iii) after giving
effect to any such partial assignment, the assignee Lender shall have
Commitments in an amount at least equal to $2,500,000 and the assigning Lender
shall have retained Commitments in an amount at least equal to $2,500,000; and
(iv) except for an assignment to an Affiliate (as defined in clause (a) and/or
(b) of the definition of "Affiliate" in Annex A) of the assigning Lender,
include a payment to Agent of an assignment fee of $3,500. In the case of an
assignment by a Lender under this Section 9.1, the assignee shall have, to the
extent of such assignment, the same rights, benefits and obligations as all
other Lenders hereunder. The assigning Lender shall be relieved of its
obligations hereunder with respect to its Commitments or assigned portion
thereof from and after the date of such assignment. Borrower hereby acknowledges
and agrees that any assignment shall give rise to a direct obligation of
Borrower to the assignee and that the assignee shall be considered to be a
"Lender". In all instances, each Lender's liability to make Loans hereunder
shall be several and not joint and shall be limited to such Lender's Pro Rata
Share of the applicable Commitment. In the event Agent or any Lender assigns or
otherwise transfers all or any part of the Obligations, Agent or any such Lender
shall so notify Borrower and Borrower shall, upon the request of Agent or such
Lender, execute new Notes in exchange for the Notes, if any, being assigned.
Notwithstanding the foregoing provisions of this Section 9.1(a), any Lender may
at any time pledge the Obligations held by it and such Lender's rights under
this Agreement and the other Loan Documents to a Federal Reserve Bank, and any
lender that is an investment fund may assign the Obligations held by it and such
Lender's rights under this Agreement and the other Loan Documents to another
investment fund managed by the same investment advisor; provided, that no such
pledge to a Federal Reserve Bank shall release such Lender from such Lender's
obligations hereunder or under any other Loan Document.
 
70

--------------------------------------------------------------------------------


 
(b) Any participation by a Lender of all or any part of its Commitments shall be
made with the understanding that all amounts payable by Borrower hereunder shall
be determined as if that Lender had not sold such participation, and that the
holder of any such participation shall not be entitled to require such Lender to
take or omit to take any action hereunder except actions directly affecting (i)
any reduction in the principal amount of, or interest rate or Fees payable with
respect to, any Loan in which such holder participates, (ii) any extension of
the scheduled amortization of the principal amount of any Loan in which such
holder participates or the final maturity date thereof, and (iii) any release of
all or substantially all of the Collateral (other than in accordance with the
terms of this Agreement, the Collateral Documents or the other Loan Documents).
Solely for purposes of Sections 1.13, 1.15, 1.16 and 9.8, Borrower acknowledges
and agrees that a participation shall give rise to a direct obligation of
Borrower to the participant and the participant shall be considered to be a
"Lender". Except as set forth in the preceding sentence neither Borrower nor any
other Credit Party shall have any obligation or duty to any participant. Neither
Agent nor any Lender (other than the Lender selling a participation) shall have
any duty to any participant and may continue to deal solely with the Lender
selling a participation as if no such sale had occurred.
 
71

--------------------------------------------------------------------------------



(c) Except as expressly provided in this Section 9.1, no Lender shall, as
between Borrower and that Lender, or Agent and that Lender, be relieved of any
of its obligations hereunder as a result of any sale, assignment, transfer or
negotiation of, or granting of participation in, all or any part of the Loans,
the Notes or other Obligations owed to such Lender.
 
(d) Each Credit Party executing this Agreement shall assist any Lender permitted
to sell assignments or participations under this Section 9.1 as reasonably
required to enable the assigning or selling Lender to document any such
assignment or participation, including the execution and delivery of any and all
agreements, notes and other documents and instruments as shall be reasonably
requested.
 
(e) A Lender may furnish any information concerning Credit Parties in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants); provided that such Lender
shall obtain from assignees or participants confidentiality covenants
substantially equivalent to those contained in Section 11.8.
 
(f) Any entity that purchases a participation in the Loans pursuant to Section
9.2(b) shall not be entitled to receive any greater payment under Section
1.16(a) with respect to capital adequacy or similar requirements, Section
1.16(b) with respect to increased costs, Section 1.16(c) with respect to the
inability to make LIBOR Loans or Section 1.15(a) with respect to withholding
taxes, than the applicable Lender would have been entitled to receive with
respect to the participation sold to such participant, unless the sale of the
participation to such participant is made with the Borrower’s prior written
consent or unless such sale is made while an Event of Default has occurred and
is continuing.
 
(g) Notwithstanding anything to the contrary contained herein, any Lender (a
"Granting Lender"), may grant to a special purpose funding vehicle (an "SPC"),
identified as such in writing by the Granting Lender to Agent and Borrower, the
option to provide to Borrower all or any part of any Loans that such Granting
Lender would otherwise be obligated to make to Borrower pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to make any Loan; and (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof. The making of
a Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender
to the same extent, and as if such Loan were made by such Granting Lender. No
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which shall remain with the Granting Lender). Any
SPC may (i) with notice to, but without the prior written consent of, Borrower
and Agent and assign all or a portion of its interests in any Loans to the
Granting Lender or to any financial institutions (consented to by Borrower and
Agent) providing liquidity and/or credit support to or for the account of such
SPC to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC. This Section 9.1(g) may not be
amended without the prior written consent of each Granting Lender, all or any of
whose Loans are being funded by an SPC at the time of such amendment. For the
avoidance of doubt, the Granting Lender shall for all purposes, including
without limitation, the approval of any amendment or waiver of any provision of
any Loan Document or the obligation to pay any amount otherwise payable by the
Granting Lender under the Loan Documents, continue to be the Lender of record
hereunder.
 
72

--------------------------------------------------------------------------------



(h) Nothing contained in this Section 9 shall require the consent of any party
for a Swap Related L/C Provider to assign any of its rights in respect of any
Swap Related Reimbursement Obligation.
 
9.2 Appointment of Agent. GE Capital is hereby appointed to act on behalf of all
Lenders as Agent under this Agreement and the other Loan Documents. The
provisions of this Section 9.2 are solely for the benefit of Agent and Lenders
and no Credit Party nor any other Person shall have any rights as a third party
beneficiary of any of the provisions hereof. In performing its functions and
duties under this Agreement and the other Loan Documents, Agent shall act solely
as an agent of Lenders and does not assume and shall not be deemed to have
assumed any obligation toward or relationship of agency or trust with or for any
Credit Party or any other Person. Agent shall have no duties or responsibilities
except for those expressly set forth in this Agreement and the other Loan
Documents. The duties of Agent shall be mechanical and administrative in nature
and Agent shall not have, or be deemed to have, by reason of this Agreement, any
other Loan Document or otherwise a fiduciary relationship in respect of any
Lender. Except as expressly set forth in this Agreement and the other Loan
Documents, Agent shall not have any duty to disclose, and shall not be liable
for failure to disclose, any information relating to any Credit Party or any of
their respective Subsidiaries or any Account Debtor that is communicated to or
obtained by GE Capital or any of its Affiliates in any capacity. Neither Agent
nor any of its Affiliates nor any of their respective officers, directors,
employees, agents or representatives shall be liable to any Lender for any
action taken or omitted to be taken by it hereunder or under any other Loan
Document, or in connection herewith or therewith, except for damages caused by
its or their own gross negligence or willful misconduct.
 
If Agent shall request instructions from Requisite Lenders, Requisite Revolving
Lenders, Requisite Term Lenders or all affected Lenders with respect to any act
or action (including failure to act) in connection with this Agreement or any
other Loan Document (other than any action or failure to act that is the subject
of a mandatory provision of this Agreement or any Loan Documents), then Agent
shall be entitled to refrain from such act or taking such action unless and
until Agent shall have received instructions from Requisite Lenders, Requisite
Revolving Lenders, Requisite Term Lenders, or all affected Lenders, as the case
may be, and Agent shall not incur liability to any Person by reason of so
refraining. Agent shall be fully justified in failing or refusing to take any
action hereunder or under any other Loan Document (a) if such action would, in
the opinion of Agent, be contrary to law or the terms of this Agreement or any
other Loan Document, (b) if such action would, in the opinion of Agent, expose
Agent to Environmental Liabilities or (c) if Agent shall not first be
indemnified to its satisfaction against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
hereunder or under any other Loan Document in accordance with the instructions
of Requisite Lenders, Requisite Revolving Lenders, Requisite Term Lenders or all
affected Lenders, as applicable.
 
73

--------------------------------------------------------------------------------



9.3 Agent's Reliance, Etc.Neither Agent nor any of its Affiliates nor any of
their respective directors, officers, agents or employees shall be liable for
any action taken or omitted to be taken by it or them under or in connection
with this Agreement or the other Loan Documents, except for damages caused by
its or their own gross negligence or willful misconduct as finally determined by
a court of competent jurisdiction. Without limiting the generality of the
foregoing, Agent: (a) may treat the payee of any Note as the holder thereof
until Agent receives written notice of the assignment or transfer thereof signed
by such payee and in form reasonably satisfactory to Agent; (b) may consult with
legal counsel, independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts; (c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations made
in or in connection with this Agreement or the other Loan Documents; (d) shall
not have any duty to ascertain or to inquire as to the performance or observance
of any of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Credit Party or to inspect the Collateral
(including the books and records) of any Credit Party; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; and (f) shall incur no liability under or in respect of this Agreement
or the other Loan Documents by acting upon any notice, consent, certificate or
other instrument or writing (which may be by telecopy, telegram, cable or telex)
believed by it to be genuine and signed or sent by the proper party or parties.
 
9.4 GE Capital and Affiliates. With respect to its Commitments hereunder,
GE Capital shall have the same rights and powers under this Agreement and the
other Loan Documents as any other Lender and may exercise the same as though it
were not Agent; and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated, include GE Capital in its individual capacity. GE Capital
and its Affiliates may lend money to, invest in, and generally engage in any
kind of business with, any Credit Party, any of their Affiliates and any Person
who may do business with or own securities of any Credit Party or any such
Affiliate, all as if GE Capital were not Agent and without any duty to account
therefor to Lenders. GE Capital and its Affiliates may accept fees and other
consideration from any Credit Party for services in connection with this
Agreement or otherwise without having to account for the same to Lenders. Each
Lender acknowledges the potential conflict of interest between GE Capital as a
Lender holding disproportionate interests in the Loans and GE Capital as Agent.
 
74

--------------------------------------------------------------------------------


 
9.5 Lender Credit Decision. Each Lender acknowledges that it has, independently
and without reliance upon Agent or any other Lender and based on the Financial
Statements referred to in Section 3.4(a) and such other documents and
information as it has deemed appropriate, made its own credit and financial
analysis of the Credit Parties and its own decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement. Each
Lender acknowledges the potential conflict of interest of each other Lender as a
result of Lenders holding disproportionate interests in the Loans, and expressly
consents to, and waives any claim based upon, such conflict of interest.
 
9.6 Indemnification. Lenders agree to indemnify Agent (to the extent not
reimbursed by Credit Parties and without limiting the obligations of Borrower
hereunder), ratably according to their respective Pro Rata Shares, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against Agent
in any way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted to be taken by Agent in connection
therewith; provided, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Agent's gross negligence or
willful misconduct as finally determined by a court of competent jurisdiction.
Without limiting the foregoing, each Lender agrees to reimburse Agent promptly
upon demand for its ratable share of any out-of-pocket expenses (including
reasonable counsel fees) incurred by Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement and each
other Loan Document, to the extent that Agent is not reimbursed for such
expenses by Credit Parties.
 
9.7 Successor Agent. Agent may resign at any time by giving not less than 30
days' prior written notice thereof to Lenders and Borrower. Upon any such
resignation, the Requisite Lenders shall have the right to appoint a successor
Agent. If no successor Agent shall have been so appointed by the Requisite
Lenders and shall have accepted such appointment within 30 days after the
resigning Agent's giving notice of resignation, then the resigning Agent may, on
behalf of Lenders, appoint a successor Agent, which shall be a Lender, if a
Lender is willing to accept such appointment, or otherwise shall be a commercial
bank or financial institution or a subsidiary of a commercial bank or financial
institution if such commercial bank or financial institution is organized under
the laws of the United States of America or of any State thereof and has a
combined capital and surplus of at least $300,000,000. If no successor Agent has
been appointed pursuant to the foregoing, within 30 days after the date such
notice of resignation was given by the resigning Agent, such resignation shall
become effective and the Requisite Lenders shall thereafter perform all the
duties of Agent hereunder until such time, if any, as the Requisite Lenders
appoint a successor Agent as provided above. Any successor Agent appointed by
Requisite Lenders hereunder shall be subject to the approval of Borrower, such
approval not to be unreasonably withheld or delayed; provided that such approval
shall not be required if a Default or an Event of Default has occurred and is
continuing. Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall succeed to and become vested with
all the rights, powers, privileges and duties of the resigning Agent. Upon the
earlier of the acceptance of any appointment as Agent hereunder by a successor
Agent or the effective date of the resigning Agent's resignation, the resigning
Agent shall be discharged from its duties and obligations under this Agreement
and the other Loan Documents, except that any indemnity rights or other rights
in favor of such resigning Agent shall continue. After any resigning Agent's
resignation hereunder, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was acting
as Agent under this Agreement and the other Loan Documents.
 
75

--------------------------------------------------------------------------------


 
9.8 Setoff and Sharing of Payments. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence and during the continuance of any Event of Default and
subject to Section 9.9(f), each Lender is hereby authorized at any time or from
time to time, without notice to any Credit Party or to any other Person, any
such notice being hereby expressly waived, to offset and to appropriate and to
apply any and all balances held by it at any of its offices for the account of
Borrower or any Guarantor (regardless of whether such balances are then due to
Borrower or any Guarantor) and any other properties or assets at any time held
or owing by that Lender or that holder to or for the credit or for the account
of Borrower or any Guarantor against and on account of any of the Obligations
that are not paid when due. Any Lender exercising a right of setoff or otherwise
receiving any payment on account of the Obligations in excess of its Pro Rata
Share thereof shall purchase for cash (and the other Lenders or holders shall
sell) such participations in each such other Lender's or holder's Pro Rata Share
of the Obligations as would be necessary to cause such Lender to share the
amount so offset or otherwise received with each other Lender or holder in
accordance with their respective Pro Rata Shares (other than offset rights
exercised by any Lender with respect to Sections 1.13, 1.15 or 1.16). Each
Lender's obligation under this Section 9.8 shall be in addition to and not in
limitation of its obligations to purchase a participation in an amount equal to
its Pro Rata Share of the Swing Line Loans under Section 1.1. Borrower and each
Guarantor agrees, to the fullest extent permitted by law, that (a) any Lender
may exercise its right to offset with respect to amounts in excess of its Pro
Rata Share of the Obligations and may sell participations in such amounts so
offset to other Lenders and holders and (b) any Lender so purchasing a
participation in the Loans made or other Obligations held by other Lenders or
holders may exercise all rights of offset, bankers' lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender or
holder were a direct holder of the Loans and the other Obligations in the amount
of such participation. Notwithstanding the foregoing, if all or any portion of
the offset amount or payment otherwise received is thereafter recovered from the
Lender that has exercised the right of offset, the purchase of participations by
that Lender shall be rescinded and the purchase price restored without interest.
 
76

--------------------------------------------------------------------------------


 
9.9 Advances; Payments; Non-Funding Lenders; Information; Actions in Concert. 
 
(a) Advances; Payments.
 
(i) Agent shall notify Revolving Lenders, promptly after receipt of a Notice of
Revolving Credit Advance and in any event prior to 1:00 p.m. (New York time) on
the date such Notice of Revolving Credit Advance is received, by telecopy,
telephone or other similar form of transmission. Each Revolving Lender shall
make the amount of such Lender's Pro Rata Share of such Revolving Credit Advance
available to Agent in same day funds by wire transfer to Agent's account as set
forth in Annex H not later than 3:00 p.m. (New York time) on the requested
funding date, in the case of an Index Rate Loan and not later than 11:00 a.m.
(New York time) on the requested funding date in the case of a LIBOR Loan. After
receipt of such wire transfers (or, in Agent's sole discretion, before receipt
of such wire transfers), subject to the terms hereof, Agent shall make the
requested Revolving Credit Advance to Borrower. All payments by each Revolving
Lender shall be made without setoff, counterclaim or deduction of any kind.
 
(ii) Not less than once during each calendar week or more frequently at Agent's
election (each, a "Revolving Lender Settlement Date"), Agent shall advise each
Revolving Lender by telephone, or telecopy of the amount of such Revolving
Lender's Pro Rata Share of principal, interest and Fees paid for the benefit of
Revolving Lenders with respect to each applicable Revolving Loan. Provided that
each Revolving Lender is not a Non-Funding Lender as of such Revolving Lender
Settlement Date, Agent shall pay to each Revolving Lender such Revolving
Lender's Pro Rata Share of principal, interest and Fees paid by Borrower since
the previous Revolving Lender Settlement Date for the benefit of such Revolving
Lender on the Revolving Loans held by it. To the extent that any Revolving
Lender is a Non-Funding Lender, Agent shall be entitled to set off the funding
short-fall against that Non-Funding Lender's Pro Rata Share of all payments
received from Borrower. Such payments shall be made by wire transfer to such
Revolving Lender's account (as specified by such Lender in Annex H or the
applicable Assignment Agreement or by such Lender to Agent in a separate notice)
not later than 2:00 p.m. (New York time) on the next Business Day following each
Revolving Lender Settlement Date.
 
(iii) Provided that each Term Lender is not a Non-Funding Lender as of the Term
Lender Settlement Date, Agent shall pay to each Term Lender such Term Lender's
Pro Rata Share of principal, interest and Fees paid by Borrower for the benefit
of such Term Lender on the Term Loan held by it on the day Agent receives such
payments from Borrower if received by Agent prior to 2:00 p.m. (New York time)
and on the next Business Day after receipt by Agent if received after 2:00 p.m.
(New York time) (as applicable, the "Term Lender Settlement Date"). To the
extent that any Term Lender is a Non-Funding Lender, Agent shall be entitled to
set off the funding short-fall against that Non-Funding Lender's Pro Rata Share
of all payments received from Borrower. Such payments shall be made by wire
transfer to such Term Lender's account (as specified by such Term Lender in
Annex H or the applicable Assignment Agreement or by such Lender to Agent in a
separate notice).
 
77

--------------------------------------------------------------------------------


 
(b) Availability of Lender's Pro Rata Share. Agent may assume that each
Revolving Lender will make its Pro Rata Share of each Revolving Credit Advance
available to Agent on each funding date. If such Pro Rata Share is not, in fact,
paid to Agent by such Revolving Lender when due, Agent will be entitled to
recover such amount on demand from such Revolving Lender without setoff,
counterclaim or deduction of any kind. If any Revolving Lender fails to pay the
amount of its Pro Rata Share forthwith upon Agent's demand, Agent shall promptly
notify Borrower and Borrower shall promptly (and, in any event, within one (1)
Business Day after receipt of such notice) repay such amount to Agent. Nothing
in this Section 9.9(b) or elsewhere in this Agreement or the other Loan
Documents shall be deemed to require Agent to advance funds on behalf of any
Revolving Lender or to relieve any Revolving Lender from its obligation to
fulfill its Commitments hereunder or to prejudice any rights that Borrower may
have against any Revolving Lender as a result of any default by such Revolving
Lender hereunder. To the extent that Agent advances funds to Borrower on behalf
of any Revolving Lender and is not reimbursed therefor on the same Business Day
as such Advance is made, Agent shall be entitled to retain for its account all
interest accrued on such Advance until reimbursed by the applicable Revolving
Lender.
 
(c) Return of Payments.
 
(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
Borrower and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.
 
(ii) If any amount received by Agent under this Agreement must be returned to
Borrower or paid to any other Person pursuant to any insolvency law or
otherwise, then, notwithstanding any other term or condition of this Agreement
or any other Loan Document, Agent will not be required to distribute any portion
thereof to any Lender. In addition, each Lender will repay to Agent on demand
any portion of such amount that Agent has distributed to such Lender, together
with interest at such rate, if any, as Agent is required to pay to Borrower or
such other Person, without setoff, counterclaim or deduction of any kind.
 
(d) Non-Funding Lenders. The failure of any Non-Funding Lender to make any
Revolving Credit Advance or any payment required by it hereunder, or to purchase
any participation in any Swing Line Loan to be made or purchased by it on the
date specified therefor shall not relieve any other Lender (each such other
Revolving Lender, an "Other Lender") of its obligations to make such Advance or
payment on such date, but neither any Other Lender nor Agent shall be
responsible for the failure of any Non-Funding Lender to make an Advance or make
any other payment required hereunder. Notwithstanding anything set forth herein
to the contrary, a Non-Funding Lender shall not have any voting or consent
rights under or with respect to any Loan Document or constitute a "Lender" or a
"Revolving Lender" (or be (or have its Commitment) included in the calculation
of "Requisite Lenders" or "Requisite Revolving Lenders" hereunder) for any
voting or consent rights under or with respect to any Loan Document. At
Borrower's request, Agent or a Person acceptable to Agent shall have the right
with Agent's consent and in Agent's sole discretion (but shall have no
obligation) to purchase from any Non-Funding Lender, and each Non-Funding Lender
agrees that it shall, at Agent's request, sell and assign to Agent or such
Person, all of the Commitments of that Non-Funding Lender for an amount equal to
the principal balance of all Loans held by such Non-Funding Lender and all
accrued interest and fees with respect thereto through the date of sale, such
purchase and sale to be consummated pursuant to an executed Assignment
Agreement.
 
78

--------------------------------------------------------------------------------



(e) Dissemination of Information. Agent shall use reasonable efforts to provide
Lenders with any notice of Default or Event of Default received by Agent from,
or delivered by Agent to, any Credit Party, with notice of any Event of Default
of which Agent has actually become aware and with notice of any action taken by
Agent following any Event of Default; provided, that Agent shall not be liable
to any Lender for any failure to do so, except to the extent that such failure
is attributable to Agent's gross negligence or willful misconduct as finally
determined by a court of competent jurisdiction. Lenders acknowledge that
Borrower is required to provide Financial Statements and Collateral Reports to
Lenders in accordance with Annexes E and F hereto and agree that Agent shall
have no duty to provide the same to Lenders.
 
(f) Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Notes (including exercising any rights of setoff) without first
obtaining the prior written consent of the Requisite Lenders, it being the
intent of Lenders that any such action to protect or enforce rights under this
Agreement and the Notes shall be taken in concert and at the direction or with
the consent of the Requisite Lenders.
 
10 SUCCESSORS AND ASSIGNS
 
10.1 Successors and Assigns. This Agreement and the other Loan Documents shall
be binding on and shall inure to the benefit of each Credit Party, Agent,
Lenders and their respective successors and assigns (including, in the case of
any Credit Party, a debtor-in-possession on behalf of such Credit Party and any
surviving corporation in a merger to which such Credit Party is a party which
merger is permitted by this Agreement), except as otherwise provided herein or
therein. No Credit Party may assign, transfer, hypothecate or otherwise convey
its rights, benefits, obligations or duties hereunder or under any of the other
Loan Documents without the prior express written consent of Agent and Lenders.
Any such purported assignment, transfer, hypothecation or other conveyance by
any Credit Party without the prior express written consent of Agent and Lenders
shall be void. The terms and provisions of this Agreement are for the purpose of
defining the relative rights and obligations of each Credit Party, Agent and
Lenders with respect to the transactions contemplated hereby and no Person shall
be a third party beneficiary of any of the terms and provisions of this
Agreement or any of the other Loan Documents.
 
79

--------------------------------------------------------------------------------



11 MISCELLANEOUS
 
11.1 Complete Agreement; Modification of Agreement. The Loan Documents
constitute the complete agreement between the parties with respect to the
subject matter thereof and may not be modified, altered or amended except as set
forth in Section 11.2. Any letter of interest, commitment letter, fee letter
(other than the GE Capital Fee Letter and the Lender Fee Letter) or
confidentiality agreement, if any, between any Credit Party and Agent or any
Lender or any of their respective Affiliates, predating this Agreement and
relating to a financing of substantially similar form, purpose or effect shall
be superseded by this Agreement.
 
11.2 Amendments and Waivers; Joinder Agreement
 
(a) Except for actions expressly permitted to be taken by Agent, no amendment,
modification, termination or waiver of any provision of this Agreement or any
other Loan Document, or any consent to any departure by any Credit Party
therefrom, shall in any event be effective unless the same shall be in writing
and (i) in the case of this Agreement, signed by Borrower, by Requisite Lenders,
Requisite Revolving Lenders, Requisite Term Lenders or all affected Lenders, as
applicable, and by Agent (if the same affects the rights or duties of Agent) and
(ii) in the case of any other Loan Document, signed by the parties thereto and
consented to by Requisite Lenders, Requisite Revolving Lenders, Requisite Term
Lenders or all affected Lenders, as applicable. Except as set forth in clauses
(b) and (c) below, all such amendments, modifications, terminations or waivers
requiring the consent of any Lenders shall require the written consent of
Requisite Lenders.
 
(b) No amendment, modification, termination or waiver of or consent with respect
to any provision of this Agreement that waives compliance with the conditions
precedent (i) set forth in Section 2.2(a) to the funding of any Advance shall be
effective unless the same shall be in writing and signed by the Requisite
Revolving Lenders and Borrower or (ii) set forth in Section 2.2(b) to the
funding of the Additional Term Loan shall be effective unless the same shall be
in writing and signed by the Requisite Term Lenders and Borrower.
Notwithstanding anything contained in this Agreement to the contrary, no waiver
or consent with respect to any Default or any Event of Default shall be
effective for purposes of (A) the conditions precedent to the funding of any
Advance set forth in Section 2.2(a) unless the same shall be in writing and
signed by the Requisite Revolving Lenders and Borrower, (B) Section 1.5(e)
relating to the conversion or continuation of any Advance unless the same shall
be in writing and signed by the Requisite Revolving Lenders and Borrower, (C)
the conditions precedent to the funding of the Additional Term Loan set forth in
Section 2.2(b) unless the same shall be in writing and signed by the Requisite
Term Lenders and Borrower or (D) Section 1.5(e) relating to the conversion or
continuation of the Term Loan unless the same shall be in writing and signed by
the Requisite Term Lenders and Borrower.
 
(c) No amendment, modification, termination or waiver shall, unless in writing
and signed by each Lender directly affected thereby: (i) increase the principal
amount of any Lender's Commitment (which action shall be deemed to directly
affect all Lenders); (ii) reduce the principal of, rate of interest on or
prepayment premiums or other Fees payable with respect to any Loan of any
affected Lender; (iii) extend any scheduled payment date (other than payment
dates of mandatory prepayments under Section 1.3(b)(ii)-(v)) or final maturity
date of the principal amount of any Loan of any affected Lender; (iv) waive,
forgive, defer, extend or postpone any payment of interest or Fees as to any
affected Lender; (v) release any Guaranty or, except as otherwise permitted
herein or in the other Loan Documents, release, or permit any Credit Party to
sell or otherwise dispose of, any Collateral with a value exceeding $5,000,000
in the aggregate (which action shall be deemed to directly affect all Lenders);
(vi) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans that shall be required for Lenders or any of them
to take any action hereunder; and (vii) amend or waive this Section 11.2 or the
definitions of the terms "Requisite Lenders", "Requisite Term Lenders" or
"Requisite Revolving Lenders" insofar as such definitions affect the substance
of this Section 11.2. Furthermore, no amendment, modification, termination or
waiver affecting the rights or duties of Agent, or of a Swap Related L/C
Provider in respect of any Swap Related Reimbursement Obligations, under this
Agreement or any other Loan Document, including any release of any Guaranty or
Collateral requiring a writing signed by all Lenders, shall be effective unless
in writing and signed by Agent or the affected Swap Related L/C Provider, as the
case may be, in addition to Lenders required hereinabove to take such action.
Each amendment, modification, termination or waiver shall be effective only in
the specific instance and for the specific purpose for which it was given. No
amendment, modification, termination or waiver shall be required for Agent to
take additional Collateral pursuant to any Loan Document. No amendment,
modification, termination or waiver of any provision of any Note shall be
effective without the written concurrence of the holder of that Note. No notice
to or demand on any Credit Party in any case shall entitle such Credit Party or
any other Credit Party to any other or further notice or demand in similar or
other circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 11.2 shall be binding upon each Lender
at the time such amendment, modification, termination, waiver or consent is
effected and each future Lender.
 
80

--------------------------------------------------------------------------------



(d) If, in connection with any proposed amendment, modification, waiver or
termination (other than with respect to any waiver relating to the payment of
any premium payable in connection with any prepayment of the Loans) requiring
the consent of all affected Lenders, the consent of Requisite Lenders is
obtained, but the consent of other Lenders whose consent is required is not
obtained (any such Lender whose consent is not obtained as described in this
clause being referred to as a "Non-Consenting Lender") then, at Borrower's
request Agent (if Agent so agrees to purchase in its sole discretion), or a
Person reasonably acceptable to Agent (if such Person so agrees to purchase in
its sole discretion), shall have the right with Agent's consent (but Agent shall
have no obligation) to purchase from such Non-Consenting Lenders, and such
Non-Consenting Lenders agree that they shall sell and assign to Agent or such
Person, as applicable, all of the Commitments of such Non-Consenting Lenders for
an amount equal to the principal balance of all Loans held by the Non-Consenting
Lenders and all accrued interest and Fees with respect thereto through the date
of sale, such purchase and sale to be consummated pursuant to an executed
Assignment Agreement.
 
81

--------------------------------------------------------------------------------


 
(e) Upon payment in full in cash of all of the Obligations (other than
contingent indemnity and expense reimbursement obligations for which no claim
has been made) and termination of the Commitments, and so long as no suits,
actions proceedings, or claims are pending or threatened against any Indemnified
Person asserting any damages, losses or liabilities that are Indemnified
Liabilities, Agent shall deliver to Borrower termination statements, mortgage
releases and other documents necessary or appropriate to evidence the
termination of the Liens securing payment of the Obligations.
 
(f) Upon the execution and delivery by any Person to Agent of a Joinder
Agreement, as applicable as provided in such Joinder Agreement, (a) such Person
shall become and be a Credit Party hereunder, and each reference in this
Agreement or any other Loan Document to a "Credit Party" shall also mean and be
a reference to such Person, (b) such Person shall become and be a Guarantor
under the Subsidiary Guaranty, and each reference in this Agreement or any other
Loan Document to a "Guarantor" shall also mean and be a reference to such
Person, (c) such Person shall become and be a Grantor under the Security
Agreement, and each reference in this Agreement or any other Loan Document to a
"Grantor" shall also mean and be a reference to such Person, (d) such Person
shall become and be a Pledgor under the Pledge Agreement, and each reference in
this Agreement or any other Loan Document to a "Pledgor" shall also mean and be
a reference to such Person, and (e) each reference in this Agreement, the
Subsidiary Guaranty, the Security Agreement and the Pledge Agreement to "this
Agreement", "hereunder", "hereof" or words of like import, and each reference in
any Loan Document to the "Credit Agreement", "Subsidiary Guaranty", "Security
Agreement", "Pledge Agreement" or "thereunder", "thereof" or words of like
import referring to the Agreement, Subsidiary Guaranty, Security Agreement or
Pledge Agreement shall mean and be a reference to this Agreement, Subsidiary
Guaranty, the Security Agreement or Pledge Agreement, as applicable, as
supplemented by such Joinder Agreement. Each Credit Party agrees that (i) no
consent of such Credit Party is required for the execution and delivery by any
other Person of a Joinder Agreement or for such Person to become a party to this
Agreement or any other Loan Document by executing and delivering such Joinder
Agreement and (ii) its obligations under this Agreement and the other Loan
Documents shall not be affected or diminished by any other Person becoming or
failing to become a party to this Agreement or any other Loan Document.
 
11.3 Fees and Expenses. Borrower shall reimburse Agent for all fees, costs and
expenses (including the reasonable fees and expenses of all of its counsel,
advisors, consultants (provided that such consultants were engaged with the
consent (not to be unreasonably withheld) of Borrower) and auditors) incurred in
connection with the negotiation, preparation and filing and/or recordation of
the Loan Documents (to a maximum of $125,000 for attorney’s fees in connection
with the preparation, arrangement, negotiation and closing of the Amended and
Restated Credit Agreement and related Collateral Documents). Borrower shall
reimburse Agent (and, with respect to clauses (c), (d), (e) and (f) below, all
Lenders) for all fees, costs and expenses, including the reasonable fees, costs
and expenses of counsel or other advisors (including environmental and
management consultants and appraisers) incurred in connection with:
 
82

--------------------------------------------------------------------------------


 
(a) the forwarding to Borrower or any other Person on behalf of Borrower by
Agent of the proceeds of any Loan;
 
(b) any amendment, modification or waiver of, or consent with respect to, or
termination of, any of the Loan Documents, Original Related Transaction
Documents or Restatement Related Transactions Documents or advice in connection
with the administration of the Loans made pursuant hereto or its rights
hereunder or thereunder;
 
(c) any litigation, contest, dispute, suit, proceeding or action (whether
instituted by Agent, any Lender, any Credit Party or any other Person and
whether as a party, witness or otherwise) in any way relating to the Collateral,
any of the Loan Documents or any other agreement to be executed or delivered in
connection herewith or therewith, including any litigation, contest, dispute,
suit, case, proceeding or action, and any appeal or review thereof, in
connection with a case commenced by or against any or all of the Credit Parties
or any other Person that may be obligated to Agent by virtue of the Loan
Documents, including any such litigation, contest, dispute, suit, proceeding or
action arising in connection with any work-out or restructuring of the Loans
during the pendency of one or more Events of Default; provided, that no Person
shall be entitled to reimbursement under this clause (c) in respect of any
litigation, contest, dispute, suit, proceeding or action to the extent any of
the foregoing results from such Person's gross negligence or willful misconduct
as finally determined by a court of competent jurisdiction or to the extent any
of the foregoing results from any dispute among any of Agent and the Lenders
which dispute does not involve any Credit Party;
 
(d) any attempt to enforce any remedies of Agent or any Lender against any or
all of the Credit Parties or any other Person that may be obligated to Agent or
any Lender by virtue of any of the Loan Documents, including any such attempt to
enforce any such remedies in the course of any work-out or restructuring of the
Loans during the pendency of one or more Events of Default;
 
(e) any workout or restructuring of the Loans during the pendency of one or more
Events of Default; and
 
(f) upon the occurrence and during the continuation of any Default or Event of
Default, efforts to verify, protect, evaluate, assess, appraise, collect, sell,
liquidate or otherwise dispose of any of the Collateral;
 
including, as to each of clauses (a) through (f) above, all reasonable
attorneys' and other professional and service providers' fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all expenses, costs, charges
and other fees incurred by such counsel and others in connection with or
relating to any of the events or actions described in this Section 11.3, all of
which shall be payable, on demand, by Borrower to Agent or Lender, as
applicable. Without limiting the generality of the foregoing, such expenses,
costs, charges and fees may include: fees, costs and expenses of accountants,
environmental advisors, appraisers, investment bankers, management and other
consultants and paralegals; court costs and expenses; photocopying and
duplication expenses; court reporter fees, costs and expenses; long distance
telephone charges; air express charges; telegram or telecopy charges;
secretarial overtime charges; and expenses for travel, lodging and food paid or
incurred in connection with the performance of such legal or other advisory
services.
 
83

--------------------------------------------------------------------------------


 
11.4 No Waiver. Agent's or any Lender's failure, at any time or times, to
require strict performance by the Credit Parties of any provision of this
Agreement or any other Loan Document shall not waive, affect or diminish any
right of Agent or such Lender thereafter to demand strict compliance and
performance herewith or therewith. Any suspension or waiver of an Event of
Default shall not suspend, waive or affect any other Event of Default whether
the same is prior or subsequent thereto and whether the same or of a different
type. Subject to the provisions of Section 11.2, none of the undertakings,
agreements, warranties, covenants and representations of any Credit Party
contained in this Agreement or any of the other Loan Documents and no Default or
Event of Default by any Credit Party shall be deemed to have been suspended or
waived by Agent or any Lender, unless such waiver or suspension is by an
instrument in writing signed by an officer of or other authorized employee of
Agent and the applicable required Lenders and directed to Borrower specifying
such suspension or waiver.
 
11.5 Remedies. Agent's and Lenders' rights and remedies under this Agreement
shall be cumulative and nonexclusive of any other rights and remedies that Agent
or any Lender may have under any other agreement, including the other Loan
Documents, by operation of law or otherwise. Recourse to the Collateral shall
not be required.
 
11.6 Severability. Wherever possible, each provision of this Agreement and the
other Loan Documents shall be interpreted in such a manner as to be effective
and valid under applicable law, but if any provision of this Agreement or any
other Loan Document shall be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement or such other Loan Document.
 
11.7 Conflict of Terms. Except as otherwise provided in this Agreement or any of
the other Loan Documents by specific reference to the applicable provisions of
this Agreement, if any provision contained in this Agreement conflicts with any
provision in any of the other Loan Documents, the provision contained in this
Agreement shall govern and control.
 
11.8 Confidentiality. Agent and each Lender agree to use commercially reasonable
efforts (equivalent to the efforts Agent or such Lender applies to maintain the
confidentiality of its own confidential information) to maintain as confidential
all confidential information provided to them by the Credit Parties and
designated as confidential for a period of three (3) years following receipt
thereof, except that Agent and each Lender may disclose such information (a) to
Persons employed or engaged by Agent or such Lender; (b) to any bona fide
assignee or participant or potential assignee or participant that has agreed to
comply with the covenant contained in this Section 11.8 (and any such bona fide
assignee or participant or potential assignee or participant may disclose such
information to Persons employed or engaged by them as described in clause (a)
above); (c) as required or requested by any Governmental Authority or reasonably
believed by Agent or such Lender (based on advice of Agent's or such Lender's
counsel) to be compelled by any court decree, subpoena or legal or
administrative order or process; (d) as, on the advice of Agent's or such
Lender's counsel, is required by law; (e) in connection with the exercise of any
right or remedy under the Loan Documents or in connection with any Litigation to
which Agent or such Lender is a party; or (f) that ceases to be confidential
through no fault of Agent or any Lender.
 
84

--------------------------------------------------------------------------------


 
11.9 GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN
DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA. EACH CREDIT PARTY HEREBY CONSENTS AND
AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK COUNTY, CITY OF NEW
YORK, NEW YORK SHALL HAVE NON-EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN THE CREDIT PARTIES, AGENT AND LENDERS PERTAINING TO
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED,
THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE AGENT FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE
ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF AGENT. EACH CREDIT PARTY EXPRESSLY
SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT
COMMENCED IN ANY SUCH COURT, AND EACH CREDIT PARTY HEREBY WAIVES ANY OBJECTION
THAT SUCH CREDIT PARTY MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION,
IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT. EACH
CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER
PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE ADDRESS SET FORTH IN ANNEX I OF THIS
AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF
SUCH CREDIT PARTY'S ACTUAL RECEIPT THEREOF OR FIVE (5) BUSINESS DAYS AFTER
DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID.
 
85

--------------------------------------------------------------------------------


 
11.10 Notices. Except as otherwise provided herein, whenever it is provided
herein that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other parties, or whenever any of the parties desires to give or serve upon any
other parties any communication with respect to this Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be deemed to have been validly served, given or
delivered (a) upon the earlier of actual receipt and five (5) Business Days
after deposit in the United States Mail, registered or certified mail, return
receipt requested, with proper postage prepaid, (b) upon transmission, when sent
by telecopy or other similar facsimile transmission (with such telecopy or
facsimile promptly confirmed by delivery of a copy by personal delivery or
United States Mail as otherwise provided in this Section 11.10); (c) one (1)
Business Day after deposit with a reputable overnight courier with all charges
prepaid or (d) when delivered, if hand-delivered by messenger, all of which
shall be addressed to the party to be notified and sent to the address or
facsimile number indicated in Annex I or to such other address (or facsimile
number) as may be substituted by notice given as herein provided. The giving of
any notice required hereunder may be waived in writing by the party entitled to
receive such notice. Failure or delay in delivering copies of any notice,
demand, request, consent, approval, declaration or other communication to any
Person (other than Borrower or Agent) designated in Annex I to receive copies
shall in no way adversely affect the effectiveness of such notice, demand,
request, consent, approval, declaration or other communication.
 
11.11 Section Titles. The Section titles and Table of Contents contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.
 
11.12 Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which shall be an original and all of which shall
collectively constitute one agreement.
 
11.13 WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY, THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS. THEREFORE, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG AGENT, LENDERS AND ANY
CREDIT PARTY ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.
 
86

--------------------------------------------------------------------------------


 
11.14 Press Releases and Related Matters. Each Credit Party executing this
Agreement agrees that neither it nor its Affiliates will in the future issue any
press releases or other public disclosure using the name of GE Capital or any
Lender or its affiliates or referring to this Agreement, the other Loan
Documents, the Original Related Transactions Documents or the Restatement
Related Transactions Documents without at least 2 Business Days' prior notice to
GE Capital (and, if such disclosure will use the name of any Lender, to such
Lender) and without the prior written consent of GE Capital (and, if such
disclosure will use the name of any Lender, such Lender) unless (and only to the
extent that) such Credit Party or Affiliate is required to do so under law and
then, in any event, such Credit Party or Affiliate will consult with GE Capital
(and, if such disclosure will use the name of any Lender, such Lender) before
issuing such press release or other public disclosure. Each Credit Party
consents to the publication by Agent or any Lender of advertising material
relating to the financing transactions contemplated by this Agreement using any
Credit Party’s name, product photographs, logo or trademark. Agent or such
Lender shall provide a draft of any such tombstone or similar advertising
material to each Credit Party for review and approval (such approval not to be
unreasonably withheld or delayed) prior to the publication thereof. Agent
reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.
 
11.15 Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Credit
Party for liquidation or reorganization, should any Credit Party become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Credit Party's assets, and shall continue to be effective or to be reinstated,
as the case may be, if at any time payment and performance of the Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the
Obligations, whether as a "voidable preference," "fraudulent conveyance," or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.
 
11.16 Advice of Counsel. Each of the parties represents to each other party
hereto that it has discussed this Agreement and, specifically, the provisions of
Sections 11.9 and 11.13, with its counsel.
 
11.17 No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
 
87

--------------------------------------------------------------------------------


 
11.18 Effect of Amendment and Restatement of the Original Credit Agreement. Each
of the parties hereto agree that, upon (i) the execution and delivery of this
Agreement by each of the respective parties to this Agreement and (ii) the
satisfaction (or waiver by Agent and each of the Lenders) of the conditions
precedent set forth in Article 2 hereof, the terms and provisions of the
Original Credit Agreement shall be amended, superseded and restated in their
entirety by the terms and provisions of this Agreement. The parties hereto
acknowledge and agree that (a) this Agreement and the other Loan Documents,
whether executed and delivered in connection herewith or otherwise, do not
constitute a novation or termination of the “Obligations” (as defined in the
Original Credit Agreement) under the Original Credit Agreement as in effect
prior to the Restatement Closing Date and which remain outstanding, (b) the
“Obligations” are in all respects continuing (as amended and restated hereby and
which are hereinafter subject to the terms herein) and (c) the Liens and
security interests as granted under the applicable Loan Documents securing
payment of such “Obligations” are in all respects continuing and in full force
and effect (as assigned to Agent for the benefit of Lenders pursuant to this
Agreement and the other Loan Documents).
 
88

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.
 

        OTELCO INC.  
   
   
    By:   /s/ Michael D. Weaver  

--------------------------------------------------------------------------------

Name: Michael D. Weaver
Title: President and Chief Executive Officer

        OTELCO TELECOMMUNICATIONS LLC   
   
   
    By:   /s/ Michael D. Weaver  

--------------------------------------------------------------------------------

Name: Michael D. Weaver
Title: Chief Executive Officer

        OTELCO TELEPHONE LLC  
   
   
    By:   /s/ Michael D. Weaver  

--------------------------------------------------------------------------------

Name: Michael D. Weaver
Title: Chief Executive Officer

       
HOPPER HOLDING COMPANY, INC.
 
   
   
    By:   /s/ Michael D. Weaver  

--------------------------------------------------------------------------------

Name: Michael D. Weaver
Title: Chief Executive Officer

        HOPPER TELECOMMUNICATIONS COMPANY, INC.  
   
   
    By:   /s/ Michael D. Weaver  

--------------------------------------------------------------------------------

Name: Michael D. Weaver
Title: Chief Executive Officer

        BRINDLEE HOLDINGS LLC  
   
   
    By:   /s/ Michael D. Weaver  

--------------------------------------------------------------------------------

Name: Michael D. Weaver
Title: Chief Executive Officer

 
[Signature Page – Amended and Restated Credit Agreement]


--------------------------------------------------------------------------------




       
BRINDLEE MOUNTAIN TELEPHONE COMPANY
 
   
   
    By:   /s/ Michael D. Weaver  

--------------------------------------------------------------------------------

Name: Michael D. Weaver
Title: Chief Executive Officer

        PAGE & KISER COMMUNICATIONS, INC.  
   
   
    By:   /s/ Michael D. Weaver  

--------------------------------------------------------------------------------

Name: Michael D. Weaver
Title: Chief Executive Officer

        BLOUNTSVILLE TELEPHONE COMPANY, INC.  
   
   
    By:   /s/ Michael D. Weaver  

--------------------------------------------------------------------------------

Name: Michael D. Weaver
Title: Chief Executive Officer

        MID-MISSOURI HOLDING CORP.  
   
   
    By:   /s/ Michael D. Weaver  

--------------------------------------------------------------------------------

Name: Michael D. Weaver
Title: Chief Executive Officer

        MID-MISSOURI TELEPHONE COMPANY  
   
   
    By:   /s/ Michael D. Weaver  

--------------------------------------------------------------------------------

Name: Michael D. Weaver
Title: Chief Executive Officer

        IMAGINATION, INC.  
   
   
    By:   /s/ Michael D. Weaver  

--------------------------------------------------------------------------------

Name: Michael D. Weaver
Title: Chief Executive Officer
   

 
[Signature Page – Amended and Restated Credit Agreement]


--------------------------------------------------------------------------------


 

        MID-MAINE COMMUNICATIONS, INC.  
   
   
    By:   /s/ Curtis L. Garner, Jr.  

--------------------------------------------------------------------------------

Name: Curtis L. Garner, Jr.
Title: Vice President

       
MID-MAINE TELECOM, INC.
 
   
   
    By:   /s/ Curtis L. Garner, Jr.  

--------------------------------------------------------------------------------

Name: Curtis L. Garner, Jr.
Title: Vice President

        MID-MAINE TELPLUS  
   
   
    By:   /s/ Curtis L. Garner, Jr.  

--------------------------------------------------------------------------------

Name: Curtis L. Garner, Jr.
Title: Vice President

        GENERAL ELECTRIC CAPITAL CORPORATION, as Agent and a Lender  
   
   
  By:   /s/ Julia R. Meade  

--------------------------------------------------------------------------------

Name: Julia R. Meade
Its Duly Authorized Signatory

        AIG ANNUITY INSURANCE COMPANY, as a Lender  
   
   
    By:    AIG Global Investment Corp., investment adviser         By:  
/s/ Christopher F. Ochs  

--------------------------------------------------------------------------------

Name: Christopher F. Ochs
Title: Managing Director

 
[Signature Page – Amended and Restated Credit Agreement]


--------------------------------------------------------------------------------




        COBANK, ACB, as a Lender  
   
   
    By:   /s/ Kevin A. Oliver  

--------------------------------------------------------------------------------

Name: Kevin A. Oliver
Title: Assistant Vice President

 
[Signature Page – Amended and Restated Credit Agreement]


--------------------------------------------------------------------------------



[Signature Page – Amended and Restated Credit Agreement]


--------------------------------------------------------------------------------


 
ANNEX A (Recitals)
 
to
 
CREDIT AGREEMENT
 
DEFINITIONS
 
Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:
 
"Account Debtor" means any Person who may become obligated to any Credit Party
under, with respect to, or on account of, an Account, Chattel Paper or General
Intangibles (including a payment intangible).
 
"Accounting Changes" has the meaning ascribed thereto in Annex G.
 
"Accounts" means all "accounts," as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, including (a) all accounts
receivable, other receivables, book debts and other forms of obligations (other
than forms of obligations evidenced by Chattel Paper or Instruments), (including
any such obligations that may be characterized as an account or contract right
under the Code), (b) all of each Credit Party's rights in, to and under all
purchase orders or receipts for goods or services, (c) all of each Credit
Party's rights to any goods represented by any of the foregoing (including
unpaid sellers' rights of rescission, replevin, reclamation and stoppage in
transit and rights to returned, reclaimed or repossessed goods), (d) all rights
to payment due to any Credit Party for property sold, leased, licensed, assigned
or otherwise disposed of, for a policy of insurance issued or to be issued, for
a secondary obligation incurred or to be incurred, for energy provided or to be
provided, for the use or hire of a vessel under a charter or other contract,
arising out of the use of a credit card or charge card, or for services rendered
or to be rendered by such Credit Party or in connection with any other
transaction (whether or not yet earned by performance on the part of such Credit
Party), (e) all healthcare insurance receivables, and (f) all collateral
security of any kind, now or hereafter in existence, given by any Account Debtor
or other Person with respect to any of the foregoing.
 
"Additional Term Loan" has the meaning assigned to it in Section 1.1(b)(i).
 
"Additional Term Loan Commitment" means (a) as to any Lender with an Additional
Term Loan Commitment, the commitment of such Lender to make its Pro Rata Share
of the Additional Term Loan as set forth on Annex J to the Agreement or in the
most recent Assignment Agreement executed by such Lender, and (b) as to all
Lenders with an Additional Term Loan Commitment, the aggregate commitment of all
Lenders to make the Additional Term Loan, which aggregate commitment shall be
Forty Million Dollars ($40,000,000) on the Restatement Closing Date. After
advancing the Additional Term Loan, each reference to a Lender's Additional Term
Loan Commitment shall refer to that Lender's Pro Rata Share of the outstanding
Additional Term Loan.

A-1

--------------------------------------------------------------------------------


 
"Activation Event" and "Activation Notice" have the meanings ascribed thereto in
Annex C.
 
"Additional Subordinated Debt Documents" means, for any Permitted Additional
Subordinated Debt, the loan agreement, credit agreement, note purchase
agreement, indenture or other definitive agreement for such Indebtedness to
which any applicable Credit Party is a party, together with any related notes,
guarantees and other documents contemplated to be delivered by any Credit Party
thereunder.
 
"Advance" means any Revolving Credit Advance or Swing Line Advance, as the
context may require.
 
"Affiliate" means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, 10% or more of the Stock having ordinary voting power in the
election of directors of such Person, (b) each Person that controls, is
controlled by or is under common control with such Person, (c) each of such
Person's officers, directors, joint venturers and partners and (d) in the case
of Borrower, the immediate family members, including spouses and lineal
descendants of individuals who are Affiliates of Borrower. For the purposes of
this definition, "control" of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise; provided, however, that the term "Affiliate" shall specifically
exclude Agent and each Lender.
 
"Agent" means GE Capital in its capacity as Agent for Lenders or its successor
appointed pursuant to Section 9.7.
 
"Agreement" means the Original Credit Agreement, as amended and restated by the
Amended and Restated Credit Agreement dated as of July 3, 2006 by and among
Borrower, the other Credit Parties party thereto, GE Capital, as Agent and
Lender and the other Lenders from time to time party thereto, as the same may be
amended, supplemented, restated or otherwise modified from time to time.
 
"Amendment and Joinder Agreements" means the Amendment and Joinder to Pledge
Agreement, the Amendment and Joinder to Security Agreement and the Amendment and
Joinder to Subsidiary Guaranty.
 
"Amendment and Joinder to Pledge Agreement" means the Amendment and Joinder to
Pledge Agreement dated as of the Restatement Closing Date executed by Borrower
and each other Credit Party that is a signatory thereto in favor of Agent, on
behalf of itself and Lenders.

A-2

--------------------------------------------------------------------------------


 
"Amendment and Joinder to Security Agreement" means the Amendment and Joinder to
Security Agreement dated as of the Restatement Closing Date executed by Borrower
and each other Credit Party that is a signatory thereto in favor of Agent, on
behalf of itself and Lenders.
 
"Agreement and Joinder to Subsidiary Guaranty" means the Amendment and Joinder
to Subsidiary Guaranty dated as of the Restatement Closing Date executed by each
Credit Party that is a signatory thereto in favor of Agent, on behalf of itself
and Lenders.
 
"Appendices" has the meaning ascribed to it in the recitals to the Agreement.
 
"Applicable Margins" means collectively the Applicable Revolver Index Margin,
the Applicable Term Loan Index Margin, the Applicable Revolver LIBOR Margin and
the Applicable Term Loan LIBOR Margin.
 
"Applicable Revolver Index Margin" means the per annum interest rate margin from
time to time in effect and payable in addition to the Index Rate applicable to
the Revolving Loan, as determined by reference to Section 1.5(a).
 
"Applicable Revolver LIBOR Margin" means the per annum interest rate from time
to time in effect and payable in addition to the LIBOR Rate applicable to the
Revolving Loan, as determined by reference to Section 1.5(a).
 
"Applicable Term Loan Index Margin" means the per annum interest rate from time
to time in effect and payable in addition to the Index Rate applicable to the
Term Loan, as determined by reference to Section 1.5(a).
 
"Applicable Term Loan LIBOR Margin" means the per annum interest rate from time
to time in effect and payable in addition to the LIBOR Rate applicable to the
Term Loan, as determined by reference to Section 1.5(a).
 
"Asset Sale" has the meaning ascribed to it in Section 6.8.
 
"Assignment Agreement" has the meaning ascribed to it in Section 9.1(a).
 
"Bankruptcy Code" means the provisions of Title 11 of the United States Code, 11
U.S.C. §§ 101 et seq.
 
"Blocked Account" means each deposit account designated as a "Blocked Account"
on Disclosure Schedule (3.19), as amended from time to time in accordance with
paragraph (d) of Annex C.
 
"Borrower" has the meaning ascribed thereto in the preamble to the Agreement.

A-3

--------------------------------------------------------------------------------


 
"Borrowing Availability" means as of any date of determination the Maximum
Amount less the sum of (i) the Revolving Loan and Swing Line Loan then
outstanding and (ii) the Reserves as then in effect.
 
"Brindlee Holdings" means Brindlee Holdings LLC, a Delaware limited liability
company.
 
"Business Day" means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of New York and in
reference to LIBOR Loans shall mean any such day that is also a LIBOR Business
Day.
 
"Capital Lease" means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.
 
"Capital Lease Obligation" means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet (excluding the footnotes
thereto) of such lessee in respect of such Capital Lease.
 
"Cash Management Systems" has the meaning ascribed to it in Section 1.8.
 
"CERCLA" has the meaning ascribed to it in the definition of Environmental Laws.
 
"Change of Control" means any of the following: (a) any person or group of
persons (within the meaning of the Securities Exchange Act of 1934), other than
Permitted Holders, shall have acquired beneficial ownership (within the meaning
of Rule 13d-3 promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934) of 50% or more of the issued and outstanding
shares of capital Stock of Borrower having the right to vote for the election of
directors of Borrower under ordinary circumstances; (b) during any period of
twelve consecutive calendar months, individuals who at the beginning of such
period constituted the board of directors of Borrower (together with any new
directors whose election by the board of directors of Borrower or whose
nomination for election by the Stockholders of Borrower was approved by a vote
of at least a majority of the directors then still in office who either were
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason other than death or
disability to constitute a majority of the directors then in office; (c)
Borrower ceases to own and control all of the economic and voting rights
associated with all of the outstanding capital Stock of any of its Subsidiaries;
or (d) a "change of control" or similar event shall occur as provided in any
Subordinated Debt Document and, on and after the execution, delivery and/or
Incurrence thereof, or any other agreement governing or evidencing any other
material Indebtedness of Borrower.

A-4

--------------------------------------------------------------------------------


 
"Charges" means all federal, state, county, city, municipal, local, foreign or
other governmental taxes (including taxes owed to the PBGC at the time due and
payable), levies, assessments, charges or claims upon or relating to (a) the
Collateral, (b) the Obligations, (c) the employees, payroll, income or gross
receipts of any Credit Party, (d) any Credit Party's ownership or use of any
properties or other assets, or (e) any other aspect of any Credit Party's
business.
 
"Chattel Paper" means any "chattel paper," as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by any
Credit Party, wherever located.
 
"Closing Checklist" means the schedule, including all appendices, exhibits or
schedules thereto, listing certain documents and information to be delivered in
connection with the Agreement, the other Loan Documents and the transactions
contemplated thereunder, substantially in the form attached hereto as Annex D.
 
"Code" means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, Agent's or any Lender's Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term "Code" shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.
 
"Collateral" means the property covered by the Security Agreement, the
Mortgages, the Pledge Agreements and the other Collateral Documents and any
other property, real or personal, tangible or intangible, now existing or
hereafter acquired, that may at any time be or become subject to a security
interest or Lien in favor of Agent, on behalf of itself and Lenders, to secure
the Obligations.
 
"Collateral Documents" means the Security Agreement, the Pledge Agreements, the
Guaranties, the Mortgages, the Patent Security Agreement, the Trademark Security
Agreement, the Copyright Security Agreement, the Omnibus Reaffirmation Agreement
and all similar agreements entered into guaranteeing payment of, or granting a
Lien upon property as security for payment of, the Obligations.
 
"Collateral Reports" means the reports with respect to the Collateral referred
to in Annex F.
 
"Collection Account" means that certain account of Agent, account number
502-328-54 in the name of Agent at Deutsche Bank Trust Company Americas in New
York, New York ABA No. 021 001 033, or such other account as may be specified in
writing by Agent as the "Collection Account."

A-5

--------------------------------------------------------------------------------


 
"Commitment Termination Date" means the earliest of (a) July 3, 2011, (b) the
date of termination of Lenders' obligations to make Advances or permit existing
Loans to remain outstanding pursuant to Section 8.2(b), and (c) the date of
indefeasible prepayment in full by Borrower of the Loans and the permanent
reduction of the Commitments to zero dollars ($0).
 
"Commitments" means (a) as to any Lender, the aggregate of such Lender's
Revolving Loan Commitment (including without duplication the Swing Line Lender's
Swing Line Commitment as a subset of its Revolving Loan Commitment) and Total
Term Loan Commitment as set forth on Annex J to the Agreement or in the most
recent Assignment Agreement executed by such Lender and (b) as to all Lenders,
the aggregate of all Lenders' Revolving Loan Commitments (including without
duplication the Swing Line Lender's Swing Line Commitment as a subset of its
Revolving Loan Commitment) and Total Term Loan Commitments, which aggregate
commitment shall be One Hundred Thirty-Five Million Dollars ($135,000,000) on
the Restatement Closing Date, as to each of clauses (a) and (b), as such
Commitments may be reduced, amortized or adjusted from time to time in
accordance with the Agreement.
 
"Communications Laws" means, collectively, (i) the Communications Act of 1934,
as amended, and the rules, orders, regulations and other applicable requirements
of the FCC promulgated thereunder, as from time to time in effect and applicable
to the Telecommunications Business; (ii) the Copyright Act of 1976, as amended,
and the rules, orders, regulations and other applicable requirements of the
Copyright Office promulgated thereunder, as from time to time in effect and
applicable to the Telecommunications Business; (iii) the laws of any state
governing or regulating the provision of any telecommunications services offered
as part of the Telecommunications Business; (iv) the rules, orders, regulations
and other applicable requirements of any PUC as from time to time in effect and
applicable to the Telecommunications Business; and (v) the ordinances, rules,
orders, regulations agreements and other applicable requirements of any
Franchising Authority as from time to time in effect and applicable to the
Telecommunications Business.
 
"Communications License" means any license, authorization, certification, waiver
or permit required from the FCC, any PUC, any Franchising Authority or any other
relevant Governmental Authority acting under applicable law or regulations
pertaining to or regulating the Telecommunications Business of the Credit
Parties, including any FCC License, any PUC Authorization and any Franchise.
 
"Compliance Certificate" has the meaning ascribed to it in Annex E.
 
"Condemnation" means any taking of Property, or any part thereof or interest
therein, for public or quasi-public use under the power of eminent domain, by
reason of any public improvement or condemnation proceeding, or in any other
manner.

A-6

--------------------------------------------------------------------------------


 
"Consolidated Capital Expenditures" means, with respect to the Credit Parties,
all expenditures (by the expenditure of cash or the Incurrence of Indebtedness)
by the Credit Parties during any measuring period for any fixed assets or
improvements or for replacements, substitutions or additions thereto, that have
a useful life of more than one year and that are required to be capitalized
under GAAP. Notwithstanding anything to the contrary contained above or
otherwise required by GAAP, to the extent the amount of Consolidated Capital
Expenditures is to be determined for purposes of calculating Consolidated Fixed
Charges for any period ending on or prior to the first anniversary of the
Restatement Closing Date, Consolidated Capital Expenditures shall be deemed to
equal the product of the aggregate amount of Consolidated Capital Expenditures
for the period commencing on the Restatement Closing Date and ending on the
applicable date of determination, in each case multiplied by a fraction, the
numerator of which is twelve (12) and the denominator of which is the number of
full months occurring since July 1, 2006.
 
"Consolidated Depreciation and Amortization Expense" means with respect to the
Credit Parties for any period, the total amount of depreciation and amortization
expense of the Credit Parties for such period on a consolidated basis and
otherwise determined in accordance with GAAP.
 
"Consolidated EBITDA" means, with respect to the Credit Parties for any period,
Consolidated Net Income for such period plus, without duplication: (i) taxes
paid and provision for taxes based on income or profits of the Credit Parties
for such period to the extent such taxes or provision for taxes were deducted in
computing Consolidated Net Income, plus (ii) Consolidated Interest Expense for
such period to the extent the same was deducted in computing Consolidated Net
Income, plus (iii) Consolidated Depreciation and Amortization Expense for such
period to the extent such Consolidated Depreciation and Amortization Expense was
deducted in computing Consolidated Net Income, plus (iv) any non-recurring fees,
expenses or charges related to any Securities Offering, any Investment permitted
pursuant to Section 6.2, acquisition or Indebtedness permitted to be Incurred by
the Agreement (in each case, whether or not successful), deducted in such period
in computing Consolidated Net Income, plus (v) the amount of annual management
and advisory fees and related expenses paid to Seaport Capital deducted in such
period in computing Consolidated Net Income during any period prior to the
Original Closing Date, plus (vi) any other non-cash charges reducing
Consolidated Net Income for such period (excluding any such charge which
requires an accrual of, or cash reserve for, anticipated cash charges for any
future period). Notwithstanding the foregoing, the provision for taxes based on
the income or profits of, and the depreciation and amortization of, a Subsidiary
of Borrower shall be added to Consolidated Net Income to compute Consolidated
EBITDA only to the extent (and in the same proportion) that the Net Income of
such Subsidiary was included in calculating Consolidated Net Income and only if
a corresponding amount would be permitted at the date of determination to be
paid as a dividend to Borrower by such Subsidiary without prior approval (that
has not been obtained), pursuant to the terms of its charter and all agreements,
instruments, judgments, decrees, orders, statutes, rules and governmental
regulations applicable to such Subsidiary or its stockholders. Notwithstanding
anything to the contrary contained above or otherwise required by GAAP, to the
extent Consolidated EBITDA is to be determined (i) for the four Fiscal Quarters
ending on March 31, 2006, Consolidated EBITDA for such Fiscal Quarters shall be
as set forth on Schedule A-1, or (ii) for any other period that includes any of
the Fiscal Quarters ending on September 30, 2005, December 31, 2005, March 31,
2006 and June 30, 2006, Consolidated EBITDA for such Fiscal Quarters shall be as
set forth on Schedule A-2. 
 
A-7

--------------------------------------------------------------------------------


 
"Consolidated Fixed Charges" means, with respect to the Credit Parties for any
fiscal period, (a) the aggregate of all Consolidated Interest Expense during
such period (excluding any PIK Amounts Incurred during such period), plus (b)
scheduled payments of principal with respect to Indebtedness of the Credit
Parties during such period (excluding any such payments of principal made prior
to the Restatement Closing Date), plus (c) Consolidated Capital Expenditures
during such period (other than Consolidated Capital Expenditures to the extent
financed with equity proceeds, asset sale proceeds, insurance or condemnation
proceeds or Indebtedness), plus (d) all Taxes paid in cash during such period
(excluding any such Taxes paid in cash to the extent the same constitute Taxes
of the Mid-Maine Entities paid in cash during such period that are properly
allocable to periods prior to the Restatement Closing Date); provided, however,
that in connection with payments described:
 
(I) in clause (b) of this definition, to the extent such payments constitute
scheduled payments of principal made during the period commencing on the
Restatement Closing Date and ending prior to the first anniversary of the
Restatement Closing Date, such scheduled payments shall be deemed to equal the
product of the aggregate amount of such principal payments made during the
period commencing on the Restatement Closing Date and ending on the applicable
date of determination, multiplied by a fraction, the numerator of which is
twelve (12) and the denominator of which is the number of full months occurring
since July 1, 2006; and
 
(II) in clause (d) of this definition, to the extent such Taxes paid in cash
constitute Taxes of the Mid-Maine Entities paid in cash during the period
commencing on the Restatement Closing Date and ending prior to the first
anniversary of the Restatement Closing Date, such Taxes of the Mid-Maine
Entities paid in cash shall be deemed to equal the product of the Monthly
Allocated Tax Amount, multiplied by a fraction, the numerator of which is twelve
(12) and the denominator of which is the number of full months occurring since
July 1, 2006. For purposes of this clause (II), "Monthly Allocated Tax Amount"
means the product of (A) the aggregate amount of Taxes of the Mid-Maine Entities
(x) properly allocable to periods on or after the Restatement Closing Date and
(y) paid in cash by or for the account of the Mid-Maine Entities during the
period commencing on the Restatement Closing Date and ending on the applicable
date of determination (the "Post Restatement Date MM Taxes") divided by the
number of days after the Restatement Date for which all such Post Restatement
Date MM Taxes are properly allocable multiplied by (B) 30.
 
"Consolidated Fixed Charge Coverage Ratio" means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of four
consecutive Fiscal Quarters most recently ended on or prior to such date to (b)
Consolidated Fixed Charges for such period.
 
A-8

--------------------------------------------------------------------------------



"Consolidated Interest Expense" means, with respect to the Credit Parties for
any period, consolidated interest expense of the Credit Parties for such period,
to the extent such expense was deducted in computing Consolidated Net Income,
determined on a consolidated basis and otherwise determined in accordance with
GAAP, plus, to the extent not included in such consolidated interest expense,
and to the extent Incurred by any Credit Party, without duplication: (i)
interest expense attributable to leases constituting part of a Sale/Leaseback
Transaction and/or Capital Lease Obligations, (ii) amortization of debt discount
and debt issuance cost, (iii) capitalized interest (including, for the avoidance
of doubt, any PIK Amounts), (iv) non-cash interest expense, (v) commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers' acceptance financing, (vi) net costs associated with Hedging
Obligations (including amortization of fees), (vii) interest Incurred in
connection with Investments in discontinued operations, (viii) interest in
respect of Indebtedness of any other Person to the extent such Indebtedness is
guaranteed by any Credit Party, but only to the extent that such interest is
actually paid by any Credit Party, (ix) the earned discount or yield with
respect to the sale of receivables and (x) accrued interest on Subordinated
Debt, whether or not it is deductible for tax purposes (and whether or not it is
deferred). Notwithstanding anything to the contrary contained above or otherwise
required by GAAP, to the extent Consolidated Interest Expense is to be
determined for purposes of calculating Consolidated Fixed Charges for any period
ending on or prior to March 31, 2007, Consolidated Interest Expense shall be
deemed to equal actual Consolidated Interest Expense for the period commencing
on July 1, 2006 and ending on the applicable date of determination, in each case
multiplied by a fraction, the numerator of which is twelve (12) and the
denominator of which is the number of full months occurring since July 1, 2006.
 
"Consolidated Net Income" means, with respect to the Credit Parties for any
period, the aggregate of the Net Income of the Credit Parties for such period,
on a consolidated basis; provided, however, that: (i) any net after-tax
extraordinary gains or losses (less all fees and expenses relating thereto)
shall be excluded; (ii) any increase in amortization or depreciation resulting
from purchase accounting in relation to any acquisition that is consummated
after the Closing Date, net of taxes, shall be excluded; (iii) the Net Income
for such period shall not include the cumulative effect of a change in
accounting principles during such period; (iv) any net after-tax income or loss
from discontinued operations and any net after-tax gains or losses on disposal
of discontinued operations shall be excluded; (v) any net after-tax gains or
losses (less all fees and expenses relating thereto) attributable to asset
dispositions other than in the ordinary course of business (as determined in
good faith by the Board of Directors) shall be excluded; (vi) the Net Income for
such period of any Person that is not a Subsidiary of Borrower, or that is
accounted for by the equity method of accounting, shall be included only to the
extent of the amount of dividends or distributions or other payments paid in
cash (or to the extent converted into cash) to Borrower or a Subsidiary thereof
in respect of such period; (vii) the Net Income for such period of any
Subsidiary shall be excluded to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of its Net Income is not
at the date of determination permitted without any prior governmental approval
(which has not been obtained) or, directly or indirectly, by the operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary or its
stockholders, unless such restrictions with respect to the payment of dividends
or in similar distributions have been legally waived; provided that the net loss
of any such Subsidiary shall be included; (viii) any non-cash compensation
expenses realized for grants of performance shares, stock options or other stock
awards to officers, directors and employees of Borrower or any Subsidiary shall
be excluded and (ix) any non-cash impairment charges resulting from the
application of Statement of Financial Accounting Standards No. 142 shall be
excluded.
 
A-9

--------------------------------------------------------------------------------



"Consolidated Senior Leverage Ratio" means, as of any date of determination, the
ratio of (a) the outstanding amount of Consolidated Senior Secured Debt as of
such date to (b) Consolidated EBITDA for the period of four consecutive Fiscal
Quarters most recently ended on or prior to such date.
 
"Consolidated Senior Secured Debt" means, as of any date of determination, the
sum of (i) the outstanding principal amount of the Loans hereunder, plus (ii)
the aggregate stated balance sheet amount of all Capital Lease Obligations of
the Credit Parties on a consolidated basis, and (iii) any other secured
Indebtedness of the Credit Parties on a consolidated basis.
 
"Consolidated Total Debt" means, as of any date of determination, without
duplication, the sum of (a) the aggregate stated balance sheet amount of all
Indebtedness of the Credit Parties on a consolidated basis, including the
outstanding principal amount of Consolidated Senior Secured Debt and the
Subordinated Notes, (b) the stated amount of all reimbursement and other
obligations of the Credit Parties with respect to letters of credit, bankers'
acceptances, bank guaranties, surety bonds and similar instruments, whether or
not matured, and (c) the aggregate stated balance sheet amount or the stated
amount of all Guaranteed Indebtedness (except Guaranteed Indebtedness with
respect to which the primary obligation is not itself Indebtedness) as to the
Credit Parties on a consolidated basis.
 
"Consolidated Total Leverage Ratio" means, as of any date of determination, the
ratio of (a) the outstanding amount of Consolidated Total Debt as of such date
to (b) Consolidated EBITDA for the Test Period most recently ended on or prior
to such date.
 
"Contracts" means all "contracts," as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, in any event, including all
contracts, undertakings, or agreements (other than rights evidenced by Chattel
Paper, Documents or Instruments) in or under which any Credit Party may now or
hereafter have any right, title or interest, including any agreement relating to
the terms of payment or the terms of performance of any Account.
 
"Control Letter" means a letter agreement between Agent and (i) the issuer of
uncertificated securities with respect to uncertificated securities in the name
of any Credit Party, (ii) a securities intermediary with respect to securities,
whether certificated or uncertificated, securities entitlements and other
financial assets held in a securities account in the name of any Credit Party or
(iii) a futures commission merchant or clearing house, as applicable, with
respect to commodity accounts and commodity contracts held by any Credit Party,
whereby, among other things, the issuer, securities intermediary or futures
commission merchant disclaims any security interest in the applicable financial
assets, acknowledges the Lien of Agent, on behalf of itself and Lenders, on such
financial assets, and agrees to follow the instructions or entitlement orders of
Agent without further consent by the affected Credit Party.
 
A-10

--------------------------------------------------------------------------------



"Copyright License" means any and all rights now owned or hereafter acquired by
any Credit Party under any written agreement granting any right to use any
Copyright or Copyright registration.
 
"Copyright Office" means the United States Copyright Office or any similar
office or agency of the United States, any state or territory thereof, or any
other country or any political subdivision thereof.
 
"Copyright Security Agreements" means the Copyright Security Agreements made in
favor of Agent, on behalf of itself and Lenders, by each applicable Credit
Party.
 
"Copyrights" means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all copyrights and General Intangibles of like
nature (whether registered or unregistered), all registrations and recordings
thereof, and all applications in connection therewith, including all
registrations, recordings and applications in any Copyright Office and (b) all
reissues, extensions or renewals thereof.
 
"Credit Parties" means Borrower and each of its Subsidiaries.
 
"Debt Issuance" means the Incurrence by any Credit Party of any Indebtedness.
 
"Default" means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.
 
"Deferred Interest" means accrued interest (including interest on Deferred
Interest) on the IDS Subordinated Notes or any other Subordinated Debt for any
period the payment of which is deferred pursuant to the applicable IDS
Subordinated Notes Indenture or other applicable Additional Subordinated Debt
Document.
 
"Deposit Accounts" means all "deposit accounts" as such term is defined in the
Code, now or hereafter held in the name of any Credit Party.
 
"Disbursement Account" means each deposit account designated as a "Disbursement
Account" on Disclosure Schedule (3.19), as amended from time to time in
accordance with paragraph (d) of Annex C.
 
"Disclosure Schedules" means the Schedules prepared by Borrower and denominated
as Disclosure Schedules (1.4) through (6.16) in the Index to the Agreement.
 
A-11

--------------------------------------------------------------------------------



"Disposition" means (i) any sale, assignment, lease, transfer or other
disposition (including any Sale/Leaseback Transaction or any sale of any of
Stock of any Subsidiary of Borrower) of any Property by any Credit Party to any
other Person and/or (ii) any casualty to any Property or any Condemnation. The
term Disposition shall not include any Debt Issuance or Stock Issuance.
 
"Disqualified Stock" means, with respect to any Person, any Stock of such Person
which, by its terms (or by the terms of any security into which it is
convertible or for which it is redeemable or exchangeable), or upon the
happening of any event: (i) matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise; (ii) is convertible or exchangeable for
Indebtedness or Disqualified Stock; or (iii) is redeemable at the option of the
holder thereof, in whole or in part, in each case prior to the first anniversary
of the maturity date of the Initial IDS Subordinated Notes issued on the
Original Closing Date; provided, however, that only the portion of Stock which
so matures or is mandatorily redeemable, is so convertible or exchangeable or is
so redeemable at the option of the holder thereof prior to such first
anniversary shall be deemed to be Disqualified Stock; provided further, however,
that if such Stock is issued to any employee or to any plan for the benefit of
employees of Borrower or its Subsidiaries or by any such plan to such employees,
such Stock shall not constitute Disqualified Stock solely because it may be
required to be repurchased by Borrower in order to satisfy applicable statutory
or regulatory obligations or as a result of such employee's termination, death
or disability. Notwithstanding any provision to the contrary herein, Borrower's
Class B common stock that is exchangeable for Initial IDS-Linked Subordinated
Notes shall not be Disqualified Stock. In addition, notwithstanding clause (iii)
of this definition, any Stock that would constitute Disqualified Stock solely
because the holders thereof have the right to require Borrower to repurchase
such Stock upon the occurrence of a change of control or an asset sale shall not
constitute Disqualified Stock if the terms of such Stock provide that Borrower
may not repurchase or redeem any such Stock pursuant to such provisions unless
such repurchase or redemption complies with Section 6.14.
 
"Distributable Cash" means, as of any specified date, an amount of cash equal to
the remainder of:
 

 
(a)
Consolidated EBITDA for the period (taken as one accounting period) from January
1, 2005 through the end of the Fiscal Quarter most recently ended prior to such
specified date (for these purposes, the subject period), less 

 

 
(b)
the sum of:

 
(i) Consolidated Interest Expense (exclusive of original issue discount
amortization, non-cash interest expense (including any PIK Amounts) and current
and deferred interest payable with respect to the Subordinated Debt) for such
subject period;
 
A-12

--------------------------------------------------------------------------------



(ii) any mandatory prepayment during such subject period that results in a
permanent reduction to the principal amount (or commitments under a revolving
facility) of Indebtedness payable under the Loan Documents prior to its
scheduled maturity (to the extent not included in clause (i) above) for such
subject period (other than any mandatory prepayment pursuant to Section
1.3(b)(ii), (iii) or (vi)); provided that if such Indebtedness is Incurred in
any such period that replaces such Indebtedness previously prepaid or
commitments under a revolving facility are increased to previous levels, which
prepayment (or reduction in commitments under a revolving credit facility)
resulted in a reduction to Distributable Cash pursuant to this clause,
Distributable Cash shall be increased by an amount up to such previous
reduction;
 
(iii) Consolidated Capital Expenditures made in cash during such subject period
(except to the extent financed with (x) an Incurrence of Indebtedness, until
such Indebtedness is repaid, (y) equity proceeds or (z) insurance proceeds)
minus Net Cash Proceeds (except to the extent such Net Cash Proceeds is included
in Consolidated EBITDA) of any Disposition applied during such subject period
pursuant to the IDS Subordinated Notes Indenture and this Agreement to finance
such Consolidated Capital Expenditures; and
 
(iv) consolidated cash income Tax expense of the Credit Parties for income Taxes
paid in cash during such subject period minus cash income tax refunds received
by any of the Credit Parties during such subject period;
 
provided, however, that amounts shall be included in this clause (b) for any
period only to the extent not duplicative of any cost or expense which is
reflected in Consolidated Net Income for such period and which has not been
added back to Net Income in calculating Consolidated EBITDA for such period. 
 
"Dividend Suspension Period" means, with respect to any period (for these
purposes, the "subject period") consisting of one or more consecutive,
four-Fiscal Quarter periods of Borrower as of the end of which either (a) the
Consolidated Fixed Charge Coverage Ratio is less than 1.14 to 1.00 or (b) the
Consolidated Senior Leverage Ratio is greater than 3.80 to 1.00, the period
commencing on the date Borrower is required to deliver a Compliance Certificate
pursuant to Section 4.1 in respect of the first such four-Fiscal Quarter period
in such subject period and ending on date on which Borrower delivers a
Compliance Certificate pursuant to Section 4.1 in respect of the last Fiscal
Quarter of Borrower in such subject period.
 
"Documents" means any "documents," as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located.
 
"Dollars" or "$" means lawful currency of the United States of America.
 
"Environmental Laws" means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules and regulations, now or hereafter in
effect, and any applicable judicial or administrative interpretation thereof,
including any applicable judicial or administrative order, consent decree, order
or judgment, imposing liability or standards of conduct for or relating to the
regulation and protection of human health, safety, the environment and natural
resources (including ambient air, surface water, groundwater, wetlands, land
surface or subsurface strata, wildlife, aquatic species and vegetation).
Environmental Laws include the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980 (42 U.S.C. §§ 9601 et seq.) ("CERCLA");
the Hazardous Materials Transportation Authorization Act of 1994 (49 U.S.C. §§
5101 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.
§§ 136 et seq.); the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.); the
Toxic Substance Control Act (15 U.S.C. §§ 2601 et seq.); the Clean Air Act (42
U.S.C. §§ 7401 et seq.); the Federal Water Pollution Control Act (33 U.S.C. §§
1251 et seq.); the Occupational Safety and Health Act (29 U.S.C. §§ 651 et
seq.); and the Safe Drinking Water Act (42 U.S.C. §§ 300(f) et seq.), and any
and all regulations promulgated thereunder, and all analogous state, local and
foreign counterparts or equivalents and any transfer of ownership notification
or approval statutes.
 
A-13

--------------------------------------------------------------------------------



"Environmental Liabilities" means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, including any arising under
or related to any Environmental Laws, Environmental Permits, or in connection
with any Release or threatened Release or presence of a Hazardous Material
whether on, at, in, under, from or about or in the vicinity of any real or
personal property.
 
"Environmental Permits" means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.
 
"Equipment" means all "equipment," as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located and, in any
event, including all such Credit Party's machinery and equipment, including
processing equipment, conveyors, machine tools, data processing and computer
equipment, including embedded software and peripheral equipment and all
engineering, processing and manufacturing equipment, office machinery,
furniture, materials handling equipment, tools, attachments, accessories,
automotive equipment, trailers, trucks, forklifts, molds, dies, stamps, motor
vehicles, rolling stock and other equipment of every kind and nature, trade
fixtures and fixtures not forming a part of real property, together with all
additions and accessions thereto, replacements therefor, all parts therefor, all
substitutes for any of the foregoing, fuel therefor, and all manuals, drawings,
instructions, warranties and rights with respect thereto, and all products and
proceeds thereof and condemnation awards and insurance proceeds with respect
thereto.
 
A-14

--------------------------------------------------------------------------------



"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.
 
"ERISA Affiliate" means, with respect to any Credit Party, any trade or business
(whether or not incorporated) that, together with such Credit Party, are treated
as a single employer within the meaning of Sections 414(b), (c), (m) or (o) of
the IRC.
 
"ERISA Event" means, with respect to any Credit Party or any ERISA Affiliate,
(a) any event described in Section 4043(c) of ERISA with respect to a Title IV
Plan; (b) the withdrawal of any Credit Party or ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal (within the meaning of Section 4203 or 4205 of
ERISA) of any Credit Party or any ERISA Affiliate from any Multiemployer Plan;
(d) the filing of a notice of intent to terminate a Title IV Plan or the
treatment of a plan amendment as a termination under Section 4041 of ERISA; (e)
the institution of proceedings to terminate a Title IV Plan or Multiemployer
Plan by the PBGC; (f) the failure by any Credit Party or ERISA Affiliate to make
when due required contributions to a Multiemployer Plan or Title IV Plan unless
such failure is cured within thirty (30) days; (g) any other event or condition
that could reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Title IV Plan or Multiemployer Plan or for the imposition of liability under
Section 4069 or 4212(c) of ERISA; (h) the termination of a Multiemployer Plan
under Section 4041A of ERISA or the reorganization or insolvency of a
Multiemployer Plan under Section 4241 or 4245 of ERISA; or (i) the loss of a
Qualified Plan's qualification or tax exempt status; or (j) the termination of a
Plan described in Section 4064 of ERISA.
 
"ESOP" means a Plan that is intended to satisfy the requirements of Section
4975(e)(7) of the IRC.
 
"Event of Default" has the meaning ascribed to it in Section 8.1.
 
"Excess Cash" means, as of any specified date, an amount equal to the remainder
of (a) Distributable Cash for the period (taken as one accounting period) from
January 1, 2005 through the end of the Fiscal Quarter most recently ended prior
to such specified date (for these purposes, the subject period), less (b) the
sum of cash interest payments (except for payments made pursuant to Section
6.14(m)) made by Borrower in respect of the Subordinated Debt during such
subject period and on such specified date.
 
"Excluded Account" means each deposit account designated as an "Excluded
Account" on Disclosure Schedule (3.19), as amended from time to time in
accordance with paragraph (d) of Annex C.
 
"Excluded Debt Issuance Proceeds" means (a) the Net Cash Proceeds from the Debt
Issuance pursuant to the transactions consummated on the Original Closing Date
which constitute Original Related Transactions and which are consummated in
accordance with the Original Related Transactions Documents as they exist on the
Original Closing Date, (b) the Net Cash Proceeds from any Debt Issuance by any
Credit Party that is permitted pursuant to Section 6.3(a)(i), (ii), (iv), (v),
(viii), (x), (xiii) or (xvi), (c) the Net Cash Proceeds from any Debt Issuance
by Borrower that is permitted pursuant to Section 6.3(a)(vii), but only to the
extent that the Net Cash Proceeds therefrom are applied (i) concurrently with
the issuance thereof, to refinance Permitted Additional Subordinated Debt of
Borrower in accordance with Section 6.3(a)(vii) or (ii) not later than 90 days
after any Debt Issuance referred to in this clause (c), the Net Cash Proceeds
therefrom are applied (x) to finance a Permitted Acquisition or (y) to finance
permitted Consolidated Capital Expenditures, and (d) the Net Cash Proceeds from
any Debt Issuance by Borrower that is permitted pursuant to Section 6.3(a)(xv),
but only to the extent that the Net Cash Proceeds therefrom are applied (i)
concurrently with the issuance thereof, to refinance IDS Subordinated Notes of
Borrower in accordance with Section 6.3(a)(xv) or Permitted Additional
Subordinated Debt of Borrower in accordance with Section 6.3(a)(xv) or (ii) not
later than 90 days after any Debt Issuance referred to in this clause (d), the
Net Cash Proceeds therefrom are applied (x) to finance a Permitted Acquisition
or (y) to finance permitted Consolidated Capital Expenditures.
 
A-15

--------------------------------------------------------------------------------



"Excluded Disposition Proceeds" means (I) the Net Cash Proceeds of any
Disposition permitted by Section 6.8(a), (d), (f), (g) (h), (i) or (j), (II) the
Net Cash Proceeds of any Condemnation to the extent the application of such
proceeds is addressed under a Mortgage and (III) the proceeds of casualty
insurance which are addressed under Section 5.4(c).
 


"Excluded Stock Issuance Proceeds" means (a) the Net Cash Proceeds from the
Stock Issuance pursuant to the transactions consummated on the Original Closing
Date which constitute Original Related Transactions and which are consummated in
accordance with the Original Related Transactions Documents, (b) the Net Cash
Proceeds from any Stock Issuance by any Subsidiary of Borrower that is permitted
pursuant to Section 6.5, or (c) the Net Cash Proceeds from any Stock Issuance by
Borrower that is permitted pursuant to Section 6.5, but only to the extent that
not later than 90 days after any such Stock Issuance by Borrower, such Net Cash
Proceeds are applied (i) to finance a Permitted Acquisition, (ii) to finance
permitted Consolidated Capital Expenditures, (iii) to prepay Subordinated Debt
or (iv) to repurchase shares of Borrower’s common stock permitted by Section
6.14(l).
 
"Fair Labor Standards Act" means the Fair Labor Standards Act, 29 U.S.C. §201 et
seq.
 
"Fair Market Value" means, with respect to any asset or property, the price
which could be negotiated in an arm's-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction.
 
"FCC" means the Federal Communications Commission and any successor thereto.
 
A-16

--------------------------------------------------------------------------------



"FCC License" means any Governmental Authorization granted or issued by the FCC.
 
"Federal Funds Rate" means, for any day, a floating rate equal to the federal
funds effective rate publicly quoted from time to time by
The Wall Street Journal as the federal funds "effective rate" (or, if
The Wall Street Journal ceases quoting a federal funds effective rate, the
weighted average of the rates on overnight federal funds transactions among
members of the Federal Reserve System as determined by Agent by reference to the
federal funds rate publicly quoted in a reputable business publication selected
by Agent in good faith, which determination shall be final, binding and
conclusive (absent manifest error)).
 
"Federal Reserve Board" means the Board of Governors of the Federal Reserve
System.
 
"Fee Letters" means the GE Capital Fee Letter and the Lender Fee Letter.
 
"Fees" means any and all fees payable to Agent or any Lender pursuant to the
Agreement or any of the other Loan Documents.
 
"Final Maturity Date" means July 3, 2011.
 
"Financial Covenants" means the financial covenants set forth in Annex G.
 
"Financial Statements" means the consolidated income statements, statements of
cash flows and balance sheets of Borrower delivered in accordance with Section
3.4 and Annex E.
 
"Fiscal Month" means any of the monthly accounting periods of Borrower.
 
"Fiscal Quarter" means any of the quarterly accounting periods of Borrower,
ending on March 31, June 30, September 30 and December 31 of each year.
 
"Fiscal Year" means any of the annual accounting periods of Borrower ending on
December 31 of each year.
 
"Fixtures" means all "fixtures" as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party.
 
"Franchise" means an initial Governmental Authorization or renewal thereof
issued by a Franchising Authority which authorizes the acquisition, ownership,
construction or operation of a cable television system.
 
"Franchising Authority" means any Governmental Authority authorized by any
federal, state or local law to grant a Franchise or to exercise jurisdiction
over the rates or services provided by a cable television system pursuant to a
Franchise or over Persons holding a Franchise.
 
A-17

--------------------------------------------------------------------------------



"GAAP" means generally accepted accounting principles in the United States of
America, consistently applied, as such term is further defined in Annex G to the
Agreement.
 
"GE Capital" means General Electric Capital Corporation, a Delaware corporation.
 
"GE Capital Fee Letter" means that certain letter, dated as of May 2, 2006,
between GE Capital and Borrower with respect to certain fees to be paid from
time to time by Borrower to GE Capital.
 
"General Intangibles" means "general intangibles," as such term is defined in
the Code, now owned or hereafter acquired by any Credit Party, including all
right, title and interest that such Credit Party may now or hereafter have in or
under any Contract, all payment intangibles, customer lists, Licenses,
Copyrights, Trademarks, Patents, and all applications therefor and reissues,
extensions or renewals thereof, rights in Intellectual Property, interests in
partnerships, joint ventures and other business associations, licenses, permits,
copyrights, trade secrets, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials and records, goodwill
(including the goodwill associated with any Trademark or Trademark License), all
rights and claims in or under insurance policies (including insurance for fire,
damage, loss and casualty, whether covering personal property, real property,
tangible rights or intangible rights, all liability, life, key man and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit, checking and other bank accounts, rights to receive
tax refunds and other payments, rights to receive dividends, distributions,
cash, Instruments and other property in respect of or in exchange for pledged
Stock and Investment Property, rights of indemnification, all books and records,
correspondence, credit files, invoices and other papers, including without
limitation all tapes, cards, computer runs and other papers and documents in the
possession or under the control of such Credit Party or any computer bureau or
service company from time to time acting for such Credit Party, and any and all
Governmental Authorizations to the extent permitted by applicable law.
 
"Goods" means any "goods" as defined in the Code, now owned or hereafter
acquired by any Credit Party, wherever located, including embedded software to
the extent included in "goods" as defined in the Code, manufactured homes,
standing timber that is cut and removed for sale and unborn young of animals.
 
"Governmental Authority" means any nation or government, any state or other
political subdivision thereof, and any agency, department, court, central bank
or other entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government (including, without
limitation, the FCC, any PUC and any Franchising Authority).
 
A-18

--------------------------------------------------------------------------------



"Governmental Authorization" means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any material filing, qualification or registration with, any Governmental
Authority, including any Communications License.
 
"Grantor" has the meaning ascribed to it in the Security Agreement.
 
"Guaranteed Indebtedness" means, as to any Person, any obligation of such Person
guaranteeing, providing comfort or otherwise supporting any Indebtedness, lease,
dividend, or other obligation ("primary obligation") of any other Person (the
"primary obligor") in any manner, including any obligation or arrangement of
such Person to (a) purchase or repurchase any such primary obligation,
(b) advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor, (c) purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (d) protect the beneficiary of such arrangement from loss (other
than product warranties given in the ordinary course of business) or
(e) indemnify the owner of such primary obligation against loss in respect
thereof. The amount of any Guaranteed Indebtedness at any time shall be deemed
to be an amount equal to the lesser at such time of (x) the stated or
determinable amount of the primary obligation in respect of which such
Guaranteed Indebtedness is incurred and (y) the maximum amount for which such
Person may be liable pursuant to the terms of the instrument embodying such
Guaranteed Indebtedness, or, if not stated or determinable, the maximum
reasonably anticipated liability (assuming full performance) in respect thereof.
 
"Guaranties" means, collectively, the Subsidiary Guaranty and any other guaranty
executed by any Guarantor in favor of Agent and Lenders in respect of the
Obligations.
 
"Guarantor" means each Credit Party (other than Borrower and the PUC Restricted
Subsidiaries) and each other Person, if any, that (i) executes a guaranty or
other similar agreement in favor of Agent, for itself and the ratable benefit of
Lenders, in connection with the transactions contemplated by the Agreement, or
(ii) becomes a "Guarantor" under the Subsidiary Guaranty by the execution of a
Joinder Agreement.
 
"Hazardous Material" means any substance, material or waste that is regulated
by, or forms the basis of liability now or hereafter under, any Environmental
Laws, including any material or substance that is (a) defined as a "solid
waste," "hazardous waste," "hazardous material," "hazardous substance,"
"extremely hazardous waste," "restricted hazardous waste," "pollutant,"
"contaminant," "hazardous constituent," "special waste," "toxic substance" or
other similar term or phrase under any Environmental Laws, or (b) petroleum or
any fraction or by-product thereof, asbestos, polychlorinated biphenyls (PCB's),
or any radioactive substance.
 
A-19

--------------------------------------------------------------------------------



"Hedging Obligations" means, with respect to any Person, the obligations of such
Person under: (i) currency exchange, interest rate or commodity swap agreements,
currency exchange, interest rate or commodity cap agreements and currency
exchange, interest rate or commodity collar agreements; and (ii) other
agreements or arrangements designed to protect such Person against fluctuations
in currency exchange, interest rates or commodity prices.
 
"Holding Companies" means each of Borrower, Brindlee Holdings, Hopper Holding,
Mid-Missouri Holding, Page and Kiser Communications and Mid-Maine Holdco.
 
"Hopper Holding" means Hopper Holding Company, Inc., an Alabama corporation.
 
"IDS Payment Date" means the 30th day of each March, June, September and
December (or, if such day is not a Business Day, the first Business Day
following such day) commencing March 30, 2005.
 
"IDS Securities" means Initial IDS Securities and Subsequent IDS Securities.
 
"IDS Subordinated Notes" means (i) the Initial IDS Subordinated Notes and (ii)
any Subsequent IDS Subordinated Notes.
 
"IDS Subordinated Notes Documents" means the Initial IDS Subordinated Notes
Documents and any Subsequent IDS Subordinated Notes Documents.
 
"IDS Subordinated Notes Indenture" means (i) the Initial IDS Subordinated Notes
Indenture and (ii) the Subsequent IDS Subordinated Notes Indenture.
 
"Imagination" means Imagination, Inc., a Missouri corporation.
 
"Incur" means issue, assume, guarantee, incur or otherwise become liable for;
provided, however, that any Indebtedness or Stock of a Person existing at the
time such Person becomes a Subsidiary (whether by merger, consolidation,
acquisition or otherwise) shall be deemed to be Incurred by such Person at the
time it becomes a Subsidiary.
 
"Indebtedness" means, with respect to any Person: (i) the principal and premium
(if any) of any indebtedness of such Person, whether or not contingent: (a) in
respect of borrowed money, (b) evidenced by bonds, notes, debentures or similar
instruments or letters of credit or bankers' acceptances (or, without
duplication, reimbursement agreements in respect thereof), (c) representing the
deferred and unpaid purchase price of any property, which purchase price is due
more than six months after the date of placing the property in service or taking
delivery and title thereto, (d) in respect of Capital Lease Obligations or (e)
representing any Hedging Obligations, if and to the extent that any of the
foregoing Indebtedness (other than letters of credit and Hedging Obligations)
would appear as a liability on a balance sheet (excluding the footnotes thereto)
of such Person prepared in accordance with GAAP; (ii) to the extent not
otherwise included, any Guaranteed Indebtedness as to such Person (other than by
endorsement of negotiable instruments for collection in the ordinary course of
business and other than Guaranteed Indebtedness with respect to which the
primary obligation is not itself Indebtedness); and (iii) to the extent not
otherwise included, Indebtedness of another Person secured by a Lien on any
asset owned by such Person (whether or not such Indebtedness is assumed by such
Person); provided, however, that the amount of such Indebtedness will be the
lesser of (a) the Fair Market Value of such asset at such date of determination
and (b) the amount of such Indebtedness of such other Person; provided, further,
that any obligation of Borrower or any Subsidiary in respect of account credits
to participants under the LTIP or any successor or similar compensation plan,
shall be deemed not to constitute Indebtedness.
 
A-20

--------------------------------------------------------------------------------



"Indemnified Liabilities" has the meaning ascribed to it in Section 1.13.
 
"Indemnified Person" has the meaning ascribed to it in Section 1.13.
 
"Index Rate" means, for any day, a floating rate equal to the higher of (i) the
rate publicly quoted from time to time by The Wall Street Journal as the "prime
rate" (or, if The Wall Street Journal ceases quoting a prime rate, the highest
per annum rate of interest published by the Federal Reserve Board in Federal
Reserve statistical release H.15 (519) entitled "Selected Interest Rates" as the
Bank prime loan rate or its equivalent), and (ii) the Federal Funds Rate plus 50
basis points per annum. Each change in any interest rate provided for in the
Agreement based upon the Index Rate shall take effect at the time of such change
in the Index Rate.
 
"Index Rate Loan" means a Loan or portion thereof bearing interest by reference
to the Index Rate.
 
"Initial IDS Common Stock" means (i) the shares of the Class A common stock of
Borrower issued on the Original Closing Date pursuant to the Registration
Statement and which comprise a portion of the Initial IDS Securities and (ii)
the shares of the Class A common stock of Borrower issued after the Original
Closing Date as part of the Initial IDS Securities required to be issued
pursuant to the Investor Rights Agreement upon exchange of any Class B common
stock of Borrower issued on the Original Closing Date as part of the Original
Related Transactions.
 
"Initial IDS Documents" means the Registration Statement, the Initial IDS
Securities, the Initial IDS Subordinated Notes Documents and the other documents
and agreements entered into in connection with the issuance of Initial IDS
Securities or Initial IDS Subordinated Notes.
 
A-21

--------------------------------------------------------------------------------



"Initial IDS Securities" means income deposit securities of Borrower comprised
of one share of Initial IDS Common Stock and a certain principal amount of
Initial IDS-Linked Subordinated Notes.
 
"Initial IDS-Linked Subordinated Notes" means (i) the senior subordinated notes
of Borrower issued on the Original Closing Date pursuant to the Initial IDS
Subordinated Notes Indenture as part of the Original Related Transactions and
which comprise a portion of the Initial IDS Securities and (ii) the senior
subordinated notes of Borrower issued after the Closing Date pursuant to the
Initial IDS Subordinated Notes Indenture as part of Initial IDS Securities
required to be issued pursuant to the Investor Rights Agreement upon exchange of
any Class B common stock of Borrower issued on the Original Closing Date as part
of the Related Transactions.
 
"Initial IDS Subordinated Notes" means (i) the Initial IDS-Linked Subordinated
Notes and (ii) the Initial Non-IDS-Linked Subordinated Notes.
 
"Initial IDS Subordinated Notes Documents" means the Initial IDS Subordinated
Notes, the Initial IDS Subordinated Notes Indenture and each other document
executed by any Credit Party pursuant to any such document.
 
"Initial IDS Subordinated Notes Indenture" means the Indenture dated as of
December 21, 2004, between Borrower, as issuer, the Subsidiaries of Borrower
party thereto, as guarantors, and the Initial IDS Subordinated Notes Trustee.
 
"Initial IDS Subordinated Notes Trustee" means Wells Fargo Bank, National
Association, as indenture trustee pursuant to the Initial IDS Subordinated Notes
Indenture.
 
"Initial Non-IDS-Linked Subordinated Notes" means the senior subordinated notes
of Borrower issued on the Original Closing Date pursuant to the Initial IDS
Subordinated Notes Indenture as part of the Original Related Transactions but
which do not comprise a portion of Initial IDS Securities.
 
"Instruments" means all "instruments," as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and, in any
event, including all certificates of deposit, and all promissory notes and other
evidences of indebtedness, other than instruments that constitute, or are a part
of a group of writings that constitute, Chattel Paper.
 
"Intellectual Property" means any and all Licenses, Patents, Copyrights,
Trademarks, and the goodwill associated with such Trademarks.
 
"Intercompany Notes" has the meaning ascribed to it in Section 6.3.
 
"Interest Deferral Period" means, with respect to any period (for these
purposes, the "subject period") consisting of one or more consecutive,
four-Fiscal Quarter periods of Borrower as of the end of which either (a) the
Consolidated Fixed Charge Coverage Ratio is less than 1.09 to 1.00 or (b) the
Consolidated Senior Leverage Ratio is greater than 3.90 to 1.00, the period
commencing on the date Borrower is required to deliver a Compliance Certificate
pursuant to Section 4.1 in respect of the first such four-quarter period in such
subject period and ending on the date on which Borrower delivers a Compliance
Certificate pursuant to Section 4.1 in respect of the last Fiscal Quarter of
Borrower in such subject period.
 
A-22

--------------------------------------------------------------------------------



"Interest Payment Date" means (a) as to any Index Rate Loan, each March 21, June
21, September 21 and December 21; and (b) as to any LIBOR Loan, the last day of
the applicable LIBOR Period, provided, that in the case of any LIBOR Period
greater than three months in duration, interest shall be payable at three month
intervals and on the last day of such LIBOR Period; and provided further that,
in addition to the foregoing, each of (x) the date upon which all of the
Commitments have been terminated and the Loans have been paid in full and (y)
the Commitment Termination Date shall be deemed to be an "Interest Payment Date"
with respect to any interest that has then accrued under the Agreement.
 
"Inventory" means any "inventory," as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and in any
event including inventory, merchandise, goods and other tangible personal
property that are held by or on behalf of any Credit Party for sale or lease or
are furnished or are to be furnished under a contract of service, or that
constitute raw materials, work in process, finished goods, returned goods,
supplies or materials of any kind, nature or description used or consumed or to
be used or consumed in such Credit Party's business or in the processing,
production, packaging, promotion, delivery or shipping of the same, including
all supplies and embedded software.
 
"Investment Property" means all "investment property," as such term is defined
in the Code, now owned or hereafter acquired by any Credit Party, wherever
located, including (i) all securities, whether certificated or uncertificated,
including stocks, bonds, interests in limited liability companies, partnership
interests, treasuries, certificates of deposit, and mutual fund shares; (ii) all
securities entitlements of any Credit Party, including the rights of such Credit
Party to any securities account and the financial assets held by a securities
intermediary in such securities account and any free credit balance or other
money owing by any securities intermediary with respect to that account; (iii)
all securities accounts of any Credit Party; (iv) all commodity contracts of any
Credit Party; and (v) all commodity accounts held by any Credit Party.
 
"Investments" means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit and advances to customers and commission, travel and similar
advances to officers, employees and consultants made in the ordinary course of
business), purchases or other acquisitions for consideration (including
agreements providing for the adjustment of purchase price) of Indebtedness,
Stock or other securities issued by any other Person and investments that are
required by GAAP to be classified on the balance sheet of Borrower in the same
manner as the other investments included in this definition to the extent such
transactions involve the transfer of cash or other property by such Person to
such other Person. The amount of any Investment shall be the original cost of
such Investment plus the cost of all additions thereto, without any adjustment
for increases or decreases in value, or write-ups, write-downs or write-offs
with respect to such Investment.
 
A-23

--------------------------------------------------------------------------------



"Investor Rights Agreement" means the Investor Rights Agreement dated as of
December 21, 2004 among Borrower and the holders of Borrower's Class B common
stock on the Original Closing Date.
 
"IRC" means the Internal Revenue Code of 1986, as amended, and all regulations
promulgated thereunder.
 
"IRS" means the Internal Revenue Service.
 
"Joinder Agreement" means a joinder agreement substantially in the form of
Exhibit 5.13 to the Agreement.
 
"Lenders" means GE Capital, the other Lenders named on the signature pages of
the Agreement, and any other Person that becomes a "Lender" hereunder pursuant
to Section 1.16(d) or Section 9.1(a).
 
"Lender Fee Letter" means that certain letter, dated as of May 2, 2006 between
GE Capital and Borrower with respect to certain Fees to be paid on the
Restatement Closing Date by Borrower to GE Capital and each Lender.
 
"Letter-of-Credit Rights" means "letter-of-credit rights" as such term is
defined in the Code, now owned or hereafter acquired by any Credit Party,
including rights to payment or performance under a letter of credit, whether or
not such Credit Party, as beneficiary, has demanded or is entitled to demand
payment or performance.
 
"LIBOR Business Day" means a Business Day on which banks in the City of London
are generally open for interbank or foreign exchange transactions.
 
"LIBOR Loan" means a Loan or any portion thereof bearing interest by reference
to the LIBOR Rate.
 
"LIBOR Period" means, with respect to any LIBOR Loan, each period commencing on
a LIBOR Business Day selected by Borrower pursuant to the Agreement and ending
one, two, three or six months thereafter, as selected by Borrower's irrevocable
notice to Agent as set forth in Section 1.5(e); provided, that the foregoing
provision relating to LIBOR Periods is subject to the following:
 
(a) if any LIBOR Period would otherwise end on a day that is not a LIBOR
Business Day, such LIBOR Period shall be extended to the next succeeding LIBOR
Business Day unless the result of such extension would be to carry such LIBOR
Period into another calendar month in which event such LIBOR Period shall end on
the immediately preceding LIBOR Business Day;

A-24

--------------------------------------------------------------------------------


 
(b) any LIBOR Period that would otherwise extend beyond the Commitment
Termination Date shall end two (2) LIBOR Business Days prior to such date;
 
(c) any LIBOR Period that begins on the last LIBOR Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such LIBOR Period) shall end on the last LIBOR
Business Day of a calendar month;
 
(d) Borrower shall select LIBOR Periods so as not to require a payment or
prepayment of any LIBOR Loan during a LIBOR Period for such Loan; and
 
(e) Borrower shall select LIBOR Periods so that there shall be no more than six
(6) separate LIBOR Loans in existence at any one time.
 
"LIBOR Rate" means for each LIBOR Period, a rate of interest determined by Agent
equal to:
 
(a) the offered rate for deposits in United States Dollars for the applicable
LIBOR Period that appears on Telerate Page 3750 as of 11:00 a.m. (London time),
on the second full LIBOR Business Day next preceding the first day of such LIBOR
Period (unless such date is not a Business Day, in which event the next
succeeding Business Day will be used); divided by
 
(b) a number equal to 1.0 minus the aggregate (but without duplication) of the
rates (expressed as a decimal fraction) of reserve requirements in effect on the
day that is two (2) LIBOR Business Days prior to the beginning of such LIBOR
Period (including basic, supplemental, marginal and emergency reserves under any
regulations of the Federal Reserve Board or other Governmental Authority having
jurisdiction with respect thereto, as now and from time to time in effect) for
Eurocurrency funding (currently referred to as "Eurocurrency Liabilities" in
Regulation D of the Federal Reserve Board) that are required to be maintained by
a member bank of the Federal Reserve System.
 
If such interest rates shall cease to be available from Telerate News Service,
the LIBOR Rate shall be determined from such financial reporting service or
other information as shall be acceptable to Agent.
 
"License" means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by any
Credit Party.
 
"Lien" means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, security interest, easement or encumbrance,
or priority or other security agreement or preferential arrangement of any kind
or nature whatsoever (including any lease or title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
perfecting a security interest under the Code or comparable law of any
jurisdiction).
 
A-25

--------------------------------------------------------------------------------



"Litigation" has the meaning ascribed to it in Section 3.13.
 
"Loan Account" has the meaning ascribed to it in Section 1.12.
 
"Loan Documents" means the Agreement, the Notes, the Collateral Documents, the
Fee Letters, the M&A Software License, the Software Amendment and Consent and
all other agreements, instruments, documents and certificates identified in the
Closing Checklist executed and delivered to, or in favor of, Agent or any
Lenders and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, and all other written matter whether
heretofore, now or hereafter executed by or on behalf of any Credit Party, or
any employee of any Credit Party, and delivered to Agent or any Lender in
connection with the Agreement or the transactions contemplated thereby.
 
"Loans" means the Revolving Loan, the Swing Line Loan and the Term Loan.
 
"LTIP" means any long-term incentive or similar compensation plan maintained by
Borrower or its Subsidiaries.
 
"M&A Software License" means that certain License Agreement for Software
Programs, executed by Martin and Associates, Inc. dated June 14, 1999 and by
OTELCO Telephone, LLC dated June 18, 1999.
 
"Management Group" means the group consisting of the directors, executive
officers and other personnel of Borrower on the Restatement Closing Date.
 
"Margin Stock" has the meaning ascribed to it in Section 3.10.
 
"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, operations or financial or other condition of the Credit Parties
considered as a whole, (b) Borrower’s ability to pay any of the Loans or any of
the other Obligations in accordance with the terms of the Agreement or the
ability of any Credit Party to perform any of its other obligations under the
Loan Documents, (c) the Collateral or Agent's Liens, on behalf of itself and
Lenders, on the Collateral or the priority of such Liens, or (d) Agent's or any
Lender's rights and remedies under the Agreement and the other Loan Documents.
 
"Material Real Estate" means (i) the Real Estate subject to any Mortgage, (ii)
any Real Estate having a value in excess of $250,000, (iii) any Real Estate
leased, subleased or used by any Credit Party with respect to which the
aggregate annual payments therefor exceed $300,000, and/or (iv) any Real Estate
that the Requisite Lenders have determined is material to the business,
operations, assets or financial condition of the Credit Parties.
 
A-26

--------------------------------------------------------------------------------



"Maximum Amount" means, as of any date of determination, an amount equal to the
Revolving Loan Commitment of all Lenders as of that date.
 
"Mid-Maine Acquisition" means the acquisition by Borrower of all the Stock of
Mid-Maine Holdco pursuant to the terms of the Mid-Maine Acquisition Agreement.
 
"Mid-Maine Acquisition Agreement" means the Agreement and Plan of Merger dated
as of April 10, 2006 between MM Merger Corp., a Delaware corporation, and
Mid-Maine Holdco.
 
"Mid-Maine Entities" means Mid-Maine Holdco, Mid-Maine Telecom and Mid-Maine
Telplus.
 
"Mid-Maine Holdco" means Mid-Maine Communications, Inc., a Delaware corporation.
 
"Mid-Maine Telecom" means Mid-Maine Telecom, Inc., a Maine corporation and a
Wholly Owned Subsidiary of Mid-Maine Holdco.
 
"Mid-Maine Telplus" means Mid-Maine TelPlus, a Maine corporation and a Wholly
Owned Subsidiary of Mid-Maine Holdco.
 
"Mid-Missouri Acquisition" means the acquisition by Borrower of all of the Stock
of Mid-Missouri Holding pursuant to the terms of the Mid-Missouri Acquisition
Agreement.
 
"Mid-Missouri Acquisition Agreement" means the Agreement and Plan of Merger
dated as of December 21, 2004 among Mid-Missouri Parent, LLC, Mid-Missouri
Holding, Borrower and Otelco Merger Subsidiary, Inc.
 
"Mid-Missouri Entities" means Mid-Missouri Holding, Mid-Missouri Telephone and
Imagination.
 
"Mid-Missouri Holding" means Mid-Missouri Holding Corp., a Delaware corporation.
 
"Mid-Missouri Telephone" means Mid-Missouri Telephone Company, a Missouri
corporation.
 
"Monthly Allocated Tax Amount" has the meaning specified for such term in the
definition of "Consolidated Fixed Charges."
 
"Moody's" means Moody's Investors Service, Inc., and any successor rating
agency.
 
A-27

--------------------------------------------------------------------------------



"Mortgage Amendments" means amendments reasonably acceptable to Agent to all
mortgages of record relating to the Material Real Estate that are in favor of
Agent and Lenders.
 
"Mortgaged Properties" has the meaning assigned to it in Annex D.
 
"Mortgages" means each of the mortgages, deeds of trust, leasehold mortgages,
leasehold deeds of trust, collateral assignments of leases or other real estate
security documents delivered by any Credit Party to Agent on behalf of itself
and Lenders with respect to the Mortgaged Properties, all in form and substance
reasonably satisfactory to Agent.
 
"Multiemployer Plan" means a "multiemployer plan" as defined in Section
4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is making,
is obligated to make or has made or been obligated to make, contributions on
behalf of participants who are or were employed by any of them.
 
"Multiple Employer Plan" means a "section 413(c) plan" as defined in Treasury
Regulations Section 1.413-2 and to which any Credit Party or ERISA Affiliate is
making, is obligated to make or has made or been obligated to make,
contributions on behalf of participants who are or were employed by any of them.
 
"Net Cash Proceeds" means:
 
(a) with respect to any Disposition, (i) the aggregate amount of cash proceeds
received by any Credit Party in respect of such Disposition (including any cash
proceeds received at any time by any Credit Party as income or other proceeds of
any noncash proceeds or other consideration in respect of any Disposition as and
when received), less (ii) the sum without duplication of the following amounts,
but only to the extent not already deducted in arriving at the amount referred
to in clause (a)(i) above: (A) commissions and other reasonable and customary
transaction costs, fees and expenses properly attributable to such Disposition
and payable by any Credit Party in connection therewith (in each case, paid to
non-Affiliates); (B) taxes payable by any Credit Party in connection with such
Disposition; (C) amounts payable by any Credit Party to holders of senior Liens
(to the extent such Liens constitute Permitted Encumbrances hereunder), if any,
on the Property that is the subject of such Disposition and required to be, and
which is, repaid by any Credit Party under the terms thereof as a result thereof
(including in order to obtain the consent of such holders to make such
Disposition); (D) an appropriate reserve for indemnities, purchase price
adjustments and other contingent liabilities in accordance with GAAP in
connection with such Disposition; and (E) an appropriate reserve for income
taxes in accordance with GAAP in connection with respect of such Disposition;
provided that the reversal of any such reserve shall be deemed to be cash
proceeds received by a Credit Party in respect of such Disposition; and
 
(b) with respect to any Debt Issuance or Stock Issuance, the gross amount of
cash proceeds paid to or received by any Credit Party in respect of such Debt
Issuance or Stock Issuance as the case may be (including any cash proceeds
received at any time by any Credit Party as income or other proceeds of any
noncash proceeds or other consideration in respect of any Debt Issuance or Stock
Issuance as and when received), net of underwriting discounts and commissions
and other reasonable costs and expenses directly incurred by such Credit Party
and paid to non-Affiliates in connection therewith.
 
A-28

--------------------------------------------------------------------------------



"Net Income" means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends.
 
"Non-Funding Lender" means any Lender that has failed to fund all payments and
Advances required to be made by it and purchased all participations required to
be purchased by it under the Agreement and the other Loan Documents.
 
"Notes" means, collectively, the Revolving Notes, the Swing Line Note and the
Term Notes.
 
"Notice of Conversion/Continuation" has the meaning ascribed to it in Section
1.5(e).
 
"Notice of Revolving Credit Advance" has the meaning ascribed to it in Section
1.1(a).
 
"Notice of Swing Line Advance" has the meaning ascribed to it in Section 1.1(c).
 
"Obligations" means all loans, advances, debts, liabilities and obligations, for
the performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable) owing by any Credit Party to Agent or any
Lender, and all covenants and duties regarding such amounts, of any kind or
nature, present or future, whether or not evidenced by any note, agreement or
other instrument, arising under the Agreement or any of the other Loan
Documents. This term includes all principal, interest (including all interest
that accrues after the commencement of any case or proceeding by or against any
Credit Party in bankruptcy, whether or not allowed in such case or proceeding),
Fees, Swap Related Reimbursement Obligations, Hedging Obligations of Borrower to
a Lender pursuant to an interest rate protection agreement entered into in
accordance and solely to comply with Section 5.10 with any Lender, Charges,
expenses, attorneys' fees and any other sum chargeable to any Credit Party under
the Agreement or any of the other Loan Documents.
 
"Omnibus Reaffirmation Agreement" means the Omnibus Reaffirmation Agreement
dated as of the Restatement Closing Date executed by each of the Credit Parties
party thereto in favor of Agent, on behalf of itself and Lenders.
 
"Original Closing Date" means December 21, 2004.
 
A-29

--------------------------------------------------------------------------------


 
"Original Credit Agreement" has the meaning ascribed to it in the recitals to
this Agreement.
 
"Original Loan Documents" means the Loan Documents (as defined in the Original
Credit Agreement).
 
"Original Related Transactions Documents" means the Related Transactions
Documents (as defined in the Original Credit Agreement).
 
"Original Related Transactions" means the Related Transactions (as defined in
the Original Credit Agreement).
 
"Original Term Loan Commitment" means each Lender’s Pro Rata Share of the
outstanding Original Term Loan.
 
"Original Term Loan" has the meaning assigned to it in Section 1.1(b)(i).
 
"Page and Kiser Communications" means Page and Kiser Communications, Inc., an
Alabama corporation.
 
"Patent License" means rights under any written agreement now owned or hereafter
acquired by any Credit Party granting any right with respect to any invention on
which a Patent is in existence.
 
"Patent Security Agreements" means the Patent Security Agreements made in favor
of Agent, on behalf of itself and Lenders, by each applicable Credit Party.
 
"Patents" means all of the following in which any Credit Party now holds or
hereafter acquires any interest: (a) all letters patent of the United States or
any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or of any other country,
including registrations, recordings and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State or any other country, and (b) all reissues, continuations,
continuations-in-part or extensions thereof.
 
"PBGC" means the Pension Benefit Guaranty Corporation.
 
"Pension Plan" means a Plan described in Section 3(2) of ERISA.
 
"Permitted Acquisition" has the meaning ascribed to it in Section 6.1(b).
 
"Permitted Additional Subordinated Debt" means Indebtedness of Borrower
evidenced by a new issue of unsecured, subordinated debt securities of Borrower,
so long as (a) such Indebtedness has a final maturity no earlier than two years
after the Final Maturity Date and no amortization prior to two years after the
Final Maturity Date; (b) such Indebtedness does not (i) have guarantors that are
not Subsidiary Guarantors, (ii) have obligors other than Borrower or (iii)
provide for security; (c) the subordination provisions, standstill provisions
and remedies of such Indebtedness are identical to (or, from the perspective of
the Lenders, more favorable than) those which applied to the Initial IDS-Linked
Subordinated Notes issued on the Original Closing Date; (d) such Indebtedness
has covenants, defaults and other terms that are not, taken as a whole, less
favorable to Borrower and its Subsidiaries than those which applied to the
Initial IDS-Linked Subordinated Notes issued on the Original Closing Date; (e)
the documentation governing such Indebtedness is otherwise reasonably
satisfactory to Agent (it being understood that documentation substantially
identical to the Initial IDS Subordinated Notes Documents shall be reasonably
satisfactory to Agent); and (f) such Indebtedness is issued in accordance with
Section 6.3(a)(vii).
 
A-30

--------------------------------------------------------------------------------



"Permitted Encumbrances" means the following encumbrances: (a) Liens for taxes
or assessments or other governmental Charges not yet due and payable or which
are being contested in accordance with Section 5.2(b); (b) pledges or deposits
of money securing statutory obligations under workmen's compensation,
unemployment insurance, social security or public liability laws or similar
legislation (excluding Liens under ERISA); (c) pledges or deposits of money
securing bids, tenders, contracts (other than contracts for the payment of
money) or leases to which any Credit Party is a party as lessee made in the
ordinary course of business; (d) inchoate and unperfected workers', mechanics'
or similar liens arising in the ordinary course of business, so long as such
Liens attach only to Equipment, Fixtures and/or Real Estate; (e) carriers',
warehousemen's, suppliers' or other similar possessory liens arising in the
ordinary course of business and securing liabilities in an outstanding aggregate
amount not in excess of $1,000,000 at any time for all Credit Parties combined,
so long as such Liens attach only to Inventory; (f) deposits securing, or in
lieu of, surety, appeal or customs bonds in proceedings to which any Credit
Party is a party; (g) any attachment or judgment lien not constituting an Event
of Default under Section 8.1(j); (h) zoning restrictions, easements, licenses,
or other restrictions on the use of any Real Estate or other minor
irregularities in title (including leasehold title) thereto, so long as the same
do not materially impair the use, value, or marketability of such Real Estate;
(i) presently existing or hereafter created Liens in favor of Agent, on behalf
of Lenders; and (j) Liens expressly permitted under clauses (b) and (c) of
Section 6.7 of the Agreement.
 
"Permitted Holders" means Seaport Capital and the Management Group.
 
"Person" means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).
 
"PIK Amounts" means, (a) in respect of any Subsequent IDS Subordinated Notes as
to which the Subsequent IDS Subordinated Notes Documents governing such
Subsequent IDS Subordinated Notes provides that payments of interest due and
owing in respect of such Subsequent IDS Subordinated Notes are not required to
be paid in cash, but may instead be paid with a payment-in-kind by automatically
adding to the outstanding principal amount of such Subsequent IDS Subordinated
Notes an amount equal to the accrued, and unpaid, interest on such Subsequent
IDS Subordinated Notes, the amount equal to the aggregate of all paid
payment-in-kind interest that is added to the outstanding principal of such
Subsequent IDS Subordinated Notes, (b) in respect of any Permitted Additional
Subordinated Debt as to which the Additional Subordinated Debt Documents
governing such Permitted Additional Subordinated Debt provides that payments of
interest due and owing in respect of such Permitted Additional Subordinated Debt
are not required to be paid in cash, but may instead be paid with a
payment-in-kind by automatically adding to the outstanding principal amount of
such Permitted Additional Subordinated Debt an amount equal to the accrued, and
unpaid, interest on such Permitted Additional Subordinated Debt, the amount
equal to the aggregate of all paid payment-in-kind interest that is added to the
outstanding principal of such Permitted Additional Subordinated Debt, and (c) in
respect of any Indebtedness Incurred pursuant to Section 6.3(a)(xvi) as to which
the documentation governing such Indebtedness provides that payments of interest
due and owing in respect of such Indebtedness are not required to be paid in
cash, but may instead be paid with a payment-in-kind by automatically adding to
the outstanding principal amount of such Indebtedness an amount equal to the
accrued, and unpaid, interest on such Indebtedness, the amount equal to the
aggregate of all paid payment-in-kind interest that is added to the outstanding
principal of such Indebtedness.
 
A-31

--------------------------------------------------------------------------------



"Plan" means, at any time, an "employee benefit plan," as defined in Section
3(3) of ERISA, that any Credit Party or ERISA Affiliate maintains, contributes
to or has an obligation to contribute to on behalf of participants who are or
were employed by any Credit Party.
 
"Pledge Agreements" means (i) the Pledge Agreement dated as of December 21, 2004
executed by Borrower and each other Credit Party that is a signatory thereto in
favor of Agent, on behalf of itself and Lenders, pledging all Stock of the
Subsidiary of Borrower other than Mid-Missouri Telephone, together with and as
modified by the Joinder to Pledge Agreement (and the related Pledge Amendment)
and (ii) any other pledge agreement entered into after the Original Closing Date
by any Credit Party (as required by the Agreement or any other Loan Document).
 
"Pledge Amendment" has the meaning ascribed to it in the Pledge Agreements.
 
"Pledgors" has the meaning ascribed to it in the Pledge Agreements.
 
"Preferred Stock" means any Stock with preferential right of payment of
dividends or upon liquidation, dissolution, or winding up.
 
"Prior Credit Agreements" means (a) the Amended and Restated Master Loan
Agreement dated as of February 23, 2006 by and between CoBank, ACB and Mid-Maine
Communications, Inc.; (b) the Master Loan Agreement dated February 28, 1996 by
and between CoBank, ACB and Mid-Maine Telecom, Inc.; and (c) Loan Agreement
dated December 8, 2005 by and between TD Banknorth, N.A. and Mid-Maine
Communications, Inc.
 
A-32

--------------------------------------------------------------------------------



"Prior Credit Agreement Documents" means the Prior Credit Agreements, together
with each other agreement, instrument or document executed and delivered in
connection therewith or pursuant thereto (including the "Loan Documents" as
defined in the Prior Credit Agreements).
 
"Prior Lenders" means CoBank, ACB, TD Banknorth, N.A., and any other lender
party to the Prior Credit Agreements.
 
"Prior Lender Obligations" means all obligations of Borrower and the other
Credit Parties arising under or in connection with any of the Prior Credit
Agreement Documents.
 
"Proceeds" means "proceeds," as such term is defined in the Code, including
(a) any and all proceeds of any insurance, indemnity, warranty or guaranty
payable to any Credit Party from time to time with respect to any of the
Collateral, (b) any and all payments (in any form whatsoever) made or due and
payable to any Credit Party from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority (or any Person acting under
color of governmental authority), (c) any claim of any Credit Party against
third parties (i) for past, present or future infringement of any Patent or
Patent License, or (ii) for past, present or future infringement or dilution of
any Copyright, Copyright License, Trademark or Trademark License, or for injury
to the goodwill associated with any Trademark or Trademark License, (d) any
recoveries by any Credit Party against third parties with respect to any
litigation or dispute concerning any of the Collateral, including claims arising
out of the loss or nonconformity of, interference with the use of, defects in,
or infringement of rights in, or damage to, Collateral, (e) all amounts
collected on, or distributed on account of, other Collateral, including
dividends, interest, distributions and Instruments with respect to Investment
Property and pledged Stock, and (f) any and all other amounts, rights to payment
or other property acquired upon the sale, lease, license, exchange or other
disposition of Collateral and all rights arising out of Collateral.
 
"Pro Forma" means the unaudited consolidated balance sheet of Borrower and its
Subsidiaries as of March 31, 2006 after giving pro forma effect to the
Restatement Related Transactions.
 
"Pro Forma Basis" means, for purposes of determining compliance with any
financial covenant or test hereunder, determining whether the conditions to the
Incurrence of Indebtedness pursuant to Section 6.3 have been met and determining
whether the conditions precedent to a Permitted Acquisition have been met, that
the subject transaction shall be deemed to have occurred as of the first day of
the four consecutive fiscal quarters most recently ended for which annual or
quarterly financial statements shall have been delivered in accordance with the
provisions hereof (the "Reference Period"). For purposes of making calculations
on a "Pro Forma Basis" hereunder, (a) any Permitted Acquisition shall be
calculated on a pro forma basis assuming that such Permitted Acquisition had
occurred on the first day of the Reference Period, provided that any adjustments
made that are not permitted pursuant to Regulation S-X under the Securities Act
of 1933 shall be subject to the consent of Agent, (b) any Indebtedness to be
Incurred by any Person in connection with the consummation of any Debt Issuance
or Permitted Acquisition will be assumed to have been Incurred on the first day
of the Reference Period, (c) the gross interest expenses, determined in
accordance with GAAP, with respect to such Indebtedness assumed to have been
Incurred on the first day of the Reference Period that bears interest at a
floating rate shall be calculated at the current rate under the agreement
governing such Indebtedness (including this Agreement if the Indebtedness is
Incurred hereunder), and (d) any gross interest expense, determined in
accordance with GAAP, Incurred during the Reference Period that was or is to be
refinanced with proceeds of Indebtedness assumed to have been Incurred as of the
first day of the Reference Period will be excluded from the calculation for
which a Pro Forma Basis is being given.
 
A-33

--------------------------------------------------------------------------------



"Projections" means Borrower's forecasted consolidated: (a) balance sheets; (b)
profit and loss statements; and (c) cash flow statements, in each case delivered
to the Lenders prior to the Restatement Closing Date.
 
"Property" means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
 
"Pro Rata Share" means with respect to all matters relating to any Lender (a)
with respect to the Revolving Loan, the percentage obtained by dividing (i) the
Revolving Loan Commitment of that Lender by (ii) the aggregate Revolving Loan
Commitments of all Lenders, (b) with respect to the Additional Term Loan, the
percentage obtained by dividing (i) the Additional Term Loan Commitment of that
Lender by (ii) the aggregate Additional Term Loan Commitments of all Lenders, as
any such percentages may be adjusted by assignments permitted pursuant to
Section 9.1, (c) with respect to the Original Term Loan, the percentage obtained
by dividing (i) the Original Term Loan Commitment of that Lender by (ii) the
aggregate Original Term Loan Commitments of all Lenders, as any such percentages
may be adjusted by assignments permitted pursuant to Section 9.1, (d) with
respect to the Term Loan, the percentage obtained by dividing (i) the Total Term
Loan Commitment of that Lender by (ii) the aggregate Total Term Loan Commitments
of all Lenders, as any such percentages may be adjusted by assignments permitted
pursuant to Section 9.1, (e) with respect to all Loans, the percentage obtained
by dividing (i) the aggregate Commitments of that Lender by (ii) the aggregate
Commitments of all Lenders, and (f) with respect to all Loans on and after the
Commitment Termination Date, the percentage obtained by dividing (i) the
aggregate outstanding principal balance of the Loans held by that Lender, by
(ii) the outstanding principal balance of the Loans held by all Lenders.
 
"PUC" means any state Governmental Authority that exercises jurisdiction over
the rates or services or the acquisition, ownership, construction or operation
of any telecommunications systems or over Persons who own, construct or operate
a telecommunications system, in each case by reason of the nature or type of the
business subject to regulation and not pursuant to laws and regulations of
general applicability to Persons conducting business in such state, including,
without limitation, the PUC of Alabama, the PUC of Missouri, and the Public
Utilities Commission of Maine.
 
A-34

--------------------------------------------------------------------------------



"PUC Authorization" means any Governmental Authorization granted or issued by a
PUC.
 
"PUC Restricted Subsidiary" means Mid-Missouri Telephone and Mid-Maine Telecom.
 
"PUC Restricted Subsidiary Holdco" means Mid-Missouri Holding and Mid-Maine
Holdco.
 
"Qualified Plan" means a Pension Plan that is intended to be tax-qualified under
Section 401(a) of the IRC.
 
"Qualified Assignee" means (a) any Lender, any Affiliate (as defined in clause
(a) and/or (b) of the definition of "Affiliate" in this Annex A) of any Lender
and, with respect to any Lender that is an investment fund that invests in
commercial loans, any other investment fund that invests in commercial loans and
that is managed or advised by the same investment advisor as such Lender or by
an Affiliate (as defined in clause (a) and/or (b) of the definition of
"Affiliate" in this Annex A) of such investment advisor, and (b) any commercial
bank, savings and loan association or savings bank or any other entity which is
an "accredited investor" (as defined in Regulation D under the Securities Act)
which extends credit or buys loans as one of its businesses, including insurance
companies, mutual funds, lease financing companies and commercial finance
companies, in each case, which has a rating of BBB or higher from S&P and a
rating of Baa2 or higher from Moody's at the date that it becomes a Lender and
which, through its applicable lending office, is capable of lending to Borrower
without the imposition of any withholding or similar taxes greater than those
taxes imposed by the assigning Lender at the time of such assignment; provided
that no Person or Affiliate (as defined in clause (a) and/or (b) of the
definition of "Affiliate" in this Annex A) of such Person (other than a Person
that is already a Lender) holding Subordinated Debt or Stock issued by any
Credit Party shall be a Qualified Assignee.
 
"Ratable Share" has the meaning ascribed to it in Section 1.1(b).
 
"Real Estate" means all real property owned, leased, subleased or used by any
Credit Party.
 
"Refinancing" means the repayment in full by Borrower of the Prior Lender
Obligations on the Original Closing Date.
 
"Refunded Swing Line Loan" has the meaning ascribed to it in Section
1.1(c)(iii).
 
"Registration Statement" means that certain Form S-1 Registration Statement, as
amended, of Borrower filed with the Securities and Exchange Commission under the
Securities Act of 1933, effective on December 15, 2004, and dated December 16,
2004 in respect of the Initial IDS Securities and the Initial IDS Subordinated
Notes issued and sold by Borrower on the Original Closing Date.
 
A-35

--------------------------------------------------------------------------------



"Relationship Bank" means each of the banks specified on Disclosure Schedule
(3.19) on the Restatement Closing Date and such other bank or banks reasonably
acceptable to Agent.
 
"Release" means any release, spill, emission, leaking, pumping, pouring,
emitting, emptying, escape, injection, deposit, disposal, discharge, dispersal,
dumping, leaching or migration of Hazardous Material in the indoor or outdoor
environment, including the movement of Hazardous Material through or in the air,
soil, surface water, ground water or property.
 
"Replacement Amendment and Consent" has the meaning ascribed to it in the
definition of Replacement Software Required Actions.
 
"Replacement Software Agreement" has the meaning ascribed to it in the
definition of Replacement Software Required Actions.
 
"Replacement Software Required Actions" means, (a) in the case of delivery of a
notice of termination under Section 4 of the M&A Software License or under any
Replacement Software Agreement, (i) no later than 60 days after delivery of such
notice of termination, the applicable Credit Party shall have (A) executed (1)
an agreement with a reputable software vendor in form and substance reasonably
satisfactory to Agent (the "Replacement Software Agreement") in respect of the
purchase or license by such Credit Party of software with substantially similar
functionality (or enhanced functionality) as the software subject to the M&A
Software License (the "Replacement Software") and (2) an amendment to the
Software Amendment and Consent in form and substance reasonably satisfactory to
Agent (the "Replacement Amendment and Consent") and (B) provided Agent with
reasonably satisfactory evidence concerning the proposed implementation of the
Replacement Software, (ii) no later than 30 days after delivery of such notice
of termination, Borrower shall have delivered to Agent a certificate from a
Responsible Officer reporting as to the progress of the implementation of the
Replacement Software and certifying that the implementation thereof shall be
completed no later than thirty (30) days prior to the date of termination of the
M&A Software License or Replacement Software Agreement, as applicable and (iii)
the Replacement Software shall have become functionally operational in the
businesses of the Credit Parties no later than thirty (30) days prior to the
date of termination of the M&A Software License or Replacement Software
Agreement, as applicable and (b) in the case of a termination or expiry of the
M&A Software License or any Replacement Software Agreement, (i) the applicable
Credit Party shall have executed a Replacement Software Agreement and
Replacement Amendment and Consent prior to such termination or expiry and (ii)
the Replacement Software shall have become functionally operational in the
businesses of the Credit Parties on or prior to the date of such termination or
expiry.
 
"Replacement Software" has the meaning ascribed to it in the definition of
Replacement Software Required Actions.
 
A-36

--------------------------------------------------------------------------------



"Requisite Lenders" means Lenders having (a) more than 50% of the Commitments of
all Lenders, or (b) if the Commitments have been terminated, more than 50% of
the aggregate outstanding amount of the Loans.
 
"Requisite Revolving Lenders" means Lenders having (a) more than 50% of the
Revolving Loan Commitments of all Lenders, or (b) if the Revolving Loan
Commitments have been terminated, more than 50% of the aggregate outstanding
amount of the Revolving Loan.
 
"Requisite Term Lenders" means (a) solely with respect to funding of the
Additional Term Loan, Lenders having more than 50% of the aggregate principal
amount of the Additional Term Loan Commitment and (b) thereafter, Lenders
holding more than 50% of the aggregate principal amount of the Term Loan then
outstanding.
 
"Reserves" means, as of any date, any reserve against the Borrowing Availability
established by Agent pursuant to Section 1.3(b)(ii) or Section 5.4.
 
"Responsible Officer" means the chief executive officer, president, chief
financial officer, principal accounting officer or treasurer of Borrower.
 
"Restatement Closing Date" means July 3, 2006.
 
"Restatement Related Transactions" means the borrowing of the Additional Term
Loan on the Restatement Closing Date, the borrowing (if any) under the Revolving
Loan on the Restatement Closing Date, the Mid-Maine Acquisition, the payment of
all fees, costs and expenses associated with all of the foregoing and the
execution and delivery of all of the Restatement Related Transactions Documents.
 
"Restatement Related Transaction Documents" means the Mid-Maine Acquisition
Agreement, and the Loan Documents, and all other agreements or instruments
executed in connection with the Restatement Related Transactions.
 
"Restricted Payment" means (a) the declaration or payment of any dividend or the
Incurrence of any liability to make any other payment or distribution of cash or
other property or assets in respect of Stock; (b) any payment on account of the
purchase, redemption, defeasance, sinking fund or other retirement of any Credit
Party's Stock or any other payment or distribution made in respect thereof,
either directly or indirectly; (c) any payment or prepayment of principal of,
premium, if any, or interest, fees or other charges on or with respect to, and
any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to, any Subordinated Debt or
any other Indebtedness of any Credit Party subordinated to any of the
Obligations; (d) any payment made to redeem, purchase, repurchase or retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire Stock of any Credit Party now or hereafter outstanding; (e) any payment
of a claim for the rescission of the purchase or sale of, or for material
damages arising from the purchase or sale of, any shares of any Credit Party's
Stock or of a claim for reimbursement, indemnification or contribution arising
out of or related to any such claim for damages or rescission; (f) any payment,
loan, contribution, or other transfer of funds or other property to any
Stockholder or Affiliate of any Credit Party other than payment of compensation
in the ordinary course of business to Stockholders who are employees of such
Credit Party; and (g) any payment of management fees (or other fees of a similar
nature) by any Credit Party to any Stockholder of any Credit Party or its
Affiliates.
 
A-37

--------------------------------------------------------------------------------



"Restructuring" means (i) the conversion on the Original Closing Date of Rural
LEC Acquisition LLC from a Delaware limited liability company into a Delaware
corporation under the name "Otelco Inc." and (ii) in connection with such
conversion, the conversion on the Original Closing Date of each membership
interest in Rural LEC Acquisition LLC to a combination of shares of Borrower's
Class B common stock and Initial IDS Securities as provided in Section 2 of
Article IV of the certificate of incorporation of Borrower as filed with the
Delaware Secretary of State and in effect on the Original Closing Date.
 
"Restructuring Documents" means (i) the Certificate of Conversion from a limited
liability company to a corporation of Rural LEC Acquisition LLC and (ii) the
certificate of incorporation of Borrower as filed with the Delaware Secretary of
State and in effect on the Original Closing Date.
 
"Retiree Welfare Plan" means, at any time, a Welfare Plan that provides for
continuing coverage or benefits for any participant or any beneficiary of a
participant after such participant's termination of employment, other than
continuation coverage provided pursuant to Section 4980B of the IRC and at the
sole expense of the participant or the beneficiary of the participant.
 
"Revolving Credit Advance" has the meaning ascribed to it in Section 1.1(a)(i).
 
"Revolving Lenders" means, as of any date of determination, Lenders having a
Revolving Loan Commitment.
 
"Revolving Loan" means, at any time, the aggregate amount of Revolving Credit
Advances outstanding to Borrower.
 
"Revolving Loan Commitment" means (a) as to any Revolving Lender, the aggregate
commitment of such Revolving Lender to make Revolving Credit Advances as set
forth on Annex J to the Agreement or in the most recent Assignment Agreement
executed by such Revolving Lender and (b) as to all Revolving Lenders, the
aggregate commitment of all Revolving Lenders to make Revolving Credit Advances,
which aggregate commitment shall be Fifteen Million Dollars ($15,000,000) on the
Restatement Closing Date, as such amount may be adjusted, if at all, from time
to time in accordance with the Agreement.
 
"Revolving Note" has the meaning ascribed to it in Section 1.1(a)(ii).
 
"Sale/Leaseback Transaction" means an arrangement relating to property now owned
or hereafter acquired by Borrower or a Subsidiary whereby Borrower or a
Subsidiary transfers such property to a Person and Borrower or such Subsidiary
leases it from such Person, other than leases between Borrower and a Wholly
Owned Subsidiary or between Wholly Owned Subsidiaries.
 
A-38

--------------------------------------------------------------------------------



"Seaport Capital" means Seaport Capital Partners II, L.P.
 
"Securities Offering" means any public or private sale of IDS Securities or
common stock or Preferred Stock of Borrower (other than Disqualified Stock),
other than public offerings with respect to IDS Securities or Borrower's Common
Stock registered on Form S-8.
 
"Security Agreement" means the Security Agreement dated as of December 21, 2004
entered into by and among Agent, on behalf of itself and Lenders, and each
Credit Party that is a signatory thereto, together with and as modified by the
Amendment and Joinder to Security Agreement.
 
"Software" means all "software" as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, other than software embedded in any
category of Goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.
 
"Software Amendment and Consent" means the Amendment, Consent and Agreement,
dated as of the Original Closing Date between Otelco Telephone LLC, Martin
Group, Inc. (formerly know as Martin and Associates, Inc.) and Agent, as agent
for the Lenders.
 
"Solvent" means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person's ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person's property would constitute
an unreasonably small capital. The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.
 
"Stock" means all shares, options, warrants, general or limited partnership
interests, membership interests, participations or other equivalents (regardless
of how designated) of or in a corporation, partnership, limited liability
company or equivalent entity whether voting or nonvoting, including (i) common
stock, preferred stock or any other "equity security" (as such term is defined
in Rule 3a11-1 of the General Rules and Regulations promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934)
and (ii) common stock represented by IDS Securities and common stock outstanding
upon the separation of IDS Securities into the securities represented thereby.
 
A-39

--------------------------------------------------------------------------------



"Stock Issuance" means any issuance by any Credit Party of any Stock to any
Person or receipt by any Credit Party of a capital contribution from any Person,
including the issuance of Stock pursuant to the exercise of options or warrants
and the conversion of any Indebtedness to Stock.
 
"Stockholder" means, with respect to any Person, each holder of Stock of such
Person.
 
"Subordinated Debt" means Indebtedness evidenced by the Initial IDS Subordinated
Notes, any Subsequent IDS Subordinated Notes and any Permitted Additional
Subordinated Debt.
 
"Subordinated Debt Documents" means the Initial IDS Subordinated Notes
Documents, any Subsequent IDS Subordinated Notes Documents and any Additional
Subordinated Debt Documents.
 
"Subsequent IDS Common Stock" means Class A common stock of Borrower with terms
identical to the terms of the Initial IDS Common Stock.
 
"Subsequent IDS-Linked Subordinated Notes" means Indebtedness of Borrower
evidenced by a new issue of unsecured, subordinated notes of Borrower, so long
as (a) such Indebtedness has a final maturity no earlier than two years after
the Final Maturity Date and no required amortizations prior to two years after
the Final Maturity Date; (b) such Indebtedness does not (i) have guarantors that
are not Subsidiary Guarantors, (ii) have obligors other than Borrower or
(iii) provide for security; (c) all other terms of such Indebtedness (including
subordination provisions, standstill provisions, defaults, remedies, covenants,
redemption provisions, interest deferral mechanics and other terms but excluding
the applicable interest rate and the principal amount thereof) are identical to
(or, from the perspective of the Lenders, more favorable than) those which
applied to the Initial IDS-Linked Subordinated Notes issued on Original Closing
Date; (d) such Indebtedness is incurred concurrently with the issuance of
Subsequent IDS Common Stock and results in the same proportional allocation
between equity and debt as existed after the issuance of Initial IDS Common
Stock and Initial IDS Subordinated Notes on the Original Closing Date; (e) the
documentation governing such Indebtedness is otherwise reasonably satisfactory
to Agent (it being understood that documentation substantially identical to the
Initial IDS Subordinated Notes Documents shall be reasonably satisfactory to
Agent); and (f) such Indebtedness is issued in accordance with Section
6.3(a)(xv).
 
"Subsequent IDS Securities" means income deposit securities of Borrower
comprised of one share of Subsequent IDS Common Stock and a certain principal
amount of Subsequent IDS-Linked Subordinated Notes.
 
"Subsequent IDS Subordinated Notes" means (i) the Subsequent IDS-Linked
Subordinated Notes and (ii) the Subsequent Non-IDS-Linked Subordinated Notes.
 
A-40

--------------------------------------------------------------------------------



"Subsequent IDS Subordinated Notes Documents" means the Subsequent IDS
Subordinated Notes, the Subsequent IDS Subordinated Notes Indenture and each
other document executed by any Credit Party pursuant to any such document.
 
"Subsequent IDS Subordinated Notes Indenture" means any indenture or similar
agreement entered into in connection with the issuance of Subsequent IDS
Subordinated Notes.
 
"Subsequent Non-IDS-Linked Subordinated Notes" means Indebtedness of Borrower
evidenced by a new issue of unsecured, subordinated notes of Borrower issued
concurrently with an issuance of Subsequent IDS-Linked Subordinated Notes
pursuant to a Subsequent IDS Subordinated Notes Indenture in an aggregate
principal amount sufficient to satisfy applicable guidelines of tax advisors of
Borrower, so long as such Indebtedness has terms identical to such Subsequent
IDS-Linked Subordinated Notes other than not comprising a portion of Subsequent
IDS Securities.
 
"Subsidiary" means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
50% or more of such Stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than 50% or of which any such Person is a general partner
or may exercise the powers of a general partner. Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
the Borrower.
 
"Subsidiary Guarantor" means each Credit Party that is a Guarantor under the
Subsidiary Guaranty.
 
"Subsidiary Guaranty" means the Subsidiary Guaranty dated as of December 21,
2004 executed by each Subsidiary of Borrower (other than Mid-Missouri Telephone)
in favor of Agent, on behalf of itself and Lenders, together with and as
modified by the Joinder to Subsidiary Guaranty.
 
"Supporting Obligations" means all "supporting obligations" as such term is
defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments,
or Investment Property.
 
"Swap Related L/C" means a letter of credit or other credit enhancement provided
by a Swap Related L/C Provider to the extent supporting the payment obligations
by Borrower under an interest rate protection or hedging agreement or
transaction (including, but not limited to, interest rate swaps, caps, collars,
floors and similar transactions) designed to protect or manage exposure to the
fluctuations in the interest rates applicable to any of the Loans, and which
agreement or transaction Borrower entered into as the result of a specific
referral pursuant to which such Swap Related L/C Provider had arranged for
Borrower to enter into such agreement or transaction. The term includes a Swap
Related L/C as it may be increased from time to time fully to support Borrower's
payment obligations under any and all such interest rate protection or hedging
agreements or transactions.

A-41

--------------------------------------------------------------------------------



"Swap Related L/C Provider" means GE Capital, GE Corporate Financial Services,
Inc. or any of their respective Affiliates, any Lender or any Affiliate of a
Lender that provides a Swap Related L/C in accordance with Section 1.2A.


"Swap Related Reimbursement Obligation" has the meaning ascribed to it in
Section 1.2A.


"Swing Line Advance" has the meaning ascribed to it in Section 1.1(c)(i).
 
"Swing Line Availability" has the meaning ascribed to it in Section 1.1(c)(i).
 
"Swing Line Commitment" means, as to the Swing Line Lender, the commitment of
the Swing Line Lender to make Swing Line Advances as set forth on Annex J to the
Agreement, which commitment constitutes a subfacility of the Revolving Loan
Commitment of the Swing Line Lender.
 
"Swing Line Lender" means CoBank, ACB.
 
"Swing Line Loan" means at any time, the aggregate amount of Swing Line Advances
outstanding to Borrower.
 
"Swing Line Note" has the meaning ascribed to it in Section 1.1(c)(ii).
 
"Taxes" means taxes, levies, imposts, deductions, Charges or withholdings, and
all liabilities with respect thereto, excluding taxes imposed on or measured by
the net income of Agent or a Lender by the jurisdictions under the laws of which
Agent and Lenders are organized or conduct business or any political subdivision
thereof.
 
"Telecommunications Approvals" shall have the meaning ascribed to it in Section
3.1.
 
"Telecommunications Assets" means all assets, rights (contractual or otherwise)
and properties, real or personal, whether tangible or intangible, used or
intended for use in connection with a Telecommunications Business.
 
"Telecommunications Business" means the business of (i) transmitting or
providing services relating to the transmission of voice, video or data through
transmission facilities, (ii) constructing, creating, developing or producing
communications networks, related network transmission, equipment, software,
devices and content for use in a communications or content distribution business
or (iii) evaluating, participating or pursuing any other activity or opportunity
that is primarily related to (i) or (ii) above.
 
A-42

--------------------------------------------------------------------------------



"Termination Date" means the date on which (a) the Loans have been indefeasibly
repaid in full, (b) all other Obligations (other than contingent indemnity and
expense reimbursement obligations for which no claim has been made) under the
Agreement and the other Loan Documents have been completely discharged, and (c)
Borrower shall not have any further right to borrow any monies under the
Agreement.
 
"Term Lenders" means those Lenders having Total Term Loan Commitments.
 
"Term Lender Settlement Date" has the meaning assigned to it in Section
9.9(a)(iii).
 
"Term Loan" means the Original Term Loan and the Additional Term Loan.
 
"Term Note" has the meaning assigned to it in Section 1.1(b)(i).
 
"Test Period" means each period of four consecutive Fiscal Quarters ended as
provided in the relevant provision or definition in the Agreement.
 
"Title IV Plan" means a Pension Plan (other than a Multiemployer Plan), that is
covered by Title IV of ERISA, and that any Credit Party or ERISA Affiliate
maintains, contributes to or has an obligation to contribute to on behalf of
participants who are or were employed by any of them.
 
"Total Term Loan Commitment" means the Original Term Loan Commitment and the
Additional Term Loan Commitment.
 
"Trademark Security Agreements" means the Trademark Security Agreements made in
favor of Agent, on behalf of Lenders, by each applicable Credit Party.
 
"Trademark License" means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right to use any Trademark.
 
"Trademarks" means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all trademarks, trade names, corporate names,
business names, trade styles, service marks, logos, other source or business
identifiers, prints and labels on which any of the foregoing have appeared or
appear, designs and general intangibles of like nature (whether registered or
unregistered), all registrations and recordings thereof, and all applications in
connection therewith, including registrations, recordings and applications in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any state or territory thereof, or any other country or
any political subdivision thereof; (b) all reissues, extensions or renewals
thereof; and (c) all goodwill associated with or symbolized by any of the
foregoing.
 
A-43

--------------------------------------------------------------------------------



"Unfunded Pension Liability" means, at any time, the aggregate amount, if any,
of the sum of (a) the amount by which the present value of all accrued benefits
under each Title IV Plan exceeds the fair market value of all assets of such
Title IV Plan allocable to such benefits in accordance with Title IV of ERISA,
all determined as of the most recent valuation date for each such Title IV Plan
using the actuarial assumptions for funding purposes in effect under such Title
IV Plan, and (b) for a period of 5 years following a transaction which might
reasonably be expected to be covered by Section 4069 of ERISA, the liabilities
(whether or not accrued) that could be avoided by any Credit Party or any ERISA
Affiliate as a result of such transaction.
 
"Welfare Plan" means a Plan described in Section 3(i) of ERISA.
 
"Wholly Owned Subsidiary" of any Person means a Subsidiary of such Person 100%
of the outstanding Stock or other ownership interests of which (other than
directors' qualifying shares) shall at the time be owned by such Person and/or
by one or more Wholly Owned Subsidiaries of such Person.
 
Rules of construction with respect to accounting terms used in the Agreement or
the other Loan Documents shall be as set forth in Annex G. All other undefined
terms contained in any of the Loan Documents shall, unless the context indicates
otherwise, have the meanings provided for by the Code to the extent the same are
used or defined therein; in the event that any term is defined differently in
different Articles or Divisions of the Code, the definition contained in Article
or Division 9 shall control. Unless otherwise specified, references in the
Agreement or any of the Appendices to a Section, subsection or clause refer to
such Section, subsection or clause as contained in the Agreement. The words
"herein," "hereof" and "hereunder" and other words of similar import refer to
the Agreement as a whole, including all Annexes, Exhibits and Schedules, as the
same may from time to time be amended, restated, modified or supplemented, and
not to any particular section, subsection or clause contained in the Agreement
or any such Annex, Exhibit or Schedule.
 
Any reference in the Agreement or any other Loan Document to a Loan Document
shall include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements, joinders or other modifications thereto, and shall
refer to the Agreement or such Loan Document as the same may be in effect at any
and all times such reference becomes operative.
 
Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders. The words "including", "includes" and "include"
shall be deemed to be followed by the words "without limitation"; the word "or"
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations. Whenever any provision in any Loan Document refers to the
"actual knowledge" of any Credit Party, such words are intended to signify that
such Credit Party has actual knowledge or awareness of a particular fact or
circumstance. Whenever any provision in any Loan Document refers to the
"knowledge" (or an analogous phrase) of any Credit Party without the word
"actual", such words are intended to signify that such Credit Party has actual
knowledge or awareness of a particular fact or circumstance or that such Credit
Party, if it had exercised reasonable diligence, would have known or been aware
of such fact or circumstance.
 
A-44

--------------------------------------------------------------------------------


 
ANNEX B
 
to
 
CREDIT AGREEMENT
 
[INTENTIONALLY OMITTED]
 
B-1

--------------------------------------------------------------------------------



ANNEX C (Section 1.8)
 
to
 
CREDIT AGREEMENT
 
CASH MANAGEMENT SYSTEM
 
Each Credit Party (other than a PUC Restricted Subsidiary) shall establish and
maintain the Cash Management Systems described below. It is understood that each
reference to a "Credit Party" or a "Subsidiary" in this Annex C only shall
constitute a reference to each Credit Party or Subsidiary other than a PUC
Restricted Subsidiary.
 
(a) On or before the Restatement Closing Date, the applicable Credit Party shall
cause each Blocked Account maintained by such Credit Party at a Relationship
Bank to become subject to a tri-party blocked account agreement in accordance
with paragraph (c) of this Annex C. Except for such closures or replacements
expressly permitted or required by paragraph (d) of this Annex C, the Credit
Parties shall, until the Termination Date, at all times maintain each Blocked
Account at the Relationship Bank at which such account was established. On or
before the Restatement Closing Date and until the Termination Date, each
applicable Credit Party shall (i) request in writing and otherwise take
reasonable steps to ensure that all Account Debtors forward payment directly to
one or more Blocked Accounts or to Borrower or the applicable Subsidiary and
(ii) deposit and cause its Subsidiaries to deposit or cause to be deposited
promptly, and in any event no later than the second Business Day after the
receipt thereof, all cash, checks, drafts or other similar items of payment
relating to or constituting payments made in respect of any and all Collateral
into one or more Blocked Accounts or, to the extent permitted by paragraph (b)
of this Annex C, into one or more Excluded Accounts or Disbursement Accounts.
 
(b) Each Credit Party may maintain, in its name, at a Relationship Bank, one or
more Disbursement Accounts. No Credit Party shall accumulate or maintain cash in
Disbursement Accounts as of any date of determination in excess of (x) checks
outstanding against such accounts and paid as of such date, (y) payroll
requirements outstanding and paid as of such date, and (z) amounts necessary to
meet ordinary course minimum balance requirements of the applicable Relationship
Bank in respect thereof as of such date. Each Credit Party may maintain, in its
name, at a Relationship Bank, one or more Excluded Accounts. The Credit Parties
agree that at no time shall the aggregate amount on deposit in all Excluded
Accounts and all other accounts of the Credit Parties (other than Disbursement
Accounts or Blocked Accounts) exceed $100,000 in the aggregate at any time for
all Credit Parties combined (the "Threshold Amount"); provided; however, that no
Event of Default shall occur solely by reason of the amount on deposit in all
Excluded Accounts and such other accounts combined exceeding the Threshold
Amount if (i) the amount in excess of the Threshold Amount is transferred to a
Blocked Account within one Business Day of such excess having occurred and (ii)
at the close of business on such Business Day the amount on deposit in all
Excluded Accounts and such other accounts combined does not exceed the Threshold
Amount.
 
C-1

--------------------------------------------------------------------------------



(c) On or before the Restatement Closing Date each Relationship Bank shall have,
in respect of each Blocked Account located at such Relationship Bank, entered
into a tri-party blocked account agreement with Agent, for the benefit of itself
and Lenders, and Credit Parties, as applicable, in form and substance reasonably
acceptable to Agent, which shall become operative on or prior to the Closing
Date. Unless Agent shall agree otherwise, each such blocked account agreement
(and each blocked account agreement referred to in paragraph (b) and (d) of this
Annex C) shall provide, among other things, that (i) all items of payment
deposited in such account are held by such bank as agent or bailee-in-possession
for Agent, on behalf of itself and Lenders, (ii) the bank executing such
agreement has no rights of setoff or recoupment or any other claim against such
account, as the case may be, other than for payment of its service fees and
other charges directly related to the administration of such account and for
returned checks or other items of payment, and (iii) from and after the Closing
Date with respect to banks at which a Blocked Account is maintained, such bank
agrees, from and after the receipt of a notice (an "Activation Notice") from
Agent (which Activation Notice may be given by Agent at any time at which an
Event of Default has occurred and is continuing (an "Activation Event")), to
forward immediately all amounts in each Blocked Account to the Collection
Account through daily sweeps from such Blocked Account into the Collection
Account.
 
(d) After the Restatement Closing Date, no Credit Party shall (i) close any
deposit or other account, (ii) establish any deposit or other account or (iii)
upon a Target becoming a Credit Party in connection with a Permitted
Acquisition, continue to maintain such Credit Party's deposit or other accounts;
provided, however, that
 
(A) a Credit Party may (I) close a deposit account in accordance with the final
sentence of this paragraph (d), (II) close a Disbursement Account or Excluded
Account so long as all amounts on deposit therein, if any, shall have been
transferred to a Blocked Account prior to the closure thereof and (III) with the
prior written consent of Agent, close a Blocked Account so long as all amounts
on deposit therein, if any, shall have been transferred to another Blocked
Account prior to the closure thereof;
 
(B) upon a Target becoming a Credit Party in connection with a Permitted
Acquisition, such Credit Party may maintain its deposit accounts at the bank or
banks at which such deposit accounts were established if the requirements of
clause (C) of this paragraph (d) shall have been satisfied concurrently with
such Person becoming a Credit Party as if such Person were establishing accounts
under such clause (C);
 
(C) so long as no Event of Default has occurred and is continuing, any Credit
Party may establish a deposit account at a Relationship Bank subject to the
satisfaction of the following conditions:
 
C-2

--------------------------------------------------------------------------------


 
(I) Borrower shall have delivered to Agent (1) written notice setting forth the
Relationship Bank at which such account shall be established, whether the
applicable account is either a "Blocked Account", "Disbursement Account" or
"Excluded Account" for purposes of this Annex C and a description of the
proposed use therefor and (2) an amended Disclosure Schedule (3.19) reflecting
the information specified in the immediately preceding clause (1); and
 
(II) in the case of a Blocked Account, prior to the time of the opening thereof,
the applicable Credit Party, the Relationship Bank at which such Blocked Account
is located and Agent shall have executed and delivered to Agent a tri-party
blocked account agreement with respect to such account, in form and substance
reasonably satisfactory to Agent.
 
Borrower shall deliver to Agent (1) a list of all deposit accounts maintained by
the Credit Parties together with the delivery of annual audited consolidated
financial statements in accordance with paragraph (b) of Annex E and (2) within
five (5) Business Days after the request of Agent, information concerning such
accounts (including deposits and withdrawals therefrom) as Agent may reasonably
request. Borrower shall, or, as applicable, shall cause its applicable
Subsidiary to, close a deposit account or accounts (and establish replacement
deposit accounts in accordance with clause (C) of this paragraph (d)) promptly
and in any event within 30 days following notice from Agent that the
creditworthiness of any bank holding the referenced account or accounts is no
longer acceptable in Agent's reasonable judgment, or as promptly as practicable
and in any event within sixty (60) days following notice from Agent that the
operating performance, funds transfer or availability procedures or performance
with respect to accounts of the bank holding such account or accounts or Agent's
liability under any tri-party blocked account agreement with such bank is no
longer acceptable in Agent's reasonable judgment.
 
(e) The Blocked Accounts, Disbursement Accounts and Excluded Accounts shall be
cash collateral accounts, with all cash, checks and other similar items of
payment in such accounts securing payment of the Loans and all other
Obligations, and in which Borrower and each Subsidiary thereof shall have
granted a Lien to Agent, on behalf of itself and Lenders, pursuant to the
Security Agreement.
 
(f) All amounts deposited in the Collection Account shall be deemed received by
Agent in accordance with Section 1.10 and shall be applied (and allocated) by
Agent in accordance with Section 1.11. In no event shall any amount be so
applied unless and until such amount shall have been credited in immediately
available funds to the Collection Account.
 
(g) Borrower shall and shall cause its Subsidiaries, officers, employees,
agents, directors or other Persons acting for or in concert with the Credit
Parties, each a "Related Person") to (i) hold in trust for Agent, for the
benefit of itself and Lenders, all checks, cash and other items of payment
received by Borrower or any such Related Person, and (ii) within two (2)
Business Days after receipt by Borrower or any such Related Person of any
checks, cash or other items of payment, deposit the same into a Blocked Account.
Borrower on behalf of itself and each Related Person thereof acknowledges and
agrees that all cash, checks or other items of payment constituting proceeds of
Collateral are part of the Collateral. All proceeds of the sale or other
disposition of any Collateral shall be deposited directly into Blocked Accounts.
 
C-3

--------------------------------------------------------------------------------


 
ANNEX D (Section 2.1(a))
 
to
 
CREDIT AGREEMENT
 
CLOSING CHECKLIST
 
In addition to, and not in limitation of, the conditions described in Section
2.1 of the Agreement, pursuant to Section 2.1(a), the following items must be
received by Agent and Lenders in form and substance satisfactory to Agent and
Lenders on or prior to the Restatement Closing Date (each capitalized term used
but not otherwise defined herein shall have the meaning ascribed thereto in
Annex A to the Agreement):
 
A. Appendices. All Appendices to the Agreement, in form and substance
satisfactory to Agent.
 
B. Revolving Notes, Swing Line Note and Term Notes. To the extent requested by a
Lender, duly executed originals of the Revolving Notes, Swing Line Note and Term
Notes for each applicable Lender, dated the Original Closing Date or Restatement
Closing Date, as applicable.
 
C. Minimum Pro Forma Consolidated EBITDA. Agent shall have received evidence
satisfactory to Agent and Lenders that the Credit Parties shall have, as of the
Restatement Closing Date, for the prior four consecutive Fiscal Quarters
measured as of March 31, 2006, a Pro Forma Consolidated EBITDA of at least
$32,000,000.
 
D. Insurance. Satisfactory evidence that the insurance policies required by
Section 5.4 are in full force and effect, together with appropriate evidence
showing loss payable and/or additional insured clauses or endorsements, as
requested by Agent, in favor of Agent, on behalf of Lenders.
 
E. Security Interests and Code Filings. (a) Evidence satisfactory to Agent that
Agent (for the benefit of itself and Lenders) continues to have a valid and
perfected first priority security interest in the Collateral, including (i) such
documents duly executed by each Credit Party (including financing statements
under the Code and other applicable documents under the laws of any jurisdiction
with respect to the perfection of Liens) as Agent may request in order to
perfect its security interests in the Collateral, (ii) copies of Code search
reports listing all effective financing statements that name any Credit Party as
debtor, together with copies of such financing statements, none of which shall
cover the Collateral, except for those relating to the Prior Lender Obligations
(all of which shall be terminated on the Original Closing Date or Restatement
Closing Date, as applicable) and others approved by Agent, and (iii) a
perfection certificate duly executed on behalf of each Credit Party.
 
(b) Evidence satisfactory to Agent, including copies, of all UCC-1 and other
financing statements filed in favor of any Credit Party with respect to each
location, if any, at which Inventory may be consigned.
 
D-1

--------------------------------------------------------------------------------



(c) Control Letters from (i) all issuers of uncertificated securities and
financial assets, if any, held by any Credit Party (other than any PUC
Restricted Subsidiary), (ii) all securities intermediaries with respect to all
securities accounts and securities entitlements, if any, of any Credit Party
(other than any PUC Restricted Subsidiary), and (iii) all futures commission
agents and clearing houses with respect to all commodities contracts and
commodities accounts, if any, held by any Credit Party (other than any PUC
Restricted Subsidiary).
 
F. Payoff Letter; Termination Statements. Copies of duly executed payoff
letters, in form and substance reasonably satisfactory to Agent, by and between
all parties to the Prior Credit Agreement Documents evidencing repayment in full
of all Prior Lender Obligations, together with (a) UCC-3 or other appropriate
termination statements, in form and substance satisfactory to Agent, manually
signed by the applicable Prior Lender releasing all liens of any Prior Lender
upon any of the real or personal property of each Credit Party, and (b)
termination of all blocked account agreements, bank agency agreements or other
similar agreements or arrangements or arrangements in favor of any Prior Lender
or relating to any Prior Lender Obligations.
 
G. Intellectual Property Security Agreements. Duly executed originals of
Trademark Security Agreements, Copyright Security Agreements and Patent Security
Agreements, each dated the Restatement Closing Date and signed by each Mid-Maine
Entity (other than Mid-Maine Telecom) which owns Trademarks, Copyrights and/or
Patents, as applicable, all in form and substance reasonably satisfactory to
Agent, together with all instruments, documents and agreements executed pursuant
thereto.
 
H. [Intentionally Omitted.]
 
I. Omnibus Reaffirmation Agreement. Duly executed originals of the Omnibus
Reaffirmation Agreement dated the Restatement Closing Date and signed by each of
the Credit Parties party thereto.
 
J. Amendment and Joinder Agreements. Duly executed originals of each Amendment
and Joinder Agreement, each dated the Restatement Closing Date and signed by
each of the Credit Parties party thereto.
 
K. Initial Notice of Revolving Credit Advance. Duly executed originals of a
Notice of Revolving Credit Advance, dated the Restatement Closing Date, with
respect to any Revolving Credit Advance to be requested by Borrower on the
Restatement Closing Date.
 
L. Letters of Direction. Duly executed originals of letters of direction from
Borrower addressed to Agent, on behalf of itself and Lenders, with respect to
the disbursement on the Restatement Closing Date of the proceeds of the
Additional Term Loan and any Revolving Credit Advance.
 
M. Cash Management System; Blocked Account Agreements. Evidence satisfactory to
Agent that, as of the Original Closing Date, and Restatement Closing Date, as
applicable, Cash Management Systems complying with Annex C to the Agreement have
been established and are currently being maintained in the manner set forth in
such Annex C, together with copies of duly executed tri-party blocked account
agreements, reasonably satisfactory to Agent, with the banks as required by
Annex C.
 
D-2

--------------------------------------------------------------------------------


 
N. Charter and Good Standing. For each Credit Party, such Person's (a) charter
and all amendments thereto, (b) good standing certificates (including
verification of tax status) in its state of incorporation or organization and
(c) good standing certificates (including verification of tax status) and
certificates of qualification to conduct business in each jurisdiction where its
ownership or lease of property or the conduct of its business requires such
qualification, each dated a recent date prior to the Restatement Closing Date
and certified by the applicable Secretary of State or other authorized
Governmental Authority.
 
O. Bylaws and Resolutions. For each Credit Party, (a) such Person's bylaws and
all charter documents including partnership and/or operating agreements,
together with all amendments thereto and (b) resolutions of such Person's Board
of Directors and partners, members and stockholders, as applicable, approving
and authorizing the execution, delivery and performance of the Loan Documents
required to be executed and delivered on the Restatement Closing Date to which
such Person is a party and the transactions to be consummated in connection
therewith, each certified as of the Restatement Closing Date by such Person's
corporate or organizational secretary or an assistant secretary as being in full
force and effect without any modification or amendment.
 
P. Incumbency Certificates. For each Credit Party, signature and incumbency
certificates of the officers of each such Person executing any of the Loan
Documents, certified as of the Restatement Closing Date by such Person's
corporate secretary or an assistant secretary as being true, accurate, correct
and complete.
 
Q. Opinions of Counsel. Duly executed originals of opinions of Dorsey & Whitney
LLP, counsel for the Credit Parties, and FCC and state regulatory counsel for
the Credit Parties, together with (a) any special communications and local
counsel opinions reasonably requested by Agent and (b) reliance letters with
respect to such legal opinions delivered in connection with the Restatement
Related Transactions reasonably requested by Agent, each in form and substance
reasonably satisfactory to Agent and its counsel, dated the Restatement Closing
Date and addressed to Agent and Lenders.
 
R. Pledge Agreement Deliverables. In connection with the joinder of the
Mid-Maine Entities to the Pledge Agreement, duly executed originals of Amendment
and Joinder to Pledge Agreement accompanied by (as applicable) (a) share
certificates representing all of the outstanding Stock being pledged in
accordance with the terms thereof and stock powers for such share certificates
executed in blank and (b) the original Intercompany Notes and other instruments
evidencing Indebtedness being pledged in accordance with the terms thereof, duly
endorsed in blank.
 
D-3

--------------------------------------------------------------------------------



S. Accountants' Letters. A letter from the Credit Parties to their independent
auditors authorizing the independent certified public accountants of the Credit
Parties to communicate with Agent and Lenders in accordance with Section 4.2.
 
T. Appointment of Agent for Service. An appointment of CT Corporation (or other
agent reasonably acceptable to Agent) as each Credit Party's agent for service
of process.
 
U. Solvency Certificate. Agent shall have received a solvency certificate of
Borrower satisfactory in form and substance to Agent.
 
V. Fee Letters. Duly executed originals of the Fee Letters.
 
W. Officer's Certificate. Agent shall have received duly executed originals of a
certificate of the chief executive officer and chief financial officer of
Borrower, dated the Restatement Closing Date, confirming compliance with the
conditions set forth in Section 2.2 at the Restatement Closing Date.
 
X. Waivers. Agent, on behalf of Lenders, shall have received landlord waivers
and consents (except for such landlord waivers and consents set forth in Section
5.17), bailee letters and mortgagee agreements in form and substance reasonably
satisfactory to Agent, in each case as required pursuant to Section 5.9.
 
Y. Mortgages. Mortgages (or, as applicable, Mortgage Amendments) covering all of
the Material Real Estate (except for Material Real Estate owned by any PUC
Restricted Subsidiary) (the "Mortgaged Properties") together with: (a) a
date-down endorsement of title insurance policies delivered on or after the
Original Closing Date, affidavits as to no change concerning as-built surveys
delivered on or after the Original Closing Date, in each case reasonably
satisfactory in form and substance to Agent, in its sole discretion; and (b) an
opinion of counsel in each state in which any Mortgaged Property is located in
form and substance and from counsel reasonably satisfactory to Agent.
 
Z. Intentionally Omitted.
 
AA. Intentionally Omitted.
 
BB. Intentionally Omitted.
 
CC. Audited Financials; Financial Condition. Agent shall have received the
Financial Statements, Projections and other materials set forth in Section 3.4,
certified by Borrower's chief financial officer, in each case in form and
substance satisfactory to Agent, and Agent shall be satisfied, in its sole
discretion, with all of the foregoing. Agent shall have further received a
certificate of the chief executive officer and/or the chief financial officer of
Borrower, (I) based on such Pro Forma and Projections, to the effect that (a)
Borrower will be Solvent upon the consummation of the transactions contemplated
herein; (b) the Pro Forma fairly presents the financial condition of Borrower as
of the date thereof after giving effect to the transactions contemplated by the
Loan Documents; (c) the Projections are based upon estimates and assumptions
stated therein, all of which Borrower believes to be reasonable in light of
current conditions and current facts known to Borrower and, as of the
Restatement Closing Date, reflect Borrower's good faith and reasonable estimates
of its future financial performance and of the other information projected
therein for the period set forth therein; and (d) containing such other
statements with respect to the solvency of Borrower and matters related thereto
as Agent shall request, and (II) certifying that as of March 31, 2006 and on a
Pro Forma Basis after giving effect to the Restatement Related Transactions, the
Consolidated Senior Leverage Ratio does not exceed 3.75 to 1.00 and the
Consolidated Total Leverage Ratio does not exceed 6.25 to 1.00 and that Borrower
is otherwise in compliance with the Financial Covenants.
 
D-4

--------------------------------------------------------------------------------



DD. Intentionally Omitted.
 
EE. Other Documents. Such other certificates, documents and agreements
respecting any Credit Party as Agent may reasonably request.
 
D-5

--------------------------------------------------------------------------------



ANNEX E (Section 4.1(a))
 
to
 
CREDIT AGREEMENT
 
FINANCIAL STATEMENTS AND PROJECTIONS — REPORTING
 
Borrower shall deliver or cause to be delivered to Agent or to Agent and
Lenders, as indicated, the following:
 
(a) [Intentionally Omitted].
 
(b) Quarterly Financials. To Agent and Lenders, within forty-five (45) days
after the end of each Fiscal Quarter, the following consolidated financial
statements for Borrower and its Subsidiaries, certified by the chief financial
officer of Borrower: (i) unaudited balance sheets as of the close of such Fiscal
Quarter and the related statements of income and cash flow for that portion of
the Fiscal Year ending as of the close of such Fiscal Quarter and (ii) unaudited
statements of income and cash flows for such Fiscal Quarter, in each case
setting forth in comparative form the figures for the corresponding period in
the prior year and the figures contained in the Projections for such Fiscal
Year, all prepared in accordance with GAAP (subject to normal year-end
adjustments and the absence of footnotes). Such financial statements shall be
accompanied by (A) a statement in reasonable detail (each, a "Compliance
Certificate") signed by a Responsible Officer of Borrower (i) showing the
calculations used in determining compliance with each of the Financial Covenants
that is tested on a quarterly basis, (ii) showing the calculations of the
Consolidated Fixed Charge Coverage Ratio and Consolidated Senior Leverage Ratio
for the Credit Parties for the four-fiscal quarter period ending on the last day
of the period covered by such financial statements, (iii) certifying whether a
Dividend Suspension Period or Interest Deferral Period shall have occurred and
be continuing, (iv) certifying as to the number of access lines operated by the
Credit Parties as of the end of the prior Fiscal Quarter and (v) showing the
calculations of Distributable Cash and Excess Cash, in each case, for the prior
Fiscal Quarter and (B) the certification of the chief financial officer of
Borrower that (i) such financial statements present fairly in all material
respects in accordance with GAAP (subject to normal year-end adjustments and the
absence of footnotes) the financial position and results of operations and cash
flows of Borrower and its Subsidiaries, on a consolidated basis, as at the end
of such Fiscal Quarter and for that portion of the Fiscal Year then ended, (ii)
any other information presented is true, correct and complete in all material
respects and that there was no Default or Event of Default in existence as of
such time or, if a Default or Event of Default has occurred and is continuing,
describing the nature thereof and all efforts undertaken to cure such Default or
Event of Default. In addition, Borrower shall deliver to Agent and Lenders,
within forty-five (45) days after the end of each Fiscal Quarter, a management
discussion and analysis that includes a comparison to budget for that portion of
the Fiscal Year ending as of the close of such Fiscal Quarter and a comparison
of performance for that portion of the Fiscal Year ending as of the close of
such Fiscal Quarter to the corresponding period in the prior year.
 
E-1

--------------------------------------------------------------------------------



(c) Operating Plan. To Agent and Lenders, as soon as available, but not later
than thirty (30) days after the end of each Fiscal Year, an annual operating
plan for Borrower, approved by the Board of Directors of Borrower, for the
following Fiscal Year, which (i) includes a statement of all of the material
assumptions on which such plan is based, (ii) includes a monthly budget for the
following year and (iii) integrates sales, gross profits, operating expenses,
operating profit and cash flow projections, all prepared on the same basis and
in similar detail as that on which operating results are reported (and in the
case of cash flow projections, representing management's good faith estimates of
future financial performance based on historical performance), and including
plans for personnel, Consolidated Capital Expenditures and facilities.
 
(d) Annual Audited Financials. To Agent and Lenders, within ninety (90) days
after the end of each Fiscal Year, audited Financial Statements for Borrower and
its Subsidiaries on a consolidated basis, consisting of balance sheets and
statements of income and retained earnings and cash flows, setting forth in
comparative form in each case the figures for the previous Fiscal Year, which
Financial Statements shall be prepared in accordance with GAAP and certified
without qualification as to going concern status or like qualification or scope
of the audit, by an independent certified public accounting firm of national
standing or otherwise acceptable to Agent. Such Financial Statements shall be
accompanied by (i) a statement prepared in reasonable detail showing the
calculations used in determining compliance with each of the Financial
Covenants, (ii) a report from such accounting firm to the effect that, in
connection with their audit examination, nothing has come to their attention to
cause them to believe that a Default or Event of Default has occurred (or
specifying those Defaults and Events of Default that they became aware of), it
being understood that such audit examination extended only to accounting matters
and that no special investigation was made with respect to the existence of
Defaults or Events of Default, (iii) a letter addressed to Agent, on behalf of
itself and Lenders, in form and substance reasonably satisfactory to Agent and
subject to standard qualifications required by nationally recognized accounting
firms, signed by such accounting firm acknowledging that Agent and Lenders are
entitled to rely upon such accounting firm's certification of such audited
Financial Statements, (iv) the annual letters to such accountants in connection
with their audit examination detailing contingent liabilities and material
litigation matters, and (v) the certification of the chief executive officer or
chief financial officer of Borrower that all such Financial Statements present
fairly in all material respects in accordance with GAAP the financial position
and results of operations and cash flows of Borrower and its Subsidiaries on a
consolidated basis, as at the end of such Fiscal Year and for the period then
ended, and that there was no Default or Event of Default in existence as of such
time or, if a Default or Event of Default has occurred and is continuing,
describing the nature thereof and all efforts undertaken to cure such Default or
Event of Default.
 
(e) Management Letters. To Agent and Lenders, within five (5) Business Days
after receipt thereof by any Credit Party, copies of all management letters,
exception reports or similar letters or reports received by such Credit Party
from its independent certified public accountants.
 
E-2

--------------------------------------------------------------------------------



(f) Default Notices. To Agent and Lenders, as soon as practicable, and in any
event within five (5) Business Days after an executive officer of Borrower has
actual knowledge of the existence of any Default, Event of Default or other
event that has had a Material Adverse Effect, telephonic or telecopied notice
specifying the nature of such Default or Event of Default or other event,
including the anticipated effect thereof, which notice, if given telephonically,
shall be promptly confirmed in writing on the next Business Day.
 
(g) SEC Filings and Press Releases. To Agent and Lenders, promptly upon their
becoming available, copies of (or, if made publicly available on publicly
accessible electronic medium (e.g. internet, EDGAR or other another similar
medium), notice of posting to such electronic media): (i) all Financial
Statements, reports, notices and proxy statements made publicly available by any
Credit Party to its security holders generally; (ii) all regular and periodic
reports and all registration statements and prospectuses, if any, filed by any
Credit Party with any securities exchange or with the Securities and Exchange
Commission or any governmental or private regulatory authority; and (iii) all
press releases and other statements made available by any Credit Party to the
public concerning material changes or developments in the business of any such
Person.
 
(h) Subordinated Debt and Equity Notices. To Agent and Lenders, as soon as
practicable, copies of all material written notices given or received by any
Credit Party with respect to any Subordinated Debt or Stock of such Person, and,
within two (2) Business Days after any Credit Party obtains knowledge of any
matured or unmatured event of default with respect to any Subordinated Debt,
notice of such event of default.
 
(i) Supplemental Schedules. To Agent and Lenders, supplemental disclosures, if
any, required by Section 5.6.
 
(j) Litigation. To Agent and Lenders in writing, promptly upon learning thereof,
notice of any Litigation commenced or threatened against any Credit Party that
(i) seeks damages in excess of $500,000, (ii) seeks injunctive relief, (iii) is
asserted or instituted against any Plan, its fiduciaries or its assets or
against any Credit Party or ERISA Affiliate in connection with any Plan, (iv)
alleges criminal misconduct by any Credit Party, or (v) alleges the violation of
any law regarding, or seeks remedies in connection with, any Environmental
Liabilities reasonably likely to be in excess of $500,000.
 
(k) Insurance Notices. To Agent and Lenders, disclosure of losses or casualties
required by Section 5.4.
 
(l) Lease Default Notices. To Agent, within two (2) Business Days after receipt
thereof, copies of (i) any and all default notices received under or with
respect to any leased location or public warehouse where Collateral having a
value, individually or in the aggregate, in excess of $250,000 is stored or
located, and (ii) such other notices or documents with respect to such leased
locations or public warehouses as Agent may reasonably request.
 
E-3

--------------------------------------------------------------------------------



(m) Lease Amendments. To Agent, within two (2) Business Days after receipt
thereof, copies of any amendment to a lease of Material Real Estate.
 
(n) Regulatory Notices. To Agent and Lenders, promptly upon receipt of notice of
(i) any actual or threatened forfeiture, non-renewal, cancellation, termination,
revocation, suspension, impairment or material modification of any material
Telecommunications Approval held by any Credit Party, or any notice of default
or forfeiture with respect to any such material Telecommunications Approval, or
(ii) any refusal by the FCC, any PUC or any Franchising Authority to renew or
extend any such material Communications License, a certificate of an Responsible
Officer specifying the nature of such event, the period of existence thereof,
and what action such Credit Party is taking and propose to take with respect
thereto.
 
(o) Change of Location. To Agent and Lenders, within ten (10) Business Days
after the change of location thereof, notice of change in locations at which
Collateral having a value, individually or in the aggregate, in excess of
$100,000, is held or stored, or the location of its records concerning such
Collateral.
 
(p) Other Documents. To Agent and Lenders, such other financial and other
information respecting any Credit Party's business or financial condition as
Agent or any Lender shall, from time to time, reasonably request.
 
E-4

--------------------------------------------------------------------------------


 
ANNEX F (Section 4.1(b))
 
to
 
CREDIT AGREEMENT
 
COLLATERAL REPORTS
 
Borrower shall deliver or cause to be delivered the following:
 
(a) [Intentionally Omitted]
 
(b) [Intentionally Omitted]
 
(c) [Intentionally Omitted]
 
(d) To Agent, at the time of delivery of each of the quarterly Financial
Statements delivered pursuant to Annex E, (i) a listing of government contracts
of Borrower subject to the Federal Assignment of Claims Act of 1940; and (ii) a
list of any applications for the registration of any Patent, Trademark or
Copyright filed by any Credit Party with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
the prior Fiscal Quarter;
 
(e) [Intentionally Omitted]
 
(f) To Agent, at Borrower's expense, such appraisals of its assets as Agent may
reasonably request at any time after the occurrence and during the continuance
of a Default or an Event of Default, such appraisals to be conducted by an
appraiser, and in form and substance reasonably satisfactory to Agent; and
 
(g) Such other reports, statements and reconciliations with respect to the
Collateral or Obligations of any or all Credit Parties as Agent or any Lender
shall from time to time request in its reasonable discretion.

F-1

--------------------------------------------------------------------------------



ANNEX G (Section 6.10)
 
to
 
CREDIT AGREEMENT
 
FINANCIAL COVENANTS
 
Borrower shall not breach or fail to comply with any of the following financial
covenants, each of which shall be calculated (i) in accordance with GAAP
consistently applied or (ii) to the extent a Permitted Acquisition shall have
been consummated after the first day of the then applicable Test Period, on a
Pro Forma Basis giving effect to such Permitted Acquisition in accordance with
GAAP consistently applied:
 
(a) Minimum Consolidated Fixed Charge Coverage Ratio. Credit Parties shall have,
at the end of each Fiscal Quarter, a Consolidated Fixed Charge Coverage Ratio
for the Test Period ending with such Fiscal Quarter of not less than 1.04 to
1.00.
 
(b) Maximum Consolidated Senior Leverage Ratio. Credit Parties shall have, at
the end of each Fiscal Quarter, a Consolidated Senior Leverage Ratio as of the
last day of such Fiscal Quarter and for the Test Period ending with such Fiscal
Quarter of not more than 4.00 to 1.00.
 
Unless otherwise specifically provided herein, any accounting term used in the
Agreement shall have the meaning customarily given such term in accordance with
GAAP, and all financial computations hereunder shall be computed in accordance
with GAAP consistently applied. That certain items or computations are
explicitly modified by the phrase "in accordance with GAAP" shall in no way be
construed to limit the foregoing. If any "Accounting Changes" (as defined below)
occur and such changes result in a change in the calculation of the financial
covenants, standards or terms used in the Agreement or any other Loan Document,
then Borrower, Agent and Lenders agree to enter into negotiations in order to
amend such provisions of the Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating
Borrower's and its Subsidiaries' financial condition and results of operations
shall be the same after such Accounting Changes as if such Accounting Changes
had not been made; provided, however, that the agreement of Requisite Lenders to
any required amendments of such provisions shall be sufficient to bind all
Lenders. "Accounting Changes" means (i) changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants (or successor thereto or any agency with similar
functions), (ii) changes in accounting principles concurred in by Borrower's
certified public accountants; (iii) purchase accounting adjustments under FASB
141 or 142 and EITF 88-16, and the application of the accounting principles set
forth in FASB 109, including the establishment of reserves pursuant thereto and
any subsequent reversal (in whole or in part) of such reserves; and (iv) the
reversal of any reserves established as a result of purchase accounting
adjustments. All such purchase accounting adjustments resulting from
expenditures made subsequent to the Original Closing Date (including
capitalization of costs and expenses or payment of pre-Original Closing Date
liabilities) shall be treated as expenses in the period the expenditures are
made and deducted as part of the calculation of Consolidated EBITDA in such
period. If Borrower and Requisite Lenders agree upon the required amendments,
then after appropriate amendments have been executed and the underlying
Accounting Change with respect thereto has been implemented, any reference to
GAAP contained in the Agreement or in any other Loan Document shall, only to the
extent of such Accounting Change, refer to GAAP, consistently applied after
giving effect to the implementation of such Accounting Change. If Borrower and
Requisite Lenders cannot agree upon the required amendments within thirty (30)
days following the date of implementation of any Accounting Change, then (i) all
Financial Statements shall be prepared, delivered and made after giving effect
to the underlying Accounting Change, and (ii) all calculations of financial
covenants and other standards and terms in accordance with the Agreement and the
other Loan Documents shall be prepared, delivered and made without regard to the
underlying Accounting Change. For purposes of Section 8.1, a breach of a
Financial Covenant contained in this Annex G shall be deemed to have occurred as
of the last day of any specified measurement period, regardless of when the
Financial Statements reflecting such breach are delivered to Agent or any
Lender.

G-1

--------------------------------------------------------------------------------


 
ANNEX H (Section 9.9(a))
 
to
 
CREDIT AGREEMENT
 
LENDERS' WIRE TRANSFER INFORMATION
 

 Name:    General Electric Capital Corporation  Bank:    Deutsche Bank Trust
Company Americas      New York, New York  ABA #:     021001033  Account #:  
 50232854  Account Name:    GECC/CAF Depository  Reference:    Otelco - CFN5836

 
H-1

--------------------------------------------------------------------------------



ANNEX I (Section 11.10)
 
to
 
CREDIT AGREEMENT
 
NOTICE ADDRESSES
 
(A)  If to Agent or GE Capital, at


General Electric Capital Corporation
201 Merritt 7
Norwalk, CT 06851
Attention: Scott Tricarico, Account Manager
Telecopier No.: 203-956-4125
Telephone No.: 203-956-4543


with a copy to:


Dewey Ballantine LLP
1301 Avenue of the Americas
New York, New York 10019
Attention: Fred Bass, Esq.
Telecopier No.: 212-259-6333
Telephone No.: 212-259-6330


and


General Electric Capital Corporation
201 Merritt 7
Norwalk, CT 06851
Attention: Corporate Counsel-Global Media & Communications
Telecopier No.: 203-956-4258
Telephone No.: 203-956-4785



(B)   If to AIG Annuity Insurance Company,


Payment notices to:


AIG Global Investment Group
c/o The Bank of New York
Attn: P & I Department
P.O. Box 19266
Newark, NJ 07195
Telephone: 718-315-3026
Fax: 718-315-3076

I-1

--------------------------------------------------------------------------------




Duplicate payment notices and compliance information to:


AIG Annuity Reinsurance
c/o AIG Global Investment Group
2929 Allen Parkway, A36-04
Houston, Texas 77019-2155
Attn: Private Placement Department
Fax: 713-831-1072


All other correspondence to:


AIG Global Investment Group
2929 Allen Parkway, A36-01
Houston, Texas 77019-2155
Attn: Legal Department - Investment Management
Fax: (713) 831-2328


(C) If to CoBank, ACB, at


CoBank, ACB
5500 South Quebec Street
Greenwood Village, Colorado 80111
Attention: Communications and Energy Banking Group
Telecopier No.: 303-224-2639


(D) If to Borrower, at


Otelco Inc.
505 3rd Avenue East
Oneonta, Alabama 35121
Attention: President
Telecopier No.: 205-274-8999
Telephone No.: 205-625-3574


with a copy to:


Dorsey & Whitney LLP
250 Park Avenue
New York, New York 10177
Attention: Steven Khadavi
Telecopier No.: 212-953-7201
Telephone No.: 212-415-9200

I-2

--------------------------------------------------------------------------------




(E) If to any other Credit Party, at


c/o Otelco Inc.
505 3rd Avenue East
Oneonta, Alabama 35121
Attention: President
Telecopier No.: 205-274-8999
Telephone No.: 205-625-3574


with a copy to:


Dorsey & Whitney LLP
250 Park Avenue
New York, New York 10177
Attention: Steven Khadavi
Telecopier No.: 212-953-7201
Telephone No.: 212-415-9200

I-3

--------------------------------------------------------------------------------



ANNEX J (from Annex A - Commitments definition)
 
to
 
CREDIT AGREEMENT


Lender(s):


GENERAL ELECTRIC CAPITAL CORPORATION
               
Revolving Loan Commitment:
       
$
7,500,000.00
 
Original Term Loan Commitment:
       
$
27,500,000.00
 
Additional Term Loan Commitment:
       
$
14,736,842.10
 
Total Term Loan Commitment:
       
$
42,236,842.10
                 
AIG ANNUITY INSURANCE COMPANY
                             
Revolving Loan Commitment:
       
$
0
 

 
Original Term Loan Commitment:
 
$
30,000,000.00
 
Additional Term Loan Commitment:
 
$
12,631,578.95
 
Total Term Loan Commitment:
 
$
42,631,578.95
           
COBANK, ACB
                 
Revolving Loan Commitment (including a Swing Line Commitment of $1,500,000):
 
$
7,500,000.00
 
Original Term Loan Commitment:
 
$
22,500,000.00
 
Additional Term Loan Commitment:
 
$
12,631,578.95
 
Total Term Loan Commitment:
 
$
35,131,578.95
 

 
J-1

--------------------------------------------------------------------------------


 